Exhibit 10.1
 

 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.
 
 
 
SERVICES AGREEMENT
 
 


 
 
between
 
 


 
 
Bottomline Technologies (de), Inc.
 
 


 
 
and
 
 


 
 
Bank of America, N.A.
 
 


 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
ARTICLE 1
PAYMODE SERVICES 
 

 
1.1
General 
 

 
1.2
Level of Services 
 

 
1.3
Use of PayMode System 
 

 
1.4
Customer Files 
 

 
1.5
Bank Services 
 

 
1.6
Cooperation 
 

 
1.7
Status Meetings 
 

 
1.8
Non-exclusive Provider 
 

 
ARTICLE 2
ENHANCEMENTS 
 

 
2.1
Enhancements to PayMode System 
 

 
2.2
Product Roadmap. 
 

 
2.3
Specific Features and Functionality. 
 

 
2.4
Changes to the Product Roadmap, Etc 
 

 
2.5
Bank Cooperation 
 

 
2.6
[**] 
 

 
2.7
Annual Enhancement Value 
 

 
2.8
Delivery of General Enhancements 
 

 
2.9
Acceptance of Enhancements. 
 

 
ARTICLE 3
CUSTOMIZATIONS 
 

 
3.1
Development of Customizations by Tech 
 

 
3.2
Changes 

 
ARTICLE 4
MAINTENANCE AND SUPPORT SERVICES 
 

 
4.1
General 
 

 
4.2
Maintenance 
 

 
4.3
Support and Customer Service 
 

 
4.4
[**] Project 
 

 
ARTICLE 5
TRAINING 
 

 
ARTICLE 6
FEES, INVOICING AND PAYMENTS 
 

 
6.1
Invoicing 
 

 
6.2
Invoice Requirements 
 

 
6.3
Payment Terms 
 

 
6.4
Amounts Not Invoiced 
 

 
6.5
Taxes. 
 

 
6.6
Records 

 
ARTICLE 7
SALES AND MARKETING 
 

 
7.1
Responsibilities 
 

 
7.2
PayMode Marks 
 

 
i

--------------------------------------------------------------------------------


 
ARTICLE 8
INTELLECTUAL PROPERTY 
 

 
8.1
Ownership. 
 

 
8.2
Licenses. 
 

 
8.3
Bank Information and Tech Information. 
 

 
8.4
No Implied Licenses 
 

 
8.5
Representation and Warranty 
 

 
ARTICLE 9
SOURCE CODE 
 

 
9.1
Escrow of Upgraded Application Software 
 

 
9.2
Original Application Software 
 

 
9.3
Updates and Verification 
 

 
9.4
Escrow Costs 
 

 
9.5
Escrow Release Conditions 
 

 
9.6
Escrow Licenses. 
 

 
ARTICLE 10
CONFIDENTIALITY

 
10.1
Information Exchanges 
 

 
10.2
Confidential Information 
 

 
10.3
Exclusions 
 

 
10.4
Restrictions on Disclosure 
 

 
10.5
Custody of Confidential Information 
 

 
10.6
Return and Destruction of Confidential Information 
 

 
10.7
Disclosure Required by Law 
 

 
10.8
Ownership & Publicity 
 

 
10.9
User Documentation 
 

 
ARTICLE 11
PAYMODE DATA SECURITY

 
11.1
Information Security 
 

 
11.2
Business Associate Addendum 
 

 
11.3
PayMode Security Program. 
 

 
11.4
Modifications Requested by Bank 
 

 
11.5
Additional Participation with Bank 
 

 
11.6
Subcontractors 
 

 
11.7
Bank Network 
 

 
11.8
Injunctive Relief 
 

 
ARTICLE 12
REPRESENTATIONS AND WARRANTIES

 
12.1
Mutual Representation and Warranties 
 

 
12.2
Viruses Warranty 
 

 
12.3
Open Source 
 

 
12.4
Service Quality 
 

 
12.5
Software and Service Level Warranty 
 

 
12.6
Intellectual Property Warranty 
 

 
12.7
BAA Compliance 
 

 
12.8
Privacy and Security Warranty 
 

 
12.9
Customer Service Agreement Warranty 
 

 
ii

--------------------------------------------------------------------------------


 
ARTICLE 13
INDEMNIFICATION

 
13.1
General 
 

 
13.2
Tech IP Indemnity 
 

 
13.3
Additional Remedy 
 

 
13.4
Exclusions 
 

 
13.5
Indemnification Procedure 
 

 
13.6
Cooperation in Litigation 
 

 
ARTICLE 14
LIMITATIONS OF LIABILITY; DISCLAIMER

 
14.1
Consequential Damages 
 

 
14.2
General Limits 
 

 
14.3
Exceptions.. 
 

 
14.4
DISCLAIMER OF WARRANTIES 
 

 
ARTICLE 15
TERM AND TERMINATION

 
15.1
Term 
 

 
15.2
Termination Events 
 

 
15.3
Termination for Convenience 
 

 
15.4
Effect of Termination or Expiration 
 

 
15.5
Termination Fee. 
 

 
15.6
Transition Services 
 

 
ARTICLE 16
TECH PERSONNEL

 
16.1
Bank Benefit Plans 
 

 
16.2
Replacement of Tech Resources 
 

 
16.3
Subcontractors 
 

 
16.4
Conduct 
 

 
16.5
Hiring and Background Checks 
 

 
16.6
Notification 
 

 
ARTICLE 17
INSURANCE

 
17.1
General 
 

 
17.2
Insurance Certificates 
 

 
ARTICLE 18
ARBITRATION

 
18.1
Binding Arbitration 
 

 
18.2
Procedure 
 

 
18.3
Decisions 
 

 
18.4
Other Remedies 
 

 
ARTICLE 19
AUDIT

 
19.1
Maintenance of Records 
 

 
19.2
[**] 
 

 
19.3
Bank Confidential Audits 
 

 
19.4
Regulators 
 

 
19.5
Other Audits 
 

 
iii

--------------------------------------------------------------------------------


 
ARTICLE 20
NON-DISCRIMINATION AND DIVERSITY

 
20.1
Equal Opportunity Employers 
 

 
20.2
General 
 

 
20.3
Representation by Tech 
 

 
ARTICLE 21
ENVIRONMENTAL INITIATIVE

 
ARTICLE 22
DEFINITIONS; INTERPRETATION

 
ARTICLE 23
GENERAL

 
23.1
Compliance with Laws 
 

 
23.2
OCC Compliance 
 

 
23.3
Financial Responsibility 
 

 
23.4
Business Continuity and Disaster Recovery 
 

 
23.5
Force Majeure 

 
23.6
Affiliates and Restriction on other Third Party Beneficiaries 
 

 
23.7
Entire Agreement 

 
23.8
Succession and Assignment 
 

 
23.9
Counterparts and Facsimile Signature 
 

 
23.10
Headings 

 
23.11
Notices 
 

 
23.12
Governing Law 
 

 
23.13
Consents and Approvals 
 

 
23.14
Amendments and Waivers. 
 

 
23.15
Construction 
 

 
23.16
Severability 
 

 
23.17
Relationship of the Parties 
 

 
23.18
Remedies 
 

 
SCHEDULE A - PayMode Services/Deliverables
SCHEDULE B - PayMode Service Levels/Support Services
SCHEDULE C - Annual Enhancement Value
SCHEDULE D - Service Fees
SCHEDULE E - Bank and Tech Sales and Marketing Responsibilities
SCHEDULE F - Model Escrow Agreement
SCHEDULE G - PayMode Security Requirements
SCHEDULE H - Business Associate Agreement
SCHEDULE I - Agreements Subject to Consent Requirement
SCHEDULE J - Background Checks
SCHEDULE K - Business Continuity Requirements
 
 
iv

--------------------------------------------------------------------------------




SERVICES AGREEMENT
 
This SERVICES AGREEMENT (the “Services Agreement”) is made effective as of the
Closing Date, by and between Bottomline Technologies (de), Inc., a Delaware
corporation (“Tech”), and Bank of America, N.A., a national banking association
(“Bank”).
 
Tech and Bank are parties to an Asset Purchase Agreement entered
contemporaneously with this Services Agreement, whereby Tech acquired
substantially all of the assets and related operations of Bank’s PayMode
business (the “Acquisition Agreement”).  Tech and Bank are also parties to a
Transition Services Agreement entered contemporaneously with this Services
Agreement that sets out how the PayMode Services will be transitioned from Bank
to Tech (the “Transition Agreement”).
 
This Services Agreement contemplates that Tech will provide to Bank the PayMode
Services for the benefit of Bank’s Customers, as well as certain other related
services, on the terms and conditions set forth herein.
 
Capitalized terms used in this Services Agreement shall have the meanings
ascribed to them in Article 22 or as otherwise set forth in the body of this
Services Agreement.
 
In consideration of the mutual agreements and covenants set forth herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and intending to be legally bound hereby, the
Parties  agree as follows.
 
ARTICLE 1
 


 
PAYMODE SERVICES
 
1.1 General.  Beginning on the Closing Date and during the Term of this Services
Agreement, Tech shall provide the PayMode Services to Bank and, at Bank’s
direction, to Bank’s Customers.  Tech shall operate and maintain the PayMode
System and all facilities, connectivity, hardware, software and other materials
and shall employ all personnel necessary to provide the PayMode Services to Bank
and Bank’s Customers as anticipated and required herein.  Unless the Parties
otherwise agree in writing, all PayMode Services shall be provided, whether in
whole or in part, by Tech, its employees, Representatives and/or Subcontractors
in and from a location or locations in one or more of the fifty states of the
United States of America only, all subject to applicable laws and
regulations.  Notwithstanding the foregoing, Tech and/or its Subcontractors may
perform software coding and/or programming outside the fifty states of the
United States of America, provided that Tech shall not send, utilize or access
PayMode Data outside the fifty states of the United States of America at any
time without the prior written consent of Bank.
 
1.2 Level of Services.  Tech shall provide the PayMode Services to Bank and/or
Bank’s Customers at levels that meet or exceed the performance levels set forth
in Schedule B (the “Service Levels”), but in no event having functionality and
performance levels less than the Bank provided for itself immediately prior to
the Closing Date.  Without limitation of any other remedies available to Bank,
failure to meet the Service Levels shall result in a [**] to the Bank
 
 
1

--------------------------------------------------------------------------------


 
as set forth in Schedule B, provided that any such [**] received by Bank shall
[**] available to Bank.
 
1.3 Use of PayMode System.  Tech shall use the PayMode System to provide the
PayMode Services to Bank and/or Bank’s Customers, and as the PayMode System is
enhanced and improved, pursuant to Article 3 and otherwise, Tech will
incorporate all Enhancements into its provision of the PayMode Services to Bank
and Bank’s Customers and will make available to Bank such other enhancements and
improvements on similar terms and conditions as such enhancements and
improvements are made generally available to other customers of Tech.
 
1.4 Customer Files.  In its provision of the PayMode Processing Services, Tech
shall accept and process files that are received directly from Bank’s Customers
as well as Customer-initiated files that are routed through Bank’s network and
systems prior to being submitted to Tech for processing.
 
1.5 Bank Services.  At no cost to Tech, Bank shall provide use of ACH and wire
transfer systems to debit and credit accounts and shall enable interfaces to
Bank systems as outlined in Appendix A to Schedule A (“Bank Interfaces”) as
necessary to complete the transactions facilitated by the PayMode Processing
Services, solely for Bank’s Customers.  Bank shall provide sponsorship of Tech
to [**] as a condition of Tech entering into a direct relationship with [**]
solely to provide the PayMode Processing Services to Bank’s Customers.
 
1.6 Cooperation.  Each Party shall name a point of contact (such Party’s
“Relationship Manager”), who shall be responsible for the day-to-day
implementation of this Services Agreement, including attempted resolution of any
issues that may arise during the performance of either Party’s obligations
hereunder.  The Relationship Manager of each Party (i) must be reasonably
acceptable to the other Party; (ii) will meet regularly with the other Party’s
Relationship Manager; and (iii) will have the authority to make decisions with
respect to actions to be taken by such Party in the ordinary course of
performance of this Services Agreement.
 
1.7 Status Meetings.  Tech and Bank shall meet on a semi-annual basis to review
the status, objectives and future plans for the PayMode Services.  In addition
to the Parties’ respective Relationship Managers and others whose attendance
will be beneficial, a member of Tech’s senior management and Bank’s head of
Global Project Management (or an individual having substantially the same
responsibility) shall attend such meetings.
 
1.8 Non-exclusive Provider.  The Parties acknowledge and agree that Bank has no
obligation whatsoever to obtain the Services or any other services from Tech and
that Tech shall not be considered Bank’s exclusive provider of any goods or
services provided hereunder.  Bank retains the unconditional right to utilize
other vendors in the provision of services and products whether or not the same
as or similar to the Services.
 
ARTICLE 2
 


 
ENHANCEMENTS
 
2.1 Enhancements to PayMode System.  Tech shall be responsible for the continued
development of the PayMode System.  Without limiting the generality of the
foregoing, Tech
 
 
2

--------------------------------------------------------------------------------


 
shall develop and incorporate into the PayMode System and PayMode Services the
additional features and functionality identified in Section 2.3(a)
(collectively, “[**] Enhancements”).  Further, over time Tech will determine,
with input from Bank as set forth in Section 2.2(c), additional features and
functionality that Tech shall develop and incorporate into the PayMode System
and PayMode Services (collectively, [**] Enhancements [**] Enhancements,
“Enhancements”).
 
2.2 Product Roadmap.
 
(a) [**] roadmap [**] (the “Product Roadmap”).  Tech acknowledges and agrees
that, at a minimum, the Product Roadmap shall include the [**] Enhancements set
forth in Section 2.3(a).
 
(b) With respect to [**] Enhancements, the Product Roadmap shall include, at a
minimum, the completion dates for particular [**] Enhancements, any interim
milestones applicable to the development, and an indication as to how the Annual
Enhancement Value (as that term is defined in Section 2.7 below) will be
allocated amongst such [**] Enhancements.  Tech shall develop [**] Enhancements
in accordance with the Product Roadmap and must deliver the [**] Enhancements to
Bank for acceptance testing pursuant to Section 2.9 by the Delivery Date.  In
the event Tech fails to deliver the [**] Enhancements for acceptance testing by
the Delivery Date, Bank shall be entitled to [**] until the [**] Enhancements
are accepted by Bank.  If Tech delivers the [**] Enhancements to Bank for
acceptance testing prior to the Delivery Date such that Bank conducts acceptance
testing after the Delivery Date, then, in the event the [**] with the functional
business requirements pursuant to Section 2.9, Bank shall be entitled to [**],
which shall apply retroactively to the Delivery Date, until the [**]
Enhancements are accepted by Bank.  Either of the foregoing conditions giving
rise to Bank’s entitlement to a [**] shall be a material breach of this Services
Agreement and Bank, at its option, may immediately terminate this Services
Agreement upon either of the foregoing conditions being met, in addition to
other remedies available to it pursuant to this Services Agreement or otherwise.
 
(c) Any [**] to which Bank is entitled as a result of the terms of this Section
2.2 shall be determined as follows: (i) for the first month following the
Delivery Date, the [**]; (ii) for the month following the first month, the [**];
and (iii) for each month thereafter, the [**].  In the event Bank accepts a [**]
Enhancement prior to the expiration of a complete month according to the
foregoing schedule, the [**] due hereunder for that month shall be pro-rated to
the date of acceptance by Bank.
 
(d) Following acceptance of the [**], Tech shall establish a [**] on which Bank
shall have a permanent seat, which shall meet on a quarterly basis with Tech’s
senior product management executives for the PayMode business.  Subject to
Section 2.3(b), the [**] with respect to the development of any [**] and may
make modifications and additions to the [**] as it relates to [**].  With
respect to [**], the [**] shall include, at a minimum, the anticipated
completion dates for particular [**] and, if applicable, an indication as to how
the Annual Enhancement Value will be allocated amongst such [**].  In the event
the Parties agree that the [**] will be established prior to the acceptance of
 
 
3

--------------------------------------------------------------------------------


 
 
the [**], the [**] shall have no authority to modify or eliminate any [**] set
forth in Section 2.3(a) or to change the [**] with respect to [**], unless
agreed to in writing by Bank.
 
2.3 Specific Features and Functionality.
 
(a) The following [**] Enhancements shall be included in the Product Roadmap for
development during Contract Years [**]:
 
1. [**]; and
 
2. [**].
 
(b) Unless otherwise agreed by Tech and Bank in writing, the [**] shall select
[**] Enhancements for inclusion in the Product Roadmap from the following
features and functionality:
 
[**]
 
2.4 Changes to the Product Roadmap, Etc.  Bank and Tech acknowledge that the
Parties’ priorities may change from time to time, and changes to the Product
Roadmap may be required.  Furthermore, the timing of delivery of Enhancements
may change based on the various transition activities of the Parties pursuant to
the Transition Agreement. Changes to the Product Roadmap that materially impact
the timing of delivery of [**] Enhancements or the expected functionality or
features included in [**] Enhancements shall be mutually agreed to in writing by
the Parties prior to any changes being made.  No changes or deletions may be
made to the Product Roadmap that affect the [**] Enhancements without Bank’s
prior written consent.  Tech will not publically announce the availability of
[**] Enhancements or [**] Enhancements without prior written notification to
Bank.
 
2.5 Bank Cooperation.  Bank shall reasonably cooperate, and shall cause its
applicable Affiliates to reasonably cooperate, with Tech to carry out all tasks
reasonably necessary for the development, integration, and acceptance of
Enhancements in accordance with the Product Roadmap and as anticipated herein.
 
2.6 [**] to any financial institution or similar entity for a [**] period
commencing upon the date that such features and functionality are deployed into
production.  Additionally, Tech agrees that the [**] shall be made available
exclusively to Bank’s Customers, and not to other customers of Tech or customers
of any other financial institution.  Bank and Tech will use reasonable efforts
to mutually agree upon terms in which the [**] is offered to Tech’s direct
customers.
 
2.7 Annual Enhancement Value.  During each Contract Year, Tech shall deliver
ongoing Enhancements, supporting technology and other infrastructure having a
value of at least [**] United States Dollars ($[**]), as calculated in
accordance with Schedule C attached hereto (the “Annual Enhancement Value”) and
Bank shall have no obligation or liability for such Annual Enhancement Value,
which shall be solely borne by Tech.  Notwithstanding anything herein or in the
Services Agreement to the contrary, a minimum of $[**] of the $[**] shall be
 
 
4

--------------------------------------------------------------------------------


 
directly attributed to development and implementation of the [**] Enhancements
and [**] Enhancements.  Upon the reasonable request of Bank, Tech shall provide
Bank with documentation reasonably acceptable to Bank setting forth how the
Annual Enhancement Value is being or has been applied for a particular Contract
Year.  If, in any particular Contract Year, the Annual Enhancement Value is not
applied in its entirety, whether due to the rejection of Enhancements by Bank
pursuant to Section 2.9 or otherwise, the remaining unexpended portion of the
Annual Enhancement Value will be allocated to Enhancements in subsequent
Contract Years.  Upon expiration of the Initial Term, any unexpended portion of
the Annual Enhancement Value, which amount shall include the difference between
$[**] and the value of all Enhancements delivered and accepted by Bank during
the Initial Term, shall be available to Bank as a [**].  If Tech delivers
Enhancements having an aggregate value that exceeds the Annual Enhancement Value
in any Contract Year, Tech’s obligation with respect to delivering Enhancements
in the remaining Contract Years of the Initial Term shall be reduced in the
aggregate by the amount of such excess.
 
2.8 Delivery of [**] Enhancements.  Subject to Section 2.4, Tech shall use
Reasonable Best Efforts to deliver the [**] Enhancements for use by Bank in
accordance with the Product Roadmap.
 
2.9 Acceptance of Enhancements.
 
(a) [**] Enhancements.  As part of Tech’s product development process, Tech
shall provide Bank with pre-development, functional business requirements for
the [**] Enhancements for Bank’s review and written approval.  Following timely
receipt of Bank’s approval, and upon Tech satisfying itself that the [**]
Enhancements conform to the functional business requirements, Tech will provide
Bank with the applicable Acceptance Materials.  Bank shall review the Acceptance
Materials and shall accept or reject the corresponding [**] Enhancement prior to
expiration of the Acceptance Period.  If Bank discovers that any [**]
Enhancement does not meet the approved functional business requirements, Bank
shall notify Tech of the deficiencies, including which acceptance criteria were
not met.  Tech, at its own expense and as part of the Annual Enhancement Value,
shall modify, repair, adjust or replace the [**] Enhancement in order to correct
the deficiency and submit the revised Acceptance Materials within thirty (30)
calendar days or such other mutually agreed time frame following the date of
Bank’s deficiency notice.  Bank will review the revised Acceptance Materials and
determine whether the modified [**] Enhancement is acceptable.  Tech shall
assist Bank, as reasonably requested, in reviewing the acceptance tests as
anticipated herein.  Bank’s rejection of any [**] Enhancement after two
Acceptance Periods shall be a material breach of this Services Agreement and
Bank, at its option, may immediately terminate this Services Agreement.  In
addition to other remedies that Bank may have under this Services Agreement or
otherwise, in the event two (2) or more [**] Enhancements deployed into
production result in material production issues, Tech and Bank will mutually
modify the acceptance process to allow for additional bank involvement in the
overall Enhancement testing process.
 
(b) [**] Enhancements. As part of Tech’s product development process, Tech shall
provide Bank with pre-development, functional business requirements for the [**]
 
 
5

--------------------------------------------------------------------------------


 
Enhancements that have been approved by the [**].  Upon Tech satisfying itself
that the [**] Enhancements conform to the functional business requirements, Tech
will provide Bank with the applicable Acceptance Materials.  Bank shall review
the Acceptance Materials and shall, within the Acceptance Period, either confirm
that the corresponding [**] Enhancement materially conforms to the functional
business requirements or notify Tech that the [**] Enhancement does not conform
to the functional business requirements, including specifying the particular
manner in which the [**] Enhancement does not so conform.  In the event Tech
receives notification that a [**] Enhancement does not conform to the functional
business requirements, Tech, at its own expense and as part of the Annual
Enhancement Value, shall modify, repair, adjust or replace the [**] Enhancements
in order to correct the identified deficiencies and submit the revised
Acceptance Materials within thirty (30) calendar days or such other mutually
agreed time frame following the date of Bank’s deficiency notice.  Bank will
review the revised Acceptance Materials, and will either confirm that the
resubmitted [**] Enhancement materially conforms to the functional business
requirements or notify Tech again that the [**] Enhancement does not so
conform.  Tech shall assist Bank, as reasonably requested, in reviewing the
Acceptance Materials as anticipated herein.  If after [**] Acceptance Periods
Bank has not confirmed that a [**] Enhancement materially conforms to the
functional business requirements, Tech, at its option, may: (a) at its own
expense and not as part of the Annual Enhancement Value, repair, modify, adjust
or replace the [**] Enhancement so that such [**] Enhancement materially
conforms to the functional business requirements; or (b) elect to exclude the
value of such [**] Enhancement (as calculated in accordance with Schedule C)
from the Annual Enhancement Value; provided, however, that in the event Tech
chooses option (a) above and does not satisfactorily adjust, modify, repair or
replace the [**] Enhancement within ninety (90) days of the Bank’s third
notification of rejection, the value of such [**] Enhancement, as calculated in
accordance with Schedule C, shall not be included in the Annual Enhancement
Value.
 
(c) The Parties acknowledge and agree that, prior to the commencement of the
formal Acceptance Period set forth above with respect to Acceptance Materials,
Tech may deliver, and Bank may review and conduct preliminary tests with respect
to, the Acceptance Materials (or components thereof).  In addition, Bank may
from time to time consult with Tech to monitor the interim progress of the
creation and development of Enhancements, and Bank may provide preliminary
feedback to Tech as to the suitability of any such Enhancements.  The Parties
acknowledge and agree that no such informal reviews, preliminary testing,
interim monitoring or feedback shall be deemed to be part of the formal
acceptance testing procedure set forth in Section 2.9, nor shall it be deemed to
act as an acceptance or rejection of any such Enhancements, and Bank shall not
be deemed to have waived any of its rights, or any of Tech’s obligations, set
forth in this Section 2.9 or elsewhere in this Services Agreement.  Any
acceptance or rejection of any Enhancements shall occur only during the
Acceptance Periods, as set forth above.  Contemporaneously with its formal
delivery to Bank of the Acceptance Materials for acceptance testing, Tech shall
provide a written notice to Bank (the “Acceptance Testing Notice”), and Bank’s
receipt of such Acceptance Testing Notice shall signal the formal commencement
of the acceptance testing with respect to Acceptance Materials.  The Acceptance
Testing Notice shall state that Tech has delivered versions of Acceptance
 
 
6

--------------------------------------------------------------------------------


 
Materials, which Tech reasonably believes to be production ready, to Bank for
formal acceptance testing in accordance with Section 2.9 of this Services
Agreement.
 
ARTICLE 3                      
 


 
CUSTOMIZATIONS
 
3.1 Development of Customizations by Tech.  Bank may request that Tech develop
specific features or functionality that are not included in the Product Roadmap
for incorporation into the PayMode Services in order to meet the specific
requirements of Bank or one or more of Bank’s Customers (the
“Customizations”).  Unless Tech has a reasonable basis for not doing so, Bank
and Tech shall enter into a mutually agreed upon Statement of Work for
development of each Customization, setting forth, at a minimum: (a) the
Customization and other Work Product to be provided by Tech to Bank pursuant to
the Statement of Work; (b) specifications for the Customization and/or other
Work Product; (c) a Schedule detailing the timeframe for the work and delivery
of the Customization and/or other Work Product; and (d) the fees, if any, that
Bank will pay Tech for the development (the “Customization Fees”).  Bank shall
reasonably cooperate with Tech to carry out all tasks reasonably necessary for
Tech’s development of Customizations in accordance with the time Schedule
described in the Statement of Work.  All Customizations and other Work Product
provided to Bank pursuant to a Statement of Work hereunder shall be subject to
the acceptance testing procedure set forth for [**] Enhancements in Section
2.9(a) above.
 
3.2 Changes.  Bank may direct changes to Statements of Work, including changes
to Customizations and schedules.  If Bank directs any such change, Tech will
promptly notify Bank in writing if Tech believes that such change merits an
adjustment to the Customization Fees.  Following receipt of such information,
Bank may elect to withdraw its request for the change or enter into negotiations
with Tech regarding adjustments to the Customization Fees.  Any agreed upon
changes, including adjustments to the Customization Fees, will be reflected in
written amendments to the affected Statements of Work, executed by the
Relationship Managers of both Parties.
 
ARTICLE 4
 


 
MAINTENANCE AND SUPPORT SERVICES
 
4.1 General.  Tech shall provide to Bank and/or Bank’s Customers maintenance and
support services and assistance reasonably required to permit Bank and Bank’s
Customers to use the PayMode System, the Application Software, the
Customizations and other Work Product, and to otherwise utilize the Services
provided hereunder as contemplated by this Services Agreement and/or any
Statement of Work, and to ensure that the Application Software is Operative and
that the PayMode Services are being provided in accordance with Schedule B at
all times (as further defined below, the “PayMode Maintenance Services” and the
“PayMode Support Services”).
 
4.2 Maintenance.  The “PayMode Maintenance Services” shall include maintenance
of the PayMode System, the Application Software, Customizations and any other
Work Product,
 
 
7

--------------------------------------------------------------------------------


 
the provision of any and all changes, periodic patches, fixes, error
corrections, agreed-upon modifications, enhancements, updates, upgrades, and all
other additions, improvements or alterations thereto and increased functionality
thereof regardless of the nature or advancement of the technologies upon which
they are based which are reasonably required or useful for the operation of, or
otherwise enhance the efficiency and effectiveness of the PayMode Services and
the Work Product.
 
4.3 Support and Customer Service.  The “PayMode Support Services” shall include
administrative, technical and troubleshooting support via telephone, facsimile,
e-mail, Internet and remote access, as further set forth in Schedule B attached
hereto.
 
4.4 [**] Project.  Upon request by Bank, which shall not be made sooner than one
hundred and eighty (180) days after the Closing Date, Tech will provide Bank, at
Bank’s expense or as [**], in the sole discretion of Bank, with a written
proposal detailing the scope of work associated with Tech developing and
implementing enhancements to the PayMode System to allow Bank to [**] (the “[**]
Project”).  Bank shall provide reasonable cooperation to Tech in formulating the
proposal.  Tech shall provide said proposal no later than one hundred and eighty
(180) days after receiving Bank’s request.  The proposal shall include, at a
minimum, the cost to Bank, the time required for Tech to complete the [**]
Project, and any potential impact to the Product Roadmap.  Bank shall be under
no obligation to accept the [**] Project proposal.  Notwithstanding anything
herein to the contrary and without limiting any other rights or remedies
available to Bank, the Parties agree that upon the occurrence of Tech providing
the PayMode Processing Services to [**] of Bank, and upon one hundred and eighty
(180) days prior written notice from Bank, Tech shall perform the [**] Project
at Bank’s expense or as [**], in the sole discretion of Tech.  In the event Tech
determines that the [**] Project will be performed at Bank’s expense, the [**]
Project shall be deemed a Customization for purposes of this Services
Agreement.  In addition, in the event that the performance metrics for either
Service Calls or Abandonment Rate receives a score of [**] as set forth in
Attachment 1 to Schedule B, for [**], then, upon written notice from Bank, Tech
shall perform the [**] Project at Tech’s expense and Bank may [**].
 
ARTICLE 5
 


 
TRAINING
 
As reasonably requested by Bank and at Tech’s expense, Tech shall from time to
time provide training on the use of the PayMode Services and the Application
Software for Bank personnel to perform internal Bank personnel and Customer
training.  Any such training provided hereunder shall be reasonable in scope and
frequency, and shall be provided at locations mutually agreed upon by the
Parties.  Tech shall provide training documentation for each attendee at any
training classes Tech conducts and shall make such training documentation
available online.  If Bank desires to train its own personnel, Tech shall
provide Bank, at no charge, with all trainer/class leadership materials that
Tech has available and/or used in connection with the training classes conducted
for Bank.  Bank may duplicate these materials for Bank’s use exclusively and use
them to conduct other classes at Bank’s discretion.  Such materials shall be
considered Confidential Information of Tech.  In extraordinary circumstances and
when requested by Bank, Tech may agree to provide direct Customer training.  If
such
 
 
8

--------------------------------------------------------------------------------


 
training is to be conducted at a Customer’s site, Bank will reimburse Tech for
reasonable out-of pocket travel expenses.
 
ARTICLE 6
 


 
FEES, INVOICING AND PAYMENTS
 
6.1 Invoicing.  Bank shall pay Tech the fees for the provision of the PayMode
Services as set forth in Schedule D (the “Service Fees”), [**].  The
Subscription Fees and all other Service Fees will be invoiced monthly in arrears
on a single invoice totaling all Service Fees applicable to provision of the
PayMode Services during the month.  Customization Fees will be invoiced pursuant
to the corresponding Statement of Work or, if not specified, monthly in arrears.
 
6.2 Invoice Requirements.  Tech shall invoice Bank for all amounts payable under
this Services Agreement using a Bank-designated method.  Invoices shall contain
such detail as Bank may reasonably require from time to time including, as
applicable: (a) the amount for each item on the invoice, (b) the state where any
invoiced services were performed, (c) the Bank Services Agreement reference
number, and (d) the Statement of Work number if applicable.  Invoices (i)
omitting the (A) state where the invoiced services were performed, (B) Agreement
reference number or (C) Statement of Work number if applicable, or (ii) that
fail to list services separately, or that are incorrect, incomplete or
inaccurate, will not be paid, and will be returned to Tech.  The Bank
Relationship Manager will contact the Tech Relationship Manager to address any
incorrect invoice informally prior to initiating the dispute resolution process
under this Services Agreement.
 
6.3 Payment Terms.  Bank shall pay Tech for all services and applicable taxes
invoiced in accordance with the terms of this Services Agreement within [**] of
the date of receipt of a valid and correct invoice by Bank.  Tech shall accept
payment through ACH transfer.  Bank reserves the right to pay prior to the
expiration of the [**] period.
 
6.4 Amounts Not Invoiced.  Amounts not invoiced by Tech to Bank within [**]
after such amounts could first be invoiced under this Services Agreement may not
thereafter be invoiced, and Bank shall not be required to pay such amounts.
 
6.5 Taxes.
 
(a) Invoices shall include and list all applicable VAT, sales, use or excise
taxes that are a statutory obligation of Bank as separate line items identifying
each separate tax category and taxing authority.  Bank will reimburse Tech for
all VAT, sales, use or excise taxes levied in accordance with the general
statutes or other authoritative directives of the taxing authority on amounts
payable by Bank to Tech pursuant to this Services Agreement, however, Bank shall
not be responsible for remittance of such taxes to applicable tax authorities.
 
(b) Bank shall not be responsible for any ad valorem, income, gross receipts,
franchise, privilege, value added or occupational taxes of Tech.  Bank and Tech
shall
 
 
9

--------------------------------------------------------------------------------


 
each bear sole responsibility for all taxes, assessments and other real or
personal property-related levies on its owned or leased real or personal
property.  Tech shall ensure that the business personal property tax exemption
granted to financial institutions by California, Missouri, Virginia, Maryland,
South Carolina, or other states is properly applied.
 
(c) Tech shall be responsible for the payment of all interest and penalties
related to any taxes assessed or levied as contemplated by this Section 6.5 to
the extent that Tech fails to accurately and timely invoice Bank for such taxes
and remit such taxes directly to the applicable taxing authority; provided,
however, in no event shall Tech be responsible for the payment of the underlying
tax liability, which tax liability shall always be a liability of Bank.  In the
event that a taxing authority performs a sample and projection audit of Bank,
then Tech shall be responsible for the payment of all interest and penalties on
any projected taxes assessed resulting from taxing errors identified by such
taxing authority on Tech’s invoices. In the event Tech voluntarily registers to
collect sales tax at some future date, and wishes to remit historical taxes Tech
deems due, Bank will only be responsible for the taxes due for the time period
that Bank is statutorily obligated to the tax authorities in each state.
 
(d) Tech shall cooperate with Bank and any taxing authority involving any audit
of sales, use or excise taxes.  Upon request from Bank, Tech will provide copies
of invoices in electronic form that have been selected for review by any taxing
authority, together with documents supporting the identification of taxable and
nontaxable portions of amounts reflected on such invoices.  Bank may furnish
Tech with certificates or other evidence supporting applicable exemptions from
sales, use or excise taxation.  If Bank pays or reimburses Tech under this
Section 6.5, Tech hereby assigns and transfers to Bank all of its right, title
and interest in and to any refund for such taxes paid.  Any claim for refund of
taxes against the assessing authority may be made in the name of Bank or Tech,
or both, at Bank’s option.  Bank may initiate and manage litigation brought in
the name of Bank or Tech, or both, to obtain refunds of amounts paid under this
Section 6.5.  Tech shall cooperate fully with Bank, at Bank’s expense, in
pursuing any refund claims, including any related litigation or administrative
procedures.
 
6.6 Records.  Tech shall keep and maintain complete and accurate accounting
records in accordance with generally accepted accounting principles consistently
applied to support and document all amounts becoming payable to Tech
hereunder.  Tech will retain these records for a period of seven (7) years or
such longer period as may be required by law.  Upon request from Bank and within
a reasonably prompt time after such request, Tech shall provide to Bank (or a
Representative designated by Bank) access to such records for the purpose of
auditing such records during normal business hours.
 
ARTICLE 7
 


 
SALES AND MARKETING
 
7.1 Responsibilities.  The Parties shall comply with the obligations set forth
in Schedule E attached hereto.  Notwithstanding anything herein to the contrary,
including the
 
 
10

--------------------------------------------------------------------------------


 
foregoing sentence, Bank shall only be responsible for those sales and marketing
activities relating to the PayMode Services as Bank deems prudent, in its sole
discretion.
 
7.2 PayMode Marks.  Any use of the PayMode Marks by Bank shall be solely in
connection with Bank’s efforts to sell, market and provide the PayMode Services
to Bank’s Customers, and shall be in accordance with the usage guidelines
provided to Bank by Tech.  Subject to the foregoing, Tech hereby grants to Bank
a non-exclusive, royalty-free, world-wide right and license to use (and to
sublicense the use of) the PayMode Marks in connection with Bank’s sale,
marketing, and provision of PayMode Services.
 
ARTICLE 8
 


 
INTELLECTUAL PROPERTY
 
8.1 Ownership.
 
(a) Tech will own exclusively the PayMode System, including the Application
Software, related Documentation, and any Enhancements, including the Upgraded
Application Software.  Except for Bank’s Information (as defined below), Bank
hereby assigns to Tech all right, title and interest (including all Intellectual
Property) in any Enhancements that Bank may have arising out of its
participation in the development of Enhancements as anticipated herein.  Bank
shall provide Tech, upon request and at Tech’s cost, with all assistance
reasonably required to register, perfect or enforce such right, title and
interest, including providing pertinent information and, executing all
applications, specifications, oaths, assignments and all other instruments that
Tech shall deem necessary.
 
(b) Bank will own exclusively all Work Product and Tech hereby assigns to Bank
all right, title and interest (including all Intellectual Property) in the Work
Product.  Work Product, to the extent permitted by law, shall be deemed “works
made for hire” (as that term is defined in the United States Copyright
Act).  Tech shall provide Bank, upon request and at Bank’s cost, with all
assistance reasonably required to register, perfect or enforce such right, title
and interest, including providing pertinent information and, executing all
applications, specifications, oaths, assignments and all other instruments that
Bank shall deem necessary.
 
8.2 Licenses.
 
(a) Subject to the terms of this Services Agreement, Tech hereby grants to Bank:
(i) a worldwide, non-exclusive license to access and use the PayMode System,
including the Application Software, and any Enhancements thereto, including the
Upgraded Application Software, including all Intellectual Property in any of the
foregoing, for the benefit of Bank and Customers, consistent with the terms and
conditions of this Services Agreement during the Term; and (ii) a worldwide,
non-exclusive license to sublicense the access and use of the PayMode System,
including the Application Software, and any Enhancements thereto, including the
Upgraded Application Software, including all Intellectual Property in any of the
foregoing, to
 
 
11

--------------------------------------------------------------------------------


 
Bank’s Customers in connection with their use of the PayMode Services consistent
with the terms and conditions of this Services Agreement and any applicable
Customer Service Agreement during the Term.  The foregoing licenses expressly
exclude any right of Bank to disclose, decompile, reverse engineer, or
disassemble the Application Software or any portion thereof.
 
(b) Subject to the terms of this Services Agreement, Bank hereby grants to Tech
a worldwide, non-exclusive, royalty-free license under all of Bank’s
Intellectual Property in any and all Work Product solely to provide the Services
to Bank and Bank’s Customers as anticipated herein and perform its other
obligations under this Services Agreement.
 
(c) If, during the Term as part of Bank’s collaboration with Tech, participation
on the [**], or otherwise in connection with this Services Agreement, Bank
learns of any features, functionality, software, Enhancements, ideas, processes,
products, inventions, methodologies, tools,  technology, and information owned
in whole or in part by Tech (“Tech Proprietary Property”) that Bank, in its
discretion, desires to incorporate into products or services of the Bank other
than PayMode Processing Services, then, upon provision of written notice by
Bank, the Parties shall agree upon reasonable terms that permit use of the
desired Tech Proprietary Property by Bank.  Tech shall use Reasonable Best
Efforts to retain sufficient rights in Tech Proprietary Property to grant the
license anticipated herein to Bank.
 
8.3 Bank Information and Tech Information.
 
(a) In performing its obligations hereunder, the Bank may provide for Tech’s use
proprietary technology, information, works of authorship or products that were
not created specifically for Tech or for exclusive use with the PayMode System
and/or PayMode Services, including software, methodologies, tools,
specifications, drawings, sketches, models, samples, records, data and
documentation, as well as Intellectual Property (all of the foregoing,
collectively, “Bank Information”).  Bank Information will be the sole property
of Bank and is expressly excluded from the assignment made by Bank in Section
8.1(a) above.  To the extent that Bank requires Tech to incorporate Bank
Information or any derivative work thereof into the PayMode System and/or the
PayMode Services as provided to Bank or generally to Tech’s customers, Bank
hereby grants to Tech a non-exclusive, perpetual, irrevocable, royalty-free,
fully paid-up, transferable license, with the right to sublicense, to use, make,
reproduce, import, modify, create derivative works based on, store on its
servers, display, perform, promote, market, distribute, offer for sale and sell,
export, permit the online use of or other electronic use of such Bank
Information without identifying or seeking the consent of Bank, but only to the
extent Bank has the right to grant such license.  The license granted herein
shall not apply to any Bank Information which Bank did not expressly provide to
Tech for its use hereunder.
 
(b) As part of Tech’s performance of its obligations hereunder, Tech may utilize
proprietary technology, information, works of authorship or products that were
not created specifically for Bank or in connection with Tech’s performance of
this Services
 
 
12

--------------------------------------------------------------------------------


 
Agreement, including software, methodologies, tools, specifications, drawings,
sketches, models, samples, records, data and documentation, as well as
Intellectual Property, which have been originated, developed or purchased by
Tech or by third parties under contract to Tech (all of the foregoing,
collectively, “Tech Information”).  Tech Information will be the sole property
of Tech and will be deemed not to be Work Product.  To the extent Tech
incorporates Tech Information or any derivative work thereof into Work Product,
Tech hereby grants to Bank a non-exclusive, perpetual, irrevocable,
royalty-free, fully paid-up, transferable license, with the right to sublicense,
to use, make, reproduce, import, modify, create derivative works based on, store
on its servers, display, perform, promote, market, distribute, offer for sale
and sell, export, permit the online use of or other electronic use of such Tech
Information (but not the PayMode System) without identifying or seeking the
consent of Tech.
 
8.4 No Implied Licenses.  Except as expressly provided in this Services
Agreement, nothing in this Services Agreement shall give rise to any licenses
under any Intellectual Property of either Party, whether by implication or
otherwise.
 
8.5 Representation and Warranty.  Each Party represents and warrants to the
other that it has all rights necessary to give full force and effect to the
assignments and licenses set forth in this Article 8.
 
ARTICLE 9
 


 
SOURCE CODE
 
9.1 Escrow of Upgraded Application Software.  Upon request by Bank, which shall
not occur earlier than a first release of Upgraded Application Software being
used in production, the Parties will enter into an escrow agreement with the
Escrow Agent substantially similar to the escrow agreement attached hereto as
Schedule F.  Tech shall promptly thereafter provide to the Escrow Agent, the
following items (collectively referred to as the “Deposit Materials”):
 
(a) Source Code on magnetic or optical/CD ROM media in the original programming
code language for, as applicable, (1) the Original Application Software, and (2)
Upgraded Application Software;
 
(b) Descriptions of the system/program generation;
 
(c) Description of proprietary software, system/programs required for use or
support that Tech does not possess, or for which Tech does not have rights
sufficient to allow transfer or sublicense;
 
(d) Description of menu and support programs and subroutine libraries;
 
(e) Detailed explanation of compilation and execution procedures in human and
machine-readable form (may be supplemented with video explanation);
 
(f) Object Code for, as applicable, the Original Application Software and the
Upgraded Application Software; and
 
 
13

--------------------------------------------------------------------------------


 
(g) The legal names, EIN numbers, addresses, phone numbers, and email addresses
of those entities of the Vendor Network that are associated with Bank’s
Customers, as such information is originally supplied by Bank's Customers and
thereafter supplemented by Tech through the use of third party resources in
order to execute vendor enrollment (collectively, the “Vendor Information”).
 
9.2 Original Application Software.  Bank shall be entitled to retain a copy of
the Deposit Materials in the form they take on the Closing Date in the event
that an Escrow Release Condition occurs before Tech has provided Deposit
Materials to the Escrow Agent.
 
9.3 Updates and Verification.  Tech will update the Deposit Materials at least
once per Quarter, except that Tech shall only be obligated to update the Vendor
Information portion of the Deposit Materials once per Contract Year.  Upon each
delivery of the Deposit Materials to the Escrow Agent, Bank shall have the right
to have the Escrow Agent verify, at Bank’s expense, the Deposit Materials for
accuracy, completeness and sufficiency, and to confirm that the Source Code
compiles to the pertinent Object Code of the Application Software using the
procedures established by the Escrow Agent (“Verification Services”).  Bank
shall notify Tech of dates on which any such Verification Services will be
performed, and the results thereof.  Each Party may elect to observe the
Verification Services at its own expense.
 
9.4 Escrow Costs.  Tech shall bear all costs associated with delivering the
Deposit Materials to the Escrow Agent and Bank shall pay all fees charged by the
Escrow Agent solely as such fees relate to the escrow of the Deposit Materials
in connection with this Services Agreement.  Bank shall be entitled to access
and use the Deposit Materials pursuant to the escrow licenses granted herein
upon the occurrence of an Escrow Release Condition.  Until an Escrow Release
Condition occurs, Bank shall not be permitted to access or use the Source Code.
 
9.5 Escrow Release Conditions.  Any of the following events shall be deemed an
“Escrow Release Condition” for purposes of this Services Agreement: (a) Tech
fails to provide the PayMode Processing Services in all material respects for
two (2) consecutive days;  (b) Tech causes Bank to be in material violation of
any law or regulation governing the financial services industry that affects or,
in Bank’s reasonable judgment, may affect the delivery or performance of the
PayMode Services; (c) in the event that Tech fails to provide the PayMode
Processing Services in all material respects for a period of time longer than
fourteen (14) days due to a force majeure event; and (d) all of the events
giving Bank a right to terminate this Services Agreement in accordance with
Section 15.2.
 
9.6 Escrow Licenses.
 
(a) Subject to the terms and conditions of this Services Agreement, Tech hereby
grants to Bank, commencing upon an Escrow Release Condition, a non-exclusive,
non-transferrable, non-royalty bearing license to review and study the Deposit
Materials in order to plan for the provision and transition of the PayMode
Services through alternative means in the event that any applicable Escrow
Release Condition is not resolved as provided herein.  The foregoing license
shall terminate upon either the effective date of the license granted in Section
9.6(b) below or the satisfactory resolution
 
 
14

--------------------------------------------------------------------------------


 
of the relevant Escrow Release Condition within thirty (30) days after the
occurrence of such Escrow Release Condition.
 
(b) In the event that any Escrow Release Condition is not resolved to the
satisfaction of Bank within thirty (30) days after the occurrence of such Escrow
Release Condition, or in the event that Bank terminates this Services Agreement
pursuant to Section 15.2, subject to the terms and conditions of this Services
Agreement, Tech hereby grants to Bank a non-exclusive, non-transferable, license
to:
 
1. Copy, install, operate, modify, improve, and create derivative works from the
Deposit Materials solely for purposes of improving and maintaining the
Application Software.
 
2. Copy, install, review, study, use, create derivative works from and operate
the Deposit Materials (and any derivative works thereof created by Bank pursuant
to this license) in a production environment at a data center operated by (or
for the benefit of) Bank solely for purposes of providing PayMode Services to
Bank’s customers.
 
(c) The license granted in subsection (b) shall automatically terminate four (4)
years after the date of the grant.  Following such termination of the license,
at Bank’s option, the Parties shall mutually agree upon a new license for Bank
to use the Deposit Materials on reasonable terms and conditions, including the
payment of reasonable license fees.
 
ARTICLE 10
 


 
CONFIDENTIALITY
 
10.1 Information Exchanges.  Subject to applicable law and good faith claims of
privilege, each Party shall provide the other Party with all information
regarding itself, the Customers, and the transactions under this Services
Agreement that the disclosing Party reasonably believes is required to comply
with all applicable laws in connection with the provision of Services pursuant
to this Services Agreement.
 
10.2 Confidential Information.  The term “Confidential Information” shall mean
the terms of this Services Agreement, all information exchanged pursuant to
Section 10.1 and all other data, trade secrets, business information and other
information of any kind whatsoever that a Party (“Discloser”) discloses, in
writing (including email or other electronic transfer), orally, visually or in
any other medium, to the other Party (“Recipient”) or to which Recipient obtains
access and that relates to Discloser or its Representatives, customers, third
party vendors or licensors.  Bank’s Confidential Information includes PayMode
Data.  For avoidance of doubt, the Vendor Network, all User Documentation, and
the Deposit Materials shall be deemed the Confidential Information of Tech,
provided, however, that Bank’s obligations with respect to Tech’s Confidential
Information shall not apply to Bank’s treatment and/or use of the Deposit
Materials to the extent such obligations are inconsistent with the scope of the
licenses granted in Section 9.6.
 
 
15

--------------------------------------------------------------------------------


 
10.3 Exclusions.  Confidential Information shall not include any information
that (a) Recipient rightfully has in its possession when disclosed to it, free
of obligation to Discloser to maintain its confidentiality; (b) Recipient
independently develops without access to Discloser’s Confidential Information;
(c) is or becomes known to the public other than by breach of this Article 10,
or (d) is rightfully received by Recipient from a third party without the
obligation of confidentiality.  Any combination of Confidential Information
disclosed with information not so classified shall not be deemed to be within
one of the foregoing exclusions merely because individual portions of such
combination are free of any confidentiality obligation or are separately known
in the public domain.  Notwithstanding the foregoing, possession by Bank prior
to the Closing Date of Vendor Network information, User Documentation, and
Deposit Materials shall not deprive such information of its status after the
Closing Date as Confidential Information of Tech under this Services Agreement.
 
10.4 Restrictions on Disclosure.  Each of the Parties, as Recipient, hereby
agrees that it will not, and will cause its Representatives, consultants,
Affiliates, permitted Subcontractors and independent contractors not to disclose
Confidential Information of the other Party during or after the Term of this
Services Agreement, other than on a “need to know” basis and then only:  (a) to
its Affiliates, employees or officers; (b) to its  independent contractors at
any level, its agents and consultants, provided that all such persons are
subject to a written confidentiality agreement that shall be no less restrictive
than the provisions of Article 10 and, if applicable, Article 11 hereof; (c)
pursuant to an exception set forth in 15 U.S.C. 6802(e) and accompanying
regulations, which disclosures are made in the ordinary course of business; or
(d) as required by law or as otherwise expressly permitted by this Services
Agreement.  Recipient shall not use or disclose Confidential Information of the
other Party for any purpose other than to carry out its obligations under this
Services Agreement.  Without limiting the generality of the foregoing, neither
Party shall use the Confidential Information of the other to solicit business or
customers.  Bank shall not use the Confidential Information of Tech to develop
or sell services that compete with the PayMode Processing Services.
Notwithstanding anything herein to the contrary, Tech may use aggregate data
based on PayMode Data that does not include any personally identifiable
information for marketing and advertising purposes.
 
10.5 Custody of Confidential Information.  Recipient shall treat Confidential
Information of the other Party with no less care than it employs for its own
Confidential Information of a similar nature that it does not wish to disclose,
publish or disseminate, but not less than a reasonable level of care.
 
10.6 Return and Destruction of Confidential Information.  Subject to Tech’s
obligations under Section 15.6, upon expiration or termination of this Services
Agreement for any reason or at the written request of a Party during the Term of
this Services Agreement, the other Party shall promptly return to the requesting
Party or destroy, at the requesting Party’s election, all Confidential
Information of the requesting Party in the possession of the other Party or its
subcontractors, subject to and in accordance with the terms and provisions of
this Services Agreement.  In the event that Bank requests destruction of
Confidential Information, Tech shall destroy such Confidential Information in
accordance with the Information Destruction Requirements described within
Schedule G.
 
 
16

--------------------------------------------------------------------------------


 
10.7 Disclosure Required by Law.  Recipient may disclose Confidential
Information as required by law; provided however, to the extent legally
permitted, Recipient shall notify Discloser of any actual or threatened
requirement of law to disclose Confidential Information promptly upon receiving
actual knowledge thereof and shall cooperate with Discloser’s reasonable, lawful
efforts to resist, limit or delay such disclosure.  Nothing in this Section 10.7
shall require any notice or other action by Bank in connection with requests or
demands for Confidential Information by bank examiners.
 
10.8 Ownership & Publicity.  All Confidential Information disclosed by a Party
shall at all times remain the property of the Disclosing Party.  All PayMode
Data shall at all times remain the property of Bank or the applicable
Customer.  Each Party shall have responsibility for and bear all risk of loss or
damage to Confidential Information of the other Party while such Confidential
Information is in its possession, as well as damages resulting from the
negligence or willful misconduct of the other Party, its Representatives or
subcontractors in handling the Confidential Information of the other
Party.  Except as otherwise agreed in writing, including as set forth in Section
11.1 of  the Acquisition Agreement, neither Party shall issue any media
releases, public announcements and public disclosures, relating to this Services
Agreement or use the name or logo of the other Party, including in promotional
or marketing material or on a list of customers, provided that nothing in this
paragraph shall restrict any disclosure required by legal, accounting or
regulatory requirements beyond the reasonable control of the releasing Party.
 
10.9 User Documentation.  Bank shall require its Customers to maintain as
confidential any User Documentation that is distributed or disclosed to such
Customers for use in connection with the PayMode Services.
 
ARTICLE 11
 


 
PAYMODE DATA SECURITY
 
11.1 Information Security.  Tech acknowledges that Bank is required to comply
with the information security standards required by the Gramm-Leach-Bliley Act
(15 U.S.C. 6801, 6805(b)(1)) and the regulations issued there under (12 C.F.R.
Part 40), the Fair and Accurate Credit Transactions Act (15 U.S.C. 1681, 1681w)
and the regulations issued there under (12 C.F.R. Parts 30 and 41), the Health
Insurance Portability and Accountability Act of 1996 (PL 104-191) and the
regulations issued thereunder, as amended from time to time, and with other
statutory, legal and regulatory requirements (collectively, “Privacy Laws”).  If
applicable, Tech shall make reasonable best efforts to assist Bank to so comply
and Tech shall itself comply and conform with applicable Privacy Laws, as
amended from time to time, and with Bank policies for information protection as
modified by Bank from time to time.  Tech hereby acknowledges and agrees that
Tech has no right to access, receive, accept, transmit, store or otherwise use
Bank’s Customer Information under any circumstance whatsoever unless and until
Bank has approved the PayMode Security Program (as described below) and
confirmed Tech’s compliance therewith and with such other terms or conditions as
Bank may require.  After granting such rights to Tech, Bank may suspend, revoke
or terminate such rights in its reasonable discretion upon written notice to
Tech.  Upon receipt of such notice from Bank, Tech shall (i) immediately stop
accessing and/or accepting Customer Information and (ii) promptly disable access
to the
 
 
17

--------------------------------------------------------------------------------


 
PayMode Processing Services by any Customer identified by the
Bank.  Notwithstanding anything herein to the contrary, Tech shall not be liable
for any failure to provide Services or perform its other obligations under this
Services Agreement to the extent such failure is due to Bank’s suspension,
revocation or termination of Tech’s rights to use Bank Customer Information
under this Section 11.1, except if such suspension, revocation, or revocation is
due to a breach by Tech of its obligations in this Services Agreement or other
act or omission of Tech.
 
11.2 Business Associate Addendum.  Tech hereby agrees to the terms of, and
further agrees to execute, the Business Associate Addendum attached hereto as
Schedule H (the “BAA”).
 
11.3 PayMode Security Program.
 
(a) Bank shall cooperate with Tech in the formulation of a PayMode Security
Program that complies with the requirements of subsection (b) below, including
providing to Tech information about the security program utilized by Bank prior
to the Closing Date.  As soon as practically possible after the Closing Date,
Tech shall provide Bank with a proposed PayMode Security Program for review by
Bank and mutual agreement by the parties.  Bank shall notify Tech of any
perceived deficiencies in the PayMode Security Program proffered by Tech and
Tech, with Bank’s cooperation, shall submit a revised PayMode Security Program
for review and approval by Bank.  Tech shall obtain Bank’s approval of the
PayMode Security Program prior to System Day One.  On or prior to System Day
One, Tech shall implement the approved PayMode Security Program and shall
maintain the PayMode Security Program throughout the Term.  Tech shall not
materially deviate from the PayMode Security Program in meeting its obligations
under this Services Agreement without Bank’s prior written approval.  After the
Closing Date and prior to receipt of Bank’s written approval of the PayMode
Security Program Tech shall use the same security program utilized by Bank on
the Closing Date.
 
(b) At a minimum, the PayMode Security Program shall include:
 
(i) Descriptions of systems or procedures designed to ensure the security,
integrity and confidentiality of PayMode Data;
 
(ii) Descriptions of systems or procedures designed to protect against any
anticipated threats or hazards to the security or integrity of PayMode Data;
 
(iii) Descriptions of systems or procedures designed to protect against
unauthorized access to or use of PayMode Data that could result in substantial
harm or inconvenience to the person or entity that is the subject of such
PayMode Data;
 
(iv) Descriptions of systems or procedures designed to ensure the proper
destruction of PayMode Data;
 
(v) Descriptions of governance and risk assessment processes to maintain
controls over PayMode Data;
 
 
18

--------------------------------------------------------------------------------


 
(vi) A security awareness program that communicates security policies to all
Tech Representatives having access to PayMode Data;
 
(vii) Network diagrams depicting Tech perimeter controls and security policies
and processes relevant to the protection of PayMode Data.  Examples of these
policies include access control, physical security, patch management, password
standards, encryption standards, and change control;
 
(viii) Procedures for notifying Bank of changes that may impact the security of
PayMode Data.  Such changes requiring notification include outsourcing of
computer networking, data storage, management and processing or other
information technology functions or facilities and the implementation of
external Web-enabled (Internet) access to PayMode Data; and
 
(ix) Use of strong, industry-standard encryption of PayMode Data transmitted
over public networks (e.g., Internet, non-dedicated leased lines) and backup
tapes residing at off-site storage facilities.
 
11.4 Modifications Requested by Bank.  As reasonably requested by Bank and/or as
necessitated by a change in the PayMode Security Requirements, Tech shall modify
the PayMode Security Program and promptly implement the modifications.  If such
modifications are made at Bank’s request and Tech does not anticipate
incorporating the modifications into its provision of services for other of its
customers, Bank shall pay for such modifications and they shall be subject to
the terms of Article 3.
 
11.5 Additional Participation with Bank.  Upon request by Bank, Tech will: (a)
participate in Bank’s assessment process including the completion of online or
on-site assessment(s), as appropriate, and remediation of any findings; and (b)
participate in periodic discussions between Bank personnel and Tech Information
Technology security personnel to review Tech’s security controls and compliance
with the PayMode Security Requirements.
 
11.6 Subcontractors.  Tech shall require any Subcontractors who have access to
PayMode Data to implement and administer an information protection program and
plan that complies with PayMode Security Requirements.  Tech shall include or
shall cause to be included in written agreements with such Subcontractors or
other persons or entities substantially the terms of this Article and the
provisions of Schedules F and G.
 
11.7 Bank Network.  Bank reserves the right to monitor Tech-maintained platforms
that reside on the Bank network.  Tech may be required, at the expense of Bank,
to assist with installation, support and problem resolution of Bank-owned
equipment or processes, or to provide an information feed from such
Tech-maintained platform to the Bank monitoring processes.
 
11.8 Injunctive Relief.  In view of the potential for irreparable harm in the
event of a breach of the Articles of this Services Agreement entitled
“Confidentiality” and “PayMode Data Security”, and without limitation of any
other remedies available to it, a Party shall have the right
 
 
19

--------------------------------------------------------------------------------


 
to obtain injunctive relief, without the necessity of posting bond, in the event
of a breach of such Sections by the other Party.
 
ARTICLE 12
 


 
REPRESENTATIONS AND WARRANTIES
 
12.1 Mutual Representation and Warranties.  Each Party represents and warrants
the following: (a) it is in good standing in the state of its incorporation and
is qualified to do business in each of the states in which it has operations,
(b) it has secured, or shall secure, all permits, licenses, regulatory
approvals, and registrations required to perform its obligations pursuant to
this Services Agreement; (c) it shall perform all obligations pursuant to this
Services Agreement, and shall ensure that its Representatives and Subcontractors
shall perform all obligations pursuant to this Services Agreement in compliance
with all laws, rules, regulations and other legal requirements, including, but
not limited to, Privacy Laws; (d) this Services Agreement is the valid and
binding obligation of the representing Party, enforceable against such Party in
accordance with its terms; (e) such Party is not subject to any pending or
threatened litigation or governmental action which could interfere with such
Party’s performance of its obligations hereunder; and (f) its execution,
delivery and performance of this Services Agreement (i) have been authorized by
all necessary corporate action, (ii) do not violate the terms of any law,
regulation, or court order to which such Party is subject or the terms of any
material agreement to which the Party or any of its assets may be subject, (iii)
will not result in the breach of any other agreement or obligation, and (iv)
except as set forth on Schedule I, are not subject to the consent or approval of
any third party.
 
12.2 Viruses Warranty.  Tech represents and warrants that the PayMode Services
and the Application Software do not contain, and that Tech will not introduce
into any computer or electronic data storage system used by Bank, any disabling
device, virus, worm, back door, Trojan horse or other disruptive or malicious
code that may or are intended to impair their intended performance or otherwise
permit unauthorized access to, hamper, delete or damage any computer system,
software, network or data.  Notwithstanding the foregoing, the foregoing does
not include any representation or warranty as to the presence or absence of
Harmful Code in the Original Application Software in the form provided by Bank
to Tech pursuant to the Acquisition Agreement.
 
12.3 Open Source.  Tech represents and warrants that it will not:
 
(a) incorporate or otherwise combine with any Work Product any Open Source
Materials that require, as a condition of use of such Open Source Materials,
that other software or data incorporated into, derived from or distributed with
such Open Source Materials be (x) disclosed or distributed in source code form,
(y) licensed for the purpose of making derivative works, or (z) redistributable
at no charge or minimal charge.
 
(b) incorporate or otherwise combine with any Application Software any Open
Source Materials that require, as a condition of use of such Open Source
Materials, that other data incorporated into, derived from or distributed with
such Open Source
 
 
20

--------------------------------------------------------------------------------


 
Materials be (x) disclosed or distributed in source code form, (y) licensed for
the purpose of making derivative works, or (z) redistributable at no charge or
minimal charge.
 
12.4 Service Quality.  Tech represents and warrants that the Services shall be
(i) provided in a high quality manner and on a timely basis by employees with
the proper skill, training and background necessary to accomplish his or her
assigned tasks, and (ii) rendered by competent individuals who possess the
skills necessary to perform the Services with the degree of skill and care that
is required by current good and sound procedures and practices in accordance
with industry standards.
 
12.5 Software and Service Level Warranty.  Tech represents and warrants to Bank
that the Application Software will be Operative for the Term of this Services
Agreement.  Tech further warrants that, following the Closing Date, the PayMode
Services shall conform to or exceed, in all material respects, the Service
Levels.
 
12.6 Intellectual Property Warranty.  Tech represents and warrants to Bank that
the provision and use of the PayMode Services and the PayMode System, including
any Upgraded Application Software and Work Product furnished under this Services
Agreement, and including Documentation, do not and shall not infringe,
misappropriate or otherwise violate any Intellectual Property of any third
party.  Notwithstanding the foregoing, Tech does not make any representation or
warranty that the use of the Original Application Software by the Bank or any
Customer in the same manner used by Bank or any Customer immediately prior to
the Closing Date does not infringe, misappropriate or otherwise violate any
Intellectual Property of any third party.
 
12.7 BAA Compliance.  Tech represents and warrants that it shall comply with the
terms of the BAA during the Term of this Services Agreement.
 
12.8 Privacy and Security Warranty.  Tech represents and warrants to Bank that
the Services shall be provided and that Tech shall otherwise be in compliance
with the PayMode Security Program.
 
12.9 Customer Service Agreement Warranty.  Bank represents and warrants that it
has entered into a Customer Service Agreement with each Customer listed on
Schedule 7.3(a) to the Acquisition Agreement and that it will use reasonable
efforts to enter into a Customer Service Agreement with each Customer acquired
after the Closing Date.
 
ARTICLE 13
 


 
INDEMNIFICATION
 
13.1 General.  Each Party (the “Indemnifying Party”) shall indemnify, defend,
and hold harmless the other Party and its Representatives, successors, permitted
assigns and customers from and against any and all claims or legal actions of
whatever kind or nature that are made or threatened by any third party and all
related losses, expenses, damages, costs and liabilities, including reasonable
attorneys’ fees and expenses incurred in investigation, defense or settlement
(“Damages”), which arise out of, are alleged to arise out of, or relate to (a)
any negligent act or omission or willful misconduct by the Indemnifying Party,
its Representatives or
 
 
21

--------------------------------------------------------------------------------


 
any subcontractor engaged by the Indemnifying Party in the performance of the
Indemnifying Party’s obligations under this Services Agreement, or (b) any
breach of a representation, warranty, covenant or obligation of the Indemnifying
Party contained in this Services Agreement.
 
13.2 Tech IP Indemnity.  Tech shall defend or settle at its expense any threat,
claim, suit or proceeding against Bank, its Affiliates, Customers, and each of
their Representatives alleging infringement, misappropriation or other violation
of any Intellectual Property or any other rights arising from or relating to the
PayMode System, any Enhancement, Upgraded Application Software, Customizations,
Work Product or Services (“Action”).  Tech shall indemnify and hold Bank, its
Affiliates, Customers and each of their Representatives harmless from and
against and pay any Damages, including royalties and license fees attributable
to, such Action.
 
13.3 Additional Remedy.  If any Enhancement, Application Software, Work Product
or Service furnished under this Services Agreement, including software,  system
design, equipment or Documentation, becomes, or in Bank’s or Tech’s reasonable
opinion is likely to become, the subject of any claim, suit, or proceeding
arising from or alleging facts that if true would constitute infringement,
misappropriation or other violation of, or in the event of any adjudication that
any Enhancement, Application Software, Work Product or Service infringes,
misappropriates or otherwise violates any Intellectual Property or any other
rights of a third party, Tech, at its own expense, shall take the following
actions in the listed order of preference:  (a) secure for Bank the right to
continue using the Enhancement, Upgraded Application Software, Work Product or
Service; or (b) if commercially reasonable efforts are unavailing, replace or
modify the Enhancement, Application Software, other Work Product or Service to
make it non-infringing; provided, however, that such modification or replacement
shall not degrade the operation or performance of the Enhancement, Application
Software, Work Product or Service.
 
13.4 Exclusions.  The indemnity in Section 13.2 shall not extend to any claim of
infringement resulting solely from: (a) modification of the Application Software
or any Work Product by Bank; or (b) the use of the Original Application Software
by Bank or any Customer in the same manner as used by Bank or any Customer
immediately prior to the Closing Date.
 
13.5 Indemnification Procedure.  If notified promptly in writing of any Action
brought against any indemnitee based on a claim for which the indemnitee is
entitled to indemnification under this Article 13, the Indemnifying Party shall
defend such action at its expense and pay all costs (including reasonable
attorneys’ fees) and damages finally awarded in such Action or settlement which
are attributable to such claim.  The Indemnifying Party shall have control of
the defense of any such Action and all negotiations for its settlement or
compromise, provided that the Indemnifying Party shall use counsel reasonably
acceptable to the Indemnified Party and the Indemnifying Party may only enter
into a settlement or compromise of such Action with the prior written approval
of the Indemnified Party.  The Indemnified Party shall reasonably cooperate with
the Indemnifying Party in the defense of such claim, and, notwithstanding
anything herein to the contrary, may participate in the defense of any claim, as
it determines in its sole discretion, and be represented, at the Indemnified
Party’s expense, by counsel of the Indemnified Party’s selection.
 
 
22

--------------------------------------------------------------------------------


 
13.6 Cooperation in Litigation.  From and after the Closing Date, each Party
shall fully cooperate with the other in the defense of any litigation or
proceeding which is instituted against such other Party relating to or arising
out of Tech’s provision of the Services to Bank.  The Party requesting such
cooperation shall pay the reasonable out-of-pocket expenses incurred in
providing such cooperation (including legal fees and disbursements) by the Party
providing such cooperation and by its officers, directors, employees and agents,
but shall not be responsible for reimbursing such Party or its officers,
directors, employees and agents, for their time spent in such cooperation.
 
ARTICLE 14
 


 
LIMITATIONS OF LIABILITY; DISCLAIMER
 
14.1 Consequential Damages.  EXCEPT AS SET FORTH IN SECTION 14.3 HEREOF, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO,
LOST PROFITS, EVEN IF SUCH PARTY ALLEGED TO BE LIABLE HAS KNOWLEDGE OF THE
POSSIBILITY OF SUCH DAMAGES.
 
14.2 General Limits.  EXCEPT AS SET FORTH IN SECTION 14.3 HEREOF, A PARTY’S
LIABILITY TO THE OTHER PARTY UNDER THIS SERVICES AGREEMENT SHALL BE LIMITED TO
THE AMOUNT OF $[**] (LESS ANY AMOUNTS PREVIOUSLY PAID BY THE LIABLE PARTY TO THE
OTHER PARTY AS COMPENSATION FOR DAMAGES IN CONNECTION WITH THIS SERVICES
AGREEMENT).  NEITHER PARTY SHALL BE RESPONSIBLE FOR THE ACTS OR OMISSIONS OF THE
OTHER PARTY, OR THE OTHER PARTY’S OFFICERS, EMPLOYEES OR AGENTS (INCLUDING WITH
RESPECT TO THE AMOUNT, ACCURACY, TIMELINESS OR AUTHORIZATION OF ANY INSTRUCTIONS
OR INFORMATION FROM THE OTHER PARTY).
 
14.3 Exceptions.  NOTWITHSTANDING SECTIONS 14.1 AND 14.2, THE LIMITATIONS SET
FORTH IN THIS ARTICLE SHALL NOT APPLY TO OR IN ANY WAY LIMIT THE OBLIGATIONS OR
LIABILITIES OF A PARTY UNDER THE ARTICLES OF THIS SERVICES AGREEMENT ENTITLED
“INDEMNIFICATION,” “CONFIDENTIALITY” AND “PAYMODE DATA SECURITY,” OR THE
LIABILITY OF A PARTY FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
14.4 DISCLAIMER OF WARRANTIES.  THE EXPRESS WARRANTIES SET FORTH IN THIS
SERVICES AGREEMENT, ANY SCHEDULES, ADDENDA OR STATEMENTS OF WORK HEREUNDER ARE
THE SOLE WARRANTIES PROVIDED BY THE PARTIES HEREUNDER.  EXCEPT AS MAY BE SET
FORTH IN THE ANCILLARY AGREEMENTS, THE ACQUISITION AGREEMENT, THE INTELLECTUAL
PROPERTY LICENSE AGREEMENT AND THE TRANSITION AGREEMENT, THE PARTIES
SPECIFICALLY DISCLAIM, TO THE FULL EXTENT PERMITTED BY LAW, ALL OTHER
REPRESENTATIONS, WARRANTIES, CONDITIONS, AND GUARANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING ANY IMPLIED WARRANTY (A) OF
MERCHANTABILITY, (B) OF FITNESS FOR A
 
 
23

--------------------------------------------------------------------------------


 
PARTICULAR PURPOSE, (C) OF NON-INFRINGEMENT, OR (D) ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE.  EXCEPT AS SET FORTH
ELSEWHERE IN THIS SERVICES AGREEMENT, TECH DOES NOT WARRANT THAT THE APPLICATION
SOFTWARE WILL BE UNINTERRUPTED OR ERROR FREE.
 
ARTICLE 15
 


 
TERM AND TERMINATION
 
15.1 Term.  Unless earlier terminated in accordance with the provisions of this
Article 15, the term of this Services Agreement shall be in effect for an
initial term of five (5) years commencing on the Closing Date (the “Initial
Term”).  Upon expiration of the Initial Term, this Services Agreement shall
automatically renew for successive three (3) year periods (each, a “Renewal
Term”) unless either Party provides the other with written notice of non-renewal
at least one hundred and eighty (180) days prior to the expiration of the
Initial Term or the then-current Renewal Term.  Collectively, the Initial Term
and all Renewal Terms shall be referred to as the “Term.”
 
15.2 Termination Events.  In addition to any other remedies available, upon the
occurrence of a Termination Event (as defined below) with respect to either
Party, the other Party may immediately terminate this Services Agreement or a
Statement of Work entered pursuant to this Services Agreement by providing
written notice of termination.  A Termination Event shall have occurred if:  (a)
the other Party materially breaches its obligations (or breaches a series of
obligations any one of which is not material, but when taken collectively are
material) under this Services Agreement, and the breach is not Cured within
forty-five (45) calendar days after written notice of the breach and intent to
terminate is provided by the other Party; (b) the other Party becomes insolvent
(generally unable to pay its debts as they become due) or the subject of a
bankruptcy, conservatorship, receivership or similar proceeding, or makes a
general assignment for the benefit of its creditors; (c) Tech: (i) merges with
another entity where Tech is not the surviving entity, without the prior written
consent of Bank, (ii) is subject to a transaction or series of related
transactions wherein a third party acquires more than fifty percent (50%) of its
voting securities on a fully diluted basis without Bank’s prior written consent,
or (iii) transfers all, or substantially all, of its assets relating to the
PayMode Services without Bank’s prior written consent; (d) in providing Services
hereunder, Tech materially violates any law or regulation governing the
financial services industry or any Privacy Laws, or causes Bank to be in
material violation of any law or regulation governing the financial services
industry, which breach, if capable of Cure, is not Cured within fifteen (15)
calendar days after written notice of the breach and intent to terminate is
provided by Bank; (e) Bank has the right to terminate under the Section entitled
“Acceptance of Priority Enhancements;” (f) Tech materially breaches the Service
Levels; or (g) a Party attempts to assign this Services Agreement in breach of
the Section entitled “Succession and Assignment”.  In order to be effective, any
notice of termination under this Section 15.2 must be provided within
eighty-five (85) calendar days after the Party providing such notice knows or
reasonably should know of a Termination Event.
 
15.3 Termination for Convenience.  Bank may terminate this Services Agreement
for its convenience, without cause, at any time following expiration of the
first Contract Year upon
 
 
24

--------------------------------------------------------------------------------


 
at least ninety (90) days prior written notice to Tech, and Bank thereupon shall
have no further obligations under this Services Agreement except as described in
Section 15.5.
 
15.4 Effect of Termination or Expiration.  Subject to Section 15.6 below, upon
termination or expiration of this Services Agreement for any reason, all rights
and obligations of the Parties under this Services Agreement shall cease and be
of no further force or effect, except that the Sections of this Services
Agreement entitled “First-Mover Advantage”, “Fees, Invoicing and Payments”,
“Intellectual Property”, “Confidentiality”, “PayMode Data Security”,
“Indemnification”, “Limitation of Liability; Disclaimer”, “Term and
Termination”, “Arbitration” and “Governing Law” shall survive.  In addition,
Bank’s obligations to pay all fees that accrued and were attributable to the
period prior to the effective date of termination or expiration, less any
applicable [**], shall survive any termination or expiration of this Services
Agreement.
 
15.5 Termination Fee.
 
(a) If Bank terminates this Services Agreement pursuant to Section 15.3 during
the Initial Term, provided that Bank provides notice of termination at least one
hundred and eighty (180) days before the expiration of the Initial Term, Bank
shall be obligated to pay to Tech an early termination fee equal to the lesser
of $[**] payable hereunder for the time period remaining in the Initial Term
following the date of termination of this Services Agreement.  If Bank
terminates this Services Agreement pursuant to Section 15.3 during any Renewal
Term, provided that Bank provides notice of termination at least one hundred and
eighty (180) days before the expiration of the Renewal Term, Bank shall be
obligated to pay to Tech an early termination fee equal to the lesser of $[**]
payable hereunder for the time period remaining in the Renewal Term following
the date of termination of this Services Agreement.  If Bank provides notice of
termination pursuant to Section 15.3 less than one hundred and eighty (180) days
before the expiration of the Initial Term or any Renewal Term, then Bank shall
pay an early termination fee equal to $[**] payable hereunder for the time
period remaining in the then-current Initial Term or Renewal Term following the
date of termination of this Services Agreement.
 
(b) The amounts set forth in Section 15.5(a) shall be reduced by any [**]
outstanding at the date of termination of this Services Agreement and any and
all payments made to Tech for Transition Services.
 
(c) Any early termination fee payable by Bank hereunder shall be due within
thirty (30) days following the date of termination of this Services Agreement,
except that in the event Bank requests Transition Services pursuant to Section
15.6 below, the early termination fee shall be due within thirty (30) days
following the date of termination of such Transition Services.
 
15.6 Transition Services.  Upon termination or expiration of this Services
Agreement for any reason, and upon the request of Bank, Tech will continue
uninterrupted provision of PayMode Services and will reasonably cooperate with
Bank in the transition from use of the PayMode Services to other services
provided by Bank and/or a third party (“Transition Services”).  Bank shall
provide Tech with written notice of its need for Transition Services as
 
 
25

--------------------------------------------------------------------------------


 
soon as reasonably possible.  The fees associated with such Transition Services
shall be in accordance with the fees for PayMode Services in effect at the
expiration or termination of this Services Agreement.  In Bank’s sole
discretion, such continued rendering of Services and any other required
transition assistance shall extend up to the second anniversary of the date of
termination, provided that in the event Bank intends to terminate the Transition
Services prior to the second anniversary of the date of termination, Bank shall
provide Tech with written notice of such termination at least ninety (90) days
in advance.  At Bank’s request following termination or expiration of this
Services Agreement, Tech shall promptly provide Bank with all requested PayMode
Data in a form acceptable to Bank (including in an electronic file format
acceptable to Bank).
 
ARTICLE 16
 


 
TECH PERSONNEL
 
16.1 Bank Benefit Plans.  Tech’s personnel are not eligible to participate in
any of the employee benefit or similar programs of Bank.  Tech shall inform all
of its personnel providing services pursuant to this Services Agreement that
they will not be considered employees of Bank for any purpose, and that Bank
shall not be liable to any of them as an employer for any claims or causes of
action arising out of or relating to their assignment.
 
16.2 Replacement of Tech Resources.  Upon the request of Bank, Tech shall
promptly remove any of Tech’s Representatives or Subcontractors performing
Services under this Services Agreement that interact with Bank’s Customers or
have entered or have reason to enter facilities controlled by Bank, and Tech
shall replace such Representative or Subcontractor as soon as practicable.  Upon
the request of Bank, Tech shall promptly, and after consultation with Bank,
address any concerns or issues raised by Bank regarding any of Tech’s
Representatives or Subcontractors performing Services under this Services
Agreement, which may include, as appropriate, replacing such Representative or
Subcontractor.
 
16.3 Subcontractors.  The engagement of a Subcontractor by Tech shall be subject
to Bank’s prior written consent, and shall not relieve Tech of any of its
obligations under this Services Agreement.  Tech shall be responsible for the
performance or nonperformance of its Subcontractors as if such performance or
nonperformance were that of Tech.  Tech shall require all Subcontractors, as a
condition to their engagement, to agree to be bound by provisions substantially
the same as those included in this Services Agreement, particularly the Sections
entitled “Tech Personnel,” “Insurance,” “Confidentiality,” “PayMode Data
Security,”  “Audit” and “Business Continuity,” and to comply with the terms of
the BAA.
 
16.4 Conduct.  Tech shall comply and shall cause its Representatives to comply
with all personnel, facility, safety and security policies, rules and
regulations and other instructions of Bank, when performing work at a Bank
facility or accessing any Bank systems and shall conduct its work at Bank
facilities or on Bank systems in such a manner as to avoid endangering the
safety, or interfering with the convenience of, Bank Representatives or
customers.  Tech understands that Bank operates under various laws and
regulations that are unique to the security-sensitive banking industry.  As
such, persons engaged by Tech to provide PayMode Services are held to a higher
standard of conduct and scrutiny than in other industries or business
 
 
26

--------------------------------------------------------------------------------


 
enterprises.  Tech agrees that its Representatives providing PayMode Services
shall possess appropriate character, disposition and honesty.  Tech shall, to
the extent permitted by law, exercise reasonable and prudent efforts to comply
with the security provisions of this Services Agreement.
 
16.5 Hiring and Background Checks.  Tech further represents that, through its
hiring policies and procedures including background checks, it endeavors to hire
the best candidates with appropriate character, disposition, and honesty;
provided, however, Tech shall have no obligation to perform background checks on
any former Bank employees that were transferred to, and hired by, Tech in
connection with the Acquisition Agreement.  Subject to applicable law, the
background checks utilized by Tech shall include at least a check for criminal
convictions and the other requirements of Schedule J. Tech shall not knowingly
permit a Representative to have access to Bank Confidential Information or
premises when such Representative: (a) has been convicted of a crime or has
agreed to or entered into a pretrial diversion or similar program in connection
with: (i) a dishonest act or a breach of trust, as set forth in Section 19 of
the Federal Deposit Insurance Act, 12 U.S.C. 1829(a); or (ii) a felony; or (b)
uses illegal drugs.
 
16.6 Notification.  Bank shall notify Tech of any act of dishonesty or breach of
trust committed against Bank, which may involve a Tech Representative or
Subcontractor of which Bank becomes aware, and Tech shall notify Bank if it
becomes aware of any such offense.  Following such notice, at the request of
Bank and to the extent permitted by law, Tech shall cooperate with
investigations conducted by or on behalf of Bank.
 
ARTICLE 17
 


 
INSURANCE
 
17.1 General.  Tech shall at its own expense secure and continuously maintain,
and Tech shall require its Subcontractors to secure and continuously maintain,
throughout the Term, the following insurance with companies qualified to do
business in the jurisdiction in which the applicable PayMode Services will be
performed and rated A-VII or better in the current Best’s Insurance Reports
published by A. M. Best.  Tech shall, within thirty (30) days after the Closing
Date and prior to commencing work, furnish to Bank certificates evidencing the
insurance described in (c), (d), and (e) and indicating that the issuer of the
certificate will endeavor to notify such Bank at least ten (10) days in advance
of any cancellation of the described policies prior to the expiration
date.  Bank shall also be named as an additional insured by endorsement to the
policies described in (c), (d) and (e) below for the purpose of protecting Bank
from any expense or liability arising out of, alleged to arise out of, related
to, or connected with the PayMode Services.
 
(a) Worker’s Compensation Insurance which shall fully comply with the statutory
requirements of all applicable state and federal laws.
 
(b) Employers’ Liability Insurance which limit shall be $[**] per accident for
Bodily Injury and $[**] per employee/aggregate for disease.
 
 
27

--------------------------------------------------------------------------------


 
(c) Commercial General Liability Insurance with a minimum combined single limit
of liability of $[**] per occurrence and $[**] aggregate for bodily injury,
death, property damage and personal injury, and specifically covering
infringement of Intellectual Property.  This policy shall include
products/completed operations coverage and shall also include contractual
liability coverage.
 
(d) Business Automobile Liability Insurance covering all owned, hired and
non-owned vehicles and equipment used by such Party with a minimum combined
single limit of liability of $[**] for injury or death or property damage.
 
(e) Excess coverage with respect to (b), (c) and (d) above with a per occurrence
limit of $[**]. The limits of liability required in (b), (c) and (d) above may
be satisfied by a combination of those policies with an Umbrella/Excess
Liability policy.
 
(f) Errors and Omissions Insurance with a minimum limit of $[**].
 
(g) E-commerce Liability Insurance with a minimum limit of $[**] per occurrence
and annual aggregate during the first and second Contract Years, and with a
minimum limit of $[**] per occurrence and annual aggregate thereafter.  This
shall include, but is not limited to, coverage for:
 
(i) Infringement of copyright, title, slogan, trademark, trade name, trade
dress, service mark, or service name;
 
(ii) Plagiarism, misappropriation of trade secrets, or unauthorized use of
titles, formats, performances or artists or other performers, style, characters,
plots, or material;
 
(iii) Libel, trade libel, slander, disparagement of a person, organization or
product or other forms of defamation;
 
(iv) Unauthorized disclosure of information, which results in an invasion of
privacy or other invasion, infringement, or interference with the right of
privacy or publicity, whether under common or statutory law;
 
(v) Unfair competition involving the misuse of material, including trademark
dilution, deceptive trade practices, passing-off, and violations of Section
43(a) of the Lanham Act or similar statutes;
 
(vi) Breach of contract limited to only those, which are implied in fact or in
law, resulting from the alleged misuse of material;
 
(vii) False advertising or misrepresentation in advertising;
 
(viii) Any actual or alleged breach of duty, neglect, error, act, mistake,
omission, or failure arising out of Tech's internet and network activities which
results in any of the following:
 
 
28

--------------------------------------------------------------------------------


 
·  
An attack that has the intent to affect, alter, copy, corrupt, destroy, disrupt,
damage, or provide unauthorized access or unauthorized use of Tech’s or Bank’s
computer systems;

 
·  
Computer crime or information theft;

 
·  
Denial of service;

 
·  
Extortion;

 
·  
Introduction, implantation, or spread of Harmful Code;

 
·  
Loss of service;

 
·  
Unauthorized access or use, including the gaining of access to Tech’s or Bank’s
computer system by an unauthorized person or persons or an authorized person in
an unauthorized manner; and

 
(ix) Any actual or alleged breach of duty, neglect, error, act, mistake,
omission Any actual or alleged infringement of copyright by Tech or a person or
entity for whom Tech is legally responsible relating to software code, user
interfaces, or any associated documentation in connection with Tech’s internet
and network activities.
 
(h) Tech shall be responsible for loss to Bank property and Customer property,
directly or indirectly, and shall maintain Fidelity Bond or Crime coverage for
the dishonest acts of its employees in a minimum amount of $[**].  Tech shall
endorse such policy to include a “Client Coverage” or “Joint Payee Coverage”
endorsement.
 
17.2 Insurance Certificates.  The failure of Tech to obtain certificates,
endorsements, or other forms of insurance evidence (or the failure of Tech to
obtain such evidence from its Subcontractors) is not a waiver by Tech of any
requirements for Tech and its Subcontractors to secure and continuously maintain
the specified coverages.  Tech shall notify and shall advise its Subcontractors
to notify insurers of the coverages required hereunder. Bank’s acceptance of
certificates or endorsements that in any respect do not comply with the
requirements of this Section 17.2 does not release Tech from compliance
herewith.  Should Tech or its Subcontractors fail to secure and continuously
maintain the insurance coverage required under this Services Agreement, Tech
shall itself be responsible to Bank for all the benefits and protections that
would have been provided by such coverage, including the defense and
indemnification protections.
 
 
29

--------------------------------------------------------------------------------


 
ARTICLE 18
 


 
ARBITRATION
 
18.1 Binding Arbitration.  Any controversy or claim arising under this Services
Agreement, other than those specifically excluded, between or among the Parties
not otherwise resolved, shall be finally resolved by binding arbitration.  The
arbitration shall be conducted by three (3) independent arbitrators, each of
whom shall be an attorney or retired judge practicing in the areas of banking or
information technology law.  The arbitration shall be held in New York, New York
in accordance with the United States Arbitration Act (9 U.S.C. 1 et seq.),
notwithstanding any choice of law provision in this Services Agreement, and
under the auspices of the AAA and the Commercial Rules.
 
18.2 Procedure.  Consistent with the expedited nature of arbitration, each Party
will, upon the written request of the other Party, promptly provide the other
with copies of documents relevant to the issues raised by any claim or
counterclaim on which the producing Party may rely in support of or in
opposition to any claim or defense.  Within thirty (30) days after the
designation of the arbitrator, the arbitrator and the Parties shall meet, at
which time the Parties shall be required to set forth in writing all disputed
issues and a proposed ruling on the merits of each such issue.  At the request
of a Party, the arbitrator shall have the discretion to order examination by
deposition of witnesses to the extent the arbitrator deems such additional
discovery relevant and appropriate.  Depositions shall be limited to a maximum
of three (3) per Party and shall be held within thirty (30) days of the making
of a request.  Additional depositions may be scheduled only with the permission
of the arbitrator, and for good cause shown.  Each deposition shall be limited
to a maximum of three (3) hours duration.  All objections are reserved for the
arbitration hearing except for objections based on privilege and proprietary or
confidential information.  Any dispute regarding discovery, or the relevance or
scope thereof, shall be determined by the arbitrator, which determination shall
be conclusive.  All discovery shall be completed within sixty (60) days
following the appointment of the arbitrator.
 
18.3 Decisions.  The arbitrator shall give effect to statutes of limitation in
determining any claim, and any controversy concerning whether an issue is
arbitratable shall be determined by the arbitrator. The arbitrator shall follow
the law in reaching a reasoned decision and shall deliver a written opinion
setting forth findings of fact, conclusions of law and the rationale for the
decision.  The arbitrator shall reconsider the decision once upon the motion and
at the expense of a Party.  The Article of this Services Agreement entitled
“Confidentiality” shall apply to the arbitration proceeding, all evidence taken,
and the arbitrator’s opinion, which shall be Confidential Information of both
Parties.  Judgment upon the decision rendered by the arbitrator may be entered
in any court having jurisdiction.
 
18.4 Other Remedies.  No provision of this Article 18 shall limit the right of a
Party to obtain provisional or ancillary equitable remedies from a court of
competent jurisdiction before, after, or during the pendency of any
arbitration.  The exercise of a remedy does not waive the right of either Party
to resort to arbitration.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary equitable remedy shall
not constitute a waiver of the right of either Party to submit the controversy
or claim to arbitration if the other Party contests such action for judicial
relief.
 
 
30

--------------------------------------------------------------------------------


 
ARTICLE 19
 


 
AUDIT
 
19.1 Maintenance of Records.  Tech shall maintain at no additional cost to Bank,
in a reasonably accessible location, all records pertaining to the Services for
a period of seven (7) years or as required by law, if longer.  Such records may
be inspected, audited and copied by Bank, its Representatives or by federal or
state agencies having jurisdiction over Bank, during normal business hours and
at such reasonable times as Bank and Tech may determine.  Records available for
review shall exclude: (a) any information pertaining to Tech’s other customers
that is deemed proprietary and confidential; and (b) Tech confidential and
proprietary information not associated with Tech’s performance of the
Services.  Tech shall give prior notice to Bank of requests by federal or state
authorities to examine Bank records held by Tech.  At Bank’s written request,
Tech shall use reasonable best efforts to cooperate with Bank in seeking a
protective order with respect to such records.
 
19.2 [**].  No later than [**] after System Day One, and [**] thereafter, Tech
shall, at its sole cost and expense, engage a [**] to audit Tech’s controls
related to performance of the Services [**].  Each report will cover a minimum
six (6) calendar month period.  Tech shall provide a copy of the report to Bank
upon request.  [**].
 
19.3 Bank Confidential Audits.  Commencing on the Closing Date, during regular
business hours but no more frequently than once a year, Bank may, at its sole
expense, audit, test, and inspect Tech’s compliance with the PayMode Security
Requirements in the provision of the PayMode Services and the handling of
PayMode Data. Such audits shall be conducted on a mutually agreed upon date
which shall be no more than ten (10) Business Days after Bank’s written notice
of time, location and duration, subject to reasonable postponement by Tech, upon
Tech’s reasonable request, provided, however, that no such postponement shall
exceed twenty (20) Business Days.  Bank shall provide Tech a summary of the
findings from each report prepared in connection with any such audit.  In the
event Tech’s failure to comply is not an event of termination hereunder, or Bank
otherwise chooses to not terminate, Bank and Tech will discuss the findings and
agree to an appropriate remediation plan.  Bank shall be entitled to perform up
to two (2) additional such audits in that year in accordance with the procedure
set forth in this Section 19.3 for purposes of verifying remediation.
 
19.4 Regulators.  Tech will allow Bank’s federal and state governmental
regulators (at a minimum, to the extent required by law), at Bank’s expense, to
inspect records held by Tech and t the procedures and facilities of
Tech.  Pursuant to 12 U.S.C. 1867(c), the performance of such services will be
subject to regulation and examination by the appropriate federal banking agency
to the same extent as if the services were being performed by Bank itself.  Tech
acknowledges that regulatory agencies may have authority to audit Tech’s
performance at any time during normal business hours and that such audits may
include both methods and results under this Services Agreement.
 
19.5 Other Audits.  In addition to the requirements under this Article 19, and
upon Bank’s request, but only during the Term of this Services Agreement, Tech
shall deliver to Bank, within thirty (30) days after its receipt by its board of
directors or senior management, a copy of
 
 
31

--------------------------------------------------------------------------------


 
any final report or audit of Tech by any third-party auditors retained by Tech,
including any management letter such auditors submit, and on any other audit or
inspection upon which Bank and Tech may mutually agree, provided that such
report relates to the Services provided to Bank hereunder.
 
ARTICLE 20
 


 
NON-DISCRIMINATION AND DIVERSITY
 
20.1 Equal Opportunity Employers.  Bank and Tech represent that they are equal
opportunity employers and do not discriminate in employment of persons or
awarding of subcontracts because of a person’s race, sex, age, religion,
national origin, veteran or handicap status.  Tech is aware of and fully
informed of Tech’s responsibilities and agrees to the provisions under the
following:  (a) Executive Order 11246, as amended or superseded in whole or in
part, and as contained in Section 202 of said Executive Order as found at 41
C.F.R. § 60-1.4(a)(1-7); (b) Section 503 of the Rehabilitation Act of 1973 as
contained in 41 C.F.R. § 60-741.4; and (c) The Vietnam Era Veterans’
Readjustment Assistance Act of 1974 as contained in 41 C.F.R. § 60-250.4.
 
20.2 General.  Tech recognizes the Bank’s Supplier Diversity efforts supporting
minority, woman and disabled owned business enterprises and its commitment to
the participation of minority, woman and disabled owned business enterprises in
its construction, procurement and professional services programs.
 
20.3 Representation by Tech.  Tech represents it is not a Minority-, Woman-,
Disabled- or Disabled Veteran-Owned Business Enterprise.  Tech’s expectations,
goal(s) and commitment(s) with respect to Bank’s Supplier Diversity effort are
as follows:
 
(a) During the Term of this Services Agreement, at no additional charge to Bank
and consistent with the efficient performance of this Services Agreement, Tech
shall, regardless of Tech’s representation set forth in this Section, use
reasonable best efforts to use Minority-Owned Business Enterprise(s),
Woman-Owned Business Enterprise(s) and Disabled-Owned Business Enterprise(s), as
suppliers or Subcontractors to Tech when practical and cost effective.
 
(b) Tech shall provide Bank upon request with a report which specifies the total
amounts invoiced by and paid to Minority-, Woman- and Disabled-Owned Business
Enterprises for the quarter being reported.  The report shall be in the format
outlined in the Bank Primary Supplier Subcontracting Reporting Procedures
provided to Tech by Bank’s Global Operations & Supplier Relationship Development
group.
 
ARTICLE 21
 


 
ENVIRONMENTAL INITIATIVE
 
Tech acknowledges that Bank encourages each supplier with which it enters into
an agreement for the provision of goods or services to use, consistent with the
efficient performance of such agreements, recycled paper goods and other
environmentally preferable products, and to
 
 
32

--------------------------------------------------------------------------------


 
implement and adhere to other environmentally beneficial policies and
practices.  Tech represents and warrants that Tech uses environmentally
beneficial practices specific to its industry that meet at least the minimum
standard recommended for its industry.  Upon Bank’s request, Tech will provide
written information on its environmental policies and procedures.
 
ARTICLE 22
 


 
DEFINITIONS; INTERPRETATION
 
22.1 Capitalized terms used herein but not otherwise defined herein shall have
the respective meanings ascribed to them in the Acquisition Agreement.
 
22.2 “Acceptance Materials” means: (1) detailed documentation and screen shots
based on the approved functional business requirements; (2) certification that
the Enhancements have successfully completed Tech quality control testing; and
(3) at Bank’s request, a successful, interactive online demonstration of the
Enhancements in Tech’s test environment.
 
22.3 “Acceptance Period” means the period commencing on the date that a
particular Enhancement or item of Work Product is delivered or otherwise made
available to Bank and continuing for fifteen (15) Business Days thereafter, or
such other period as the Parties may agree upon in writing.
 
22.4 “Affiliate” means a business entity now or hereafter controlled by,
controlling or under common control with a Party.  Control exists when an entity
owns or controls, directly or indirectly, (a) 50% or more of the outstanding
equity representing the right to vote for the election of directors or (b) other
managing authority of the controlled entity.
 
22.5 “Application Software” means, with respect to PayMode Processing Services,
the online web software that performs such services.
 
22.6 “Business Day” means Monday through Friday, excluding days on which Bank is
not open for business in the United States of America.
 
22.7 “Closing Date” has the meaning ascribed to it in the Acquisition Agreement.
 
22.8 “Confidential Information” has the meaning set forth in Section 10.2.
 
22.9 “Consumer Information” means any record about an individual, whether in
paper, electronic, or other form, that is a consumer report as such term is
defined in the Fair Credit Reporting Act (15 USC 1681 et seq.) or is derived
from a consumer report and that is maintained or otherwise possessed by or on
behalf of Bank for a business purpose.  Consumer Information also means a
compilation of such records.  The term does not include any record that does not
identify an individual.
 
22.10 “Contract Year” means each twelve (12) month period during the Initial
Term of this Services Agreement.
 
 
33

--------------------------------------------------------------------------------


 
22.11 “Cure” means a Party has made reasonable best efforts to mitigate losses
arising from the applicable default or breach and implemented corrective
measures in an attempt to prevent the re-occurrence of the applicable default or
breach.
 
22.12 “Customer” means an existing customer of Bank listed on Schedule 7.3(a) to
the Acquisition Agreement and each additional customer of Bank with whom Bank
agrees to provide the PayMode Processing Services during the Term.
 
22.13 “Customer Information” means any record containing information about a
Customer, its usage of Bank’s services, or about a customer’s accounts, whether
in paper, electronic, or other form that is maintained by or on behalf of Bank
for a business purpose.
 
22.14 “Customer Service Agreement” means one or more written, binding agreements
between Bank and a Customer pursuant to which Customer receives the PayMode
Services.
 
22.15 “Customizations” has the meaning set forth in Section 3.1.
 
22.16 “Deposit Materials” has the meaning set forth in Section 9.1.
 
22.17 “Customization Fees” has the meaning set forth in Section 3.1.
 
22.18 “Delivery Date” means the date two (2) years after the Closing Date.
 
22.19 “Development Services” means the development services provided by Tech
pursuant to the Product Roadmap and Statements of Work hereunder.
 
22.20 “Disabled-Owned Business Enterprise” is recognized as a “for profit”
enterprise, regardless of size, located in the United States or its trust
territories, which is at least fifty-one (51%) percent owned, operated and
controlled, by an individual of United States citizenship with a permanent
mental or physical impairment that substantially limits one or more of the major
life activities and which has a significant negative impact upon the company’s
ability to successfully compete.  The ownership and control shall be real and
continuing and not created solely to take advantage of special or set aside
programs aimed at supplier diversity.  Due to the absence of a certifying agency
for this category of business owners, the Disabled-Owned Business Enterprise
must complete an affidavit and provide supporting documentation to be eligible
for consideration towards diverse supplier participation.
 
22.21 “Disabled Veteran-Owned Business Enterprise” is recognized as a “for
profit” enterprise, regardless of size, located in the United States or its
trust territories, which is at least fifty-one (51%) percent owned, operated,
and controlled by a disabled veteran.  The disabled veteran’s ownership and
control shall be real and continuing and not created solely to take advantage of
special or set aside programs aimed at supplier diversity.  The Association of
Service Disabled Veterans, www.asdv.org provides certification for this category
of business owners throughout the United States.
 
22.22 “Documentation” means the User Documentation and the specifications for
the PayMode Services, including any specifications set forth in the Product
Roadmap.
 
 
34

--------------------------------------------------------------------------------


 
22.23 “Enhancements” has the meaning set forth in Section 2.1.
 
22.24 “Escrow Agent” means Iron Mountain Intellectual Property Services or such
other escrow agent as the Parties may mutually agree.
 
22.25 “Escrow Agreement” means an agreement substantially equivalent to the
model escrow agreement attached as Schedule F.
 
22.26 “Escrow Release Condition” has the meaning set forth in Section 9.5.
 
22.27 “Intellectual Property” has the meaning ascribed to it in the Acquisition
Agreement.
 
22.28 “Minority Group” means African Americans, Hispanic Americans, Native
Americans (American Indians, Eskimos, Aleuts, and native Hawaiians),
Asian-Pacific Americans, and other minority group as recognized by the United
States Small Business Administration Office of Minority Small Business and
Capital Ownership Development.
 
22.29 “Minority-Owned Business Enterprise” is recognized as a “for profit”
enterprise, regardless of size, physically located in the United States or its
trust territories, which is at least fifty-one (51%) percent owned, operated and
controlled, by one or more member(s) of a Minority Group who maintain United
States citizenship.
 
22.30 “Object Code” means machine-readable computer instructions that can be
executed by a computer.
 
22.31 “OCC” means Office of the Comptroller of the Currency.
 
22.32 “Open Source Materials” has the meaning ascribed to it in the Acquisition
Agreement.
 
22.33 “Operative” means conforming in all material respects to the performance
levels and technical specifications described in the Documentation or, with
respect to Customizations, the applicable Statement of Work.
 
22.34 “Original Application Software” means the Application Software provided by
Bank to Tech pursuant to the Acquisition Agreement.
 
22.35 “Party” means Bank or Tech.
 
22.36 “PayMode Data” means: (a) all Consumer Information and Customer
Information received by Tech from Bank or Customers; (b) all data provided by
Bank or Customers for processing by the Application Software in connection with
this Services Agreement; and (c) all derivative data generated from any of the
foregoing data.
 
22.37 “PayMode Marks” means the Business Trademarks and any other Trademarks
used by Tech after the date hereof exclusively in connection with the sales and
marketing of the PayMode Services.
 
 
35

--------------------------------------------------------------------------------


 
22.38 “PayMode Security Program” means the security program developed and/or
maintained by Tech pursuant to Section 11.3.
 
22.39 “PayMode Security Requirements” means the security requirements for
provision of the PayMode Processing Services as described in Schedule G and as
required by the Business Associate Agreement at Schedule H.
 
22.40 “PayMode Services” means the PayMode Processing Services, the PayMode
Maintenance Services, and the PayMode Support Services.
 
(a) “PayMode Processing Services” means the PayMode® transaction processing
services for payments set forth in Schedule A attached hereto and more fully
described in Appendix A to Schedule A, which processing services may be modified
by mutual agreement of the Parties from time to time in accordance with this
Services Agreement.
 
(b) “PayMode Maintenance Services” has the meaning set forth in Article 4.
 
(c) “PayMode Support Services” has the meaning set forth in Article 4.
 
22.41 “PayMode System” means the Application Software, the Web Site, the Vendor
Network, and the computer, communications and network systems, and other
infrastructure and technology utilized by Tech to provide the PayMode Services.
 
22.42 “Quarter” has the meaning set forth in Schedule D.
 
22.43 “Representative” means any individual providing labor to a Party or a
Subcontractor, including employees, officers, directors, advisors, and agents
thereof.
 
22.44 “[**]” means a [**] may apply [**] hereunder.
 
22.45 “Service Fees” has the meaning set forth in Section 6.1.
 
22.46 “Service Levels” has the meaning set forth in Section 1.2.
 
22.47 “Services” means Development Services and PayMode Services.
 
22.48 “Source Code” means the human-readable code from which a computer can
compile or assemble the Object Code of the Application Software.
 
22.49 “Statement of Work” means a written instrument executed by both Parties as
described in Section 3.1.
 
22.50 “Subcontractor” means a third party to whom Tech has delegated or
subcontracted responsibility for performance of PayMode Processing Services.
 
22.51 “Subscription Fee” has the meaning set forth in Schedule D.
 
 
36

--------------------------------------------------------------------------------


 
22.52 “System Day One” means the date of the first day on which the PayMode
System is operated by Tech outside of Bank-controlled premises.
 
22.53 “Term” has the meaning set forth in Section 15.1.
 
22.54 “Upgraded Application Software” means any Application Software other than
the Original Application Software, including any upgrades, modifications or
enhancements (including Enhancements) to the Original Application Software and
excluding Customizations.
 
22.55 “User Documentation” means the user manuals, user identification codes,
passwords, codes, keys, test keys, security devices, digital signatures and
certificates, other similar devices and information and other documentation that
Tech provides in connection with the PayMode Services, including documentation
provided in electronic or online format.
 
22.56 “Vendor Network” has the meaning ascribed to it in the Acquisition
Agreement.
 
22.57 “Web Site” means the URL from which Customers access the PayMode
Processing Services.
 
22.58 “Woman-Owned Business Enterprise” is recognized as a “for profit”
enterprise, regardless of size, located in the United States or its trust
territories, which is at least fifty-one (51%) percent owned, operated and
controlled by a female of United States citizenship.
 
22.59 “Work Product” means all information, data, materials, discoveries,
inventions, works of authorship, documents, documentation, models, deliverables,
computer programs, software (including Source Code and Object Code),
Customizations, firmware, designs, drawings, specifications, processes,
procedures, techniques, algorithms, diagrams, methods, and all tangible
embodiments of each of the foregoing (in whatever form and media) conceived,
created, reduced to practice or prepared by or for Tech at the request of Bank
within the scope of any Statement of Work hereunder.
 
22.60 Interpretation.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”  The word “or” shall be construed to
have the same meaning and effect as “and/or.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any laws
herein shall be construed as referring to any law, statute, rule, regulation,
code, ordinance or other pronouncement having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, domestic or foreign, as they from time to time may be enacted,
repealed or amended, (c) any reference herein to any person or entity shall be
construed to include the person’s or entity’s successors and permitted assigns,
(d) the words “herein”, “hereof’ and “hereunder”, and words of similar import,
shall be construed to refer to this Services Agreement in its entirety and not
to any particular provision hereof, (e) any reference herein to the words
“mutually agree” or “mutual written agreement” shall not impose
 
 
37

--------------------------------------------------------------------------------


 
any obligation on either Party to agree to any terms relating thereto or to
engage in discussions relating to such terms except as such Party may determine
in such Party’s sole discretion; and (f) all references herein to Articles,
Sections, Exhibits, Schedules or Annexes shall be construed to refer to
Articles, Sections, Exhibits, Schedules or Annexes of this Services Agreement.
 
ARTICLE 23
 


 
GENERAL
 
23.1 Compliance with Laws.  Each Party’s obligations are subject to the export
administration and control laws and regulations of the United States.  Each
Party shall comply fully with such laws and regulations in the provision of, and
use of, services pursuant to this Services Agreement.  Should any entity outside
the United States be utilized to provide PayMode Services in accordance with the
terms of this Services Agreement, Tech shall obtain all necessary export
licenses.  Each Party’s obligations are subject to the export administration and
control laws and regulations of the United States.  Each Party shall comply
fully with such laws and regulations in the export, reexport, sale or other
disposition of Product pursuant to this Services Agreement.  Tech shall notify
Bank in writing of any known restrictions on the export or reexport, sale or
other disposition of any Upgraded Application Software or any Work Product not
generally applicable to commercial software.
 
23.2 OCC Compliance.  Tech agrees to be subject to OCC supervision and
examination, subject to the limitations and requirements of 12 U.S.C. §§ 1820a
and 1831v.
 
23.3 Financial Responsibility.  Upon Bank’s request, Tech shall promptly furnish
its quarterly financial statements as prepared by or for Tech in the ordinary
course of its business.  If Tech is subject to laws and regulations of the U.S.
Securities & Exchange Commission (SEC), the financial reporting and notification
requirements contained herein shall be limited to all information that can be
provided and in accordance with timelines which are legally
permitted.  Financial information provided hereunder shall be used by Bank
solely for the purpose of determining Tech’s ability to perform its obligations
under this Services Agreement.  To the extent any such financial information is
not otherwise publicly available, it shall be deemed Confidential Information of
Tech.  If Bank’s review of financial statements causes Bank to question Tech’s
ability to perform its duties hereunder, Bank may request, and Tech shall
provide to Bank, reasonable assurances that Tech has adequate financial
resources to perform its duties hereunder.  A failure to provide such reasonable
assurances shall be deemed a material breach hereunder.
 
23.4 Business Continuity and Disaster Recovery.  Bank shall cooperate with Tech
in the formulation of a Business Continuity Plan.  Such cooperation shall
include providing to Tech information about the business continuity and disaster
recovery plan utilized by Bank prior to the Closing Date.  As soon as
practically possible after the Closing Date, Tech shall provide Bank with a
proposed Business Continuity Plan for review by Bank and mutual agreement by the
parties.  Bank shall notify Tech of any perceived deficiencies in the Business
Continuity Plan proffered by Tech and Tech, with Bank’s cooperation, shall
submit a revised Business Continuity Plan for review and approval by Bank.  Tech
shall obtain Bank’s written approval of the Business Continuity Plan prior to
System Day One and, thereafter, shall not materially
 
 
38

--------------------------------------------------------------------------------


 
deviate from the Business Continuity Plan in meeting its obligations under this
Services Agreement.  After the Closing Date and prior to receipt of Bank’s
written approval of the Business Continuity Plan Tech shall use the same
business continuity plan utilized by Bank on the Closing Date.  The Business
Continuity Plan shall be updated and delivered to Bank by Tech upon Bank’s
request and shall include the items set forth in Schedule K, entitled “Business
Continuity Requirements.”
 
23.5 Force Majeure.  Neither Party shall bear any responsibility or liability
for any damages arising out of any delay, inability to perform or interruption
of its performance of its obligations under this Services Agreement due to acts
of God, acts of the public enemy or due to war, or riot, provided, however, that
Tech shall only be excused from its obligations in accordance with this Section
23.5 to the extent that strict adherence to Tech’s accepted Business Continuity
Plan would not have avoided the delay, inability to perform, or interruption of
Tech’s performance of its obligations hereunder.
 
23.6 Affiliates and Restriction on other Third Party Beneficiaries.  Tech
acknowledges and agrees that the rights of Bank set forth in this Services
Agreement shall inure to the benefit of Bank’s Affiliates.  Except as expressly
set forth in this Services Agreement and with the exception of the Affiliates of
Bank, the Parties do not intend the benefits of this Services Agreement to inure
to any person other than the Parties and their respective successors and
permitted assigns, and nothing contained herein shall be construed as creating
any right, claim or cause of action in favor of any such other person, against
either of the Parties hereto.
 
23.7 Entire Agreement.  This Services Agreement, the Schedules and other
documents incorporated herein by reference, the Acquisition Agreement, the
Intellectual Property License Agreement, the Ancillary Agreements, and the
Transition Agreement are the final, full and exclusive expression of the
agreement of the Parties and supersede all prior agreements, understandings,
writings, proposals, representations and communications, oral or written, of
either Party with respect to the subject matter hereof and the transactions
contemplated hereby.  Notwithstanding the foregoing, as it relates to their
subject matter, nothing contained herein shall supersede the terms and
conditions set forth in the Acquisition Agreement, the Intellectual Property
License Agreement, the Ancillary Agreements, the Transition Agreement, and the
Non-Disclosure Agreement dated June 24, 2008 between Bank and Tech, each of
which shall remain in effect in accordance with its terms.
 
23.8 Succession and Assignment.  Neither Party may assign this Services
Agreement or any of the rights hereunder or delegate any of its obligations
hereunder, without the prior written consent of the other Party, and any such
attempted assignment shall be void, except that Bank or any permitted Bank
assignee may assign any of its rights and obligations under this Services
Agreement to any Bank Affiliate, the surviving corporation with or into which
Bank or such assignee may merge or consolidate or an entity to which Bank or
such assignee transfers all, or substantially all, of its business and
assets.  Subject to the foregoing, this Services Agreement shall be binding
upon, and inure to the benefit of, the Parties and their respective permitted
successors and assigns.
 
23.9 Counterparts and Facsimile Signature.  This Services Agreement may be
executed by the Parties in one or more counterparts, and each of which when so
executed shall be an
 
 
39

--------------------------------------------------------------------------------


 
original but all such counterparts shall constitute one and the same
instrument.  The Parties agree to accept a digital image of this Services
Agreement, as executed, as a true and correct original and admissible as best
evidence to the extent permitted by a court with proper jurisdiction.
 
23.10 Headings.  Section headings are included for convenience or reference only
and are not intended to define or limit the scope of any provision of this
Services Agreement and shall not be used to construe or interpret this Services
Agreement.
 
23.11 Notices.  All notices or other communications required under this Services
Agreement shall be given to the Parties in writing to the applicable addresses
set forth on the signature page, or to such other addresses as the Parties may
substitute by written notice given in the manner prescribed in this Section
23.11 as follows:  (a) by first class, registered or certified United States
mail, return receipt requested and postage prepaid, (b) overnight express
courier, or (c) by hand delivery to such addresses.  Such notices shall be
deemed to have been duly given (i) five (5) Business Days after the date of
mailing as described above, (ii) one (1) Business Day after being received by an
overnight express courier during business hours, or (iii) the next Business Day
if by hand delivery.
 
23.12 Governing Law.  This Services Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the State of Delaware.  To the maximum
extent permitted by the governing law, this Services Agreement and the
transactions called for herein shall not be governed or affected by any version
of the Uniform Computer Information Transactions Act enacted in any
jurisdiction.
 
23.13 Consents and Approvals.  Wherever this Services Agreement requires either
Party’s approval or consent, such approval or consent shall not be unreasonably
withheld, conditioned or delayed.
 
23.14 Amendments and Waivers.
 
(a) No delay, failure or waiver of either Party’s exercise or partial exercise
of any right or remedy under this Services Agreement shall operate to limit,
impair, preclude, cancel, waive or otherwise affect such right or remedy.  Any
waiver by either Party of any provision of this Services Agreement shall not
imply a subsequent waiver of that or any other provision of this Services
Agreement.
 
(b) If any provision of this Services Agreement is held invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall in no way be affected or impaired thereby.
 
(c) No amendments or waiver of any provision of this Services Agreement shall be
valid unless made by an instrument in writing signed by both Parties
specifically referencing this Services Agreement.
 
(d) Tech and Bank shall mutually agree upon any amendment to this Services
Agreement that is necessary for compliance with a change in federal law, rule or
 
 
40

--------------------------------------------------------------------------------


 
regulation that is binding upon and subject to enforcement against financial
services companies or the suppliers of financial services companies, provided,
however, that any failure of the Parties to mutually agree upon reasonable terms
and conditions for such amendment shall constitute a material breach of this
Services Agreement by Tech, subject to Cure by Tech as set forth in Section
15.2(a).
 
23.15 Construction.  Notwithstanding the general rules of construction, both
Bank and Tech acknowledge that both Parties were given an equal opportunity to
negotiate the terms and conditions contained in this Services Agreement, and
agree that the identity of the drafter of this Services Agreement is not
relevant to any interpretation of the terms and conditions of this Services
Agreement.
 
23.16 Severability.  If any provision of this Services Agreement is held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
23.17 Relationship of the Parties.  The Parties are independent
contractors.  Nothing in this Services Agreement or in the activities
contemplated by the Parties hereunder shall be deemed to create an agency,
partnership, employment or joint venture relationship between the Parties (or
any of their subcontractors or Representatives).  Tech shall have no lien and no
legal right to assert control over any funds held by any Customer of Bank.  Tech
acknowledges that no privity of contract exists between Tech and Bank’s
Customers, and that Bank is solely liable for any payments that may be due to
Tech pursuant to this Services Agreement.  To the extent required by a Customer
Service Agreement, Tech shall be bound by any negotiation, arbitration, appeal,
adjudication or settlement of any dispute between Bank and Customer to the
extent such dispute affects this Customer Service Agreement.  Bank shall pay (in
accordance with the terms of this Services Agreement) for any additional
Services Tech may be required to render as a result of any such negotiation,
arbitration, appeal, adjudication or settlement; provided, however, for
avoidance of doubt, this provision shall not relieve Tech from its liability for
its breach of this Services Agreement or its liability pursuant to Article 13.
 
23.18 Remedies.  Except where expressly stated otherwise, the remedies under
this Services Agreement shall be cumulative and are not exclusive.  Election of
one remedy shall not preclude pursuit of other remedies available under this
Services Agreement or at law or in equity.  In arbitration a Party may seek any
remedy generally available under the governing law.
 
 
41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Services Agreement as of the
Closing Date.
 
 
TECH
 
By:           /s/ Robert A.
Eberle                                                        
 
Name:      Robert A.
Eberle                                                        
 
Title:        President and
CEO                                                        
 
BANK
 
By:           s/ Mike
Butz                                                        
 
Name:      Mike Butz                                                        
 
Title:        VP, Supply
Chain                                                        
Addresses for notices:
 
If to Bank:
Bank of America
525 N. Tryon Street
Charlotte, NC 28255
NC1-023-09-01
Attn: GPS Sourcing Manager
Copy to:
Bank of America
101 S. Tryon Street
Charlotte, NC 28255
NC1-002-29-01
Attn: SCM Legal
 
If to Tech:
Robert A. Eberle
President and CEO
Bottomline Technologies (de), Inc.
325 Corporate Drive
Portsmouth, NH 03801
Fax: (603) 436-0300
Copy to:
John A. Burgess, Esq.
Wilmer Cutler Pickering Hale & Dorr LLP
60 State Street
Boston, MA 02109
Fax: (617) 526-5000



Agreement Reference
Number:                                                                                                           
 
 
42

--------------------------------------------------------------------------------


 


SCHEDULE A
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE A
 
PAYMODE SERVICES/DELIVERABLES
 
1.  
Executive Overview:

 
Tech will support and enhance the PayMode online solution to enable them to
provide the services listed in the description of services below to Bank
Customers.
 
Tech will:
 
·  
host the Web Site for the PayMode application

·  
provide support for incoming and outgoing file transmissions of transactions to
be processed or already processed

·  
provide technical implementation support for new Customers

·  
provide phone and email based business and technical customer support for the
Customers using the service and their trading partners

·  
provide sales support for Bank as outlined in Article 7 of the Services
Agreement and Schedule E attached thereto

·  
provide Customer billing and Bank management reporting support

 
Tech also will invest in and enhance the PayMode Services based upon the Product
Roadmap.  Processing Services described herein will evolve from time to time to
accommodate the Upgraded Application Software. Notwithstanding, Bank and Tech
agree there will be no elimination or material reduction of services or
deliverables unless mutually agreed to in writing between Bank and Tech.
 
2.  
Description of Services

 
The following PayMode Services will be provided by Tech:
 
PayMode Processing Services
 
Index
Processing
Service
Description
1
PayMode
(core product)
PayMode is an internet based payment system that enables the initiation,
processing and transmission of electronic payments and remittance information
between disbursing companies and their vendors, suppliers and service
providers.  Payments are accompanied by Customer-specified, detailed remittance
information.
2
PayMode Plus
PayMode Plus, an extension of core PayMode, adds the ability for a Customer to
include multiple payment types (check, card, wire, PayMode, etc.) in their
PayMode payment files.  PayMode Plus joins electronically initiated payments
such as card and wire with check print files to provide a fully integrated AP
solution that initiates both electronic payments and paper checks.
3
PayMode for Reimbursement
The PayMode for Reimbursement product, an extension of core PayMode, is an
Internet based application that enables initiation, processing and electronic
transmission of travel and procurement expense payments between Customers and
their employees, contractors, directors, etc.
4
PayMode Payer Invoice Management
PayMode’s Payer Invoice Management product enables the receipt, routing,
approval or disputing of electronic invoices.  Flexible business rules,
including optional purchase order matching, enable Customers to efficiently
manage their incoming invoices.  The product also features the upload of an
approved invoice file to the AP system, eliminating many aspects of the costly
invoice entry process.
5
PayMode Concentrator
The PayMode Concentrator Service provides Customers who receive payments
initiated from home banking systems with consolidated electronic delivery of
payment and remittance information in a format that is easily processed by their
accounts receivable systems.  This provides significant advantages over existing
paper-based, lockbox solution.
6
PayMode Out of Network ACH
The PayMode Out of Network ACH product allows existing Customers of PayMode to
originate ACH credit and debit instructions via the PayMode web user interface
to entities that are not members of the PayMode network. The transactions are
processed by Bank as if the submitter were ACH Origination customers rather than
a PayMode Customer.
7
PayMode Out of Network Wires
The PayMode Out of Network Wires product allows existing users of PayMode to
initiate USD wire transfers via the PayMode web user interface to entities that
are not members of the PayMode network. The transactions are processed by Bank
as if the submitter were a wire transfer customer rather than a PayMode
Customer.
8
PayMode for Employees
The PayMode for Employees product is an Internet based application that enables
the initiation, authorizing, processing and electronic transmission of travel
and procurement expense claims and payments between employers and their
employees.  It allows for feeds to & imports from, General Ledger and HR systems
respectively for the purposes of ledger updates and the automated import of
employee data.



SCHEDULE A-1

--------------------------------------------------------------------------------


 
In addition, the following services will be provided during the agreed upon
transition period, allowing Bank to identify and implement an alternative
solution for the impacted Customers.
 
Index
Processing
Service
Description
9
[**]
The [**] in the [**] to [**] receiving these types of payments.  [**].
 
Bank of America utilizes [**] as the [**].
10
[**]
PayMode provides support to [**]

 
Additional details with respect to the service description are found in
Appendix A.  In Appendix A, Customers initiating payments may be referred to as
“Disbursers” and entities receiving payments (except for Customers that receive
payments through the PayMode Concentrator Service) may be referred to as
“Collectors.”
 
3.  
Service Provider’s Responsibilities

 
Tech’s responsibilities are outlined in detail in Appendix A
 
4.  
Deliverables Schedule

 
Tech will begin to provide the described services on the Closing Date in
accordance with the terms and conditions of the Services Agreement and the
Transition Agreement.
 
5.  
Change Control Procedure

 
Tech and Bank may amend this Schedule A if required from time to time.  In the
event the Parties agree on a material change to the PayMode Processing Services
or Tech’s responsibilities hereunder, the Parties shall execute an amendment to
this Schedule A prior to the adoption of any such change.
 
 
SCHEDULE A-2

--------------------------------------------------------------------------------


 
APPENDIX A TO SCHEDULE A
 
PAYMODE SERVICES
 
 
I.  
KEY FEATURES AND FUNCTIONS

 
 
A.  
General (applies to all services)

 
a.  
Web access

 
The PayMode application will have a web user interface that allows Customers to
send and receive payments, manage their PayMode profile and view reports of
their payments.  The web user interface will be accessed through the web URL of
www.paymode.com.  Bank may redirect Customers using the web URL
www.bankofamerica.com/paymode to the web site hosted by Tech at the URL of
www.paymode.com.
 
b.  
Login

 
The application will require each user accessing the system to have a unique
user ID and confidential password to log in to the system.  Users will be locked
out of the system after [**] invalid logon attempts.
 
Passwords will have a minimum password expiration time period and a minimum
password length that are consistent with Bank’s information security
standards.  Password composition requirements (e.g. contain at least [**]
character) also will be consistent with Bank’s information security standards.
 
Tech users will not have access to any Customer user passwords.  They will be
able to assist properly authenticated users by resetting passwords.  Password
resets will generate a confidential email to the email address on file for the
user and the application will require the user to change their password upon the
first login after a password reset.
 
As each user is added to the PayMode application, they will receive a validation
email with a confidential link which is to be used for their assigned user ID to
login to the application.  The link is valid for [**] hours and the user must
utilize this activation link in order to complete their first login to the
system.  Users experiencing difficulty with the link can work with Tech’s
customer support team to have the validation link resent.
 
c.  
Enrollment

 
Each Customer using the PayMode Processing Services must enroll in PayMode
through the user interface.  During enrollment, the user enters information
about the Customer, about the bank account(s) to be used to send or receive
payments, about one PayMode account to be associated with that bank account and
about themselves as the enrolling user.  Customers will not be required to
accept any
 
APPENDIX TO SCHEDULE A-1

--------------------------------------------------------------------------------


 
Terms of Use in order to access the PayMode Processing Services, except that in
the event a Customer wishes to be a Collector or a biller using the PayMode
Payer Invoice Management service, the application will prompt the user to review
and accept the PayMode Terms of Use agreement.  The user can accept the
agreement, decline it, or forward it via system generated email to another user
at their company for review and approval.  If the agreement is declined the
enrollment is not completed and the new membership is not authenticated and
activated.
 
After the enrollment is completed, the company cannot use PayMode to send or
receive payments until the Authentication process described in Section II-B of
this Appendix A is completed.  The enrolling user, however, can utilize profile
administration to add and update information while they are waiting for the
authentication to be completed.
 
d.  
Profile administration

 
Users with the appropriate privileges will be able to use the PayMode membership
administration function to:
 
·  
Update company information for the membership (name, address, tax ID, etc.)

·  
[**]

·  
[**]

·  
[**]

·  
Add, delete or change the profile of users on the membership.

·  
Add, delete or change the user privileges associated with each user for each
PayMode account



e.  
User security

 
Every user will have a unique set of privileges that defines what functions they
can use within the PayMode system.  When user privileges are changed, an email
notification is sent to all of the administrative users on the PayMode
membership.
 
The user privilege set will be sufficiently granular to allow Customers to
segregate duties in a way that meets audit and risk management requirements,
including, but not limited to, allowing Customers using PayMode for healthcare
claims payments to meet the minimum necessary access requirement for the HIPAA
regulations.
 
As new functions are added to the application, new privileges will be added as
needed.
 
f.  
User home page

 
APPENDIX TO SCHEDULE A-2

--------------------------------------------------------------------------------


 
The application will present to each user that logs in to the system, a user
home page that presents them with a variety of useful information:
 
[**]


g.  
Customer facing reports

 
The application will provide a variety of Customer facing reports which provide
information applicable to the functions for which the Customer is using the
specified report.
 
The reports will have a consistent look and feel.  When applicable, each report
will have the following common functionality:
 
[**]


h.  
Web Site navigation

 
The Web Site will have a consistent look and feel with navigation that utilizes
best practices for website navigation.  As new web technologies evolve, the Web
Site will take advantage of those technologies which are stable to provide the
best possible user experience when navigating the site.
 
When possible, the Web Site will provide multiple options for navigating to
frequently used functions, so as to meet the needs of users with preferences for
varying approaches.  For example, reports and administration can be accessed
through tabs and/or through links on the sidebar.
 
Tech will execute usability testing when introducing significant new
functionality to the Web Site in order to ensure that the navigation of the Web
Site is intuitive to users and easy to use.  Use of the Web Site should continue
to be intuitive enough that minimal printed user documentation is
required.  Online help functions should be sufficient in most cases to
supplement the intuitive navigation presented on the web pages themselves.
 
The Web Site will be able to be accessed and utilized by users with the
following minimum system requirements.  The requirements will be updated as
technological advancements require that they evolve.
 
PayMode® Minimum System Requirements
 
For optimum workstation performance, the following is recommended:
 
* Intel® 1 GHz processor or higher (or equivalent)
 
* 56 Kbps modem or faster Internet connection
 
* 512 MB of RAM (1024 MB or higher recommended)
 
* monitor capable of 800x600 resolution (1024 x 768 recommended)
 
* Microsoft XP® (Home or Professional edition) or later
 
APPENDIX TO SCHEDULE A-3

--------------------------------------------------------------------------------


 
* Microsoft® Internet Explorer 6 SP1 or later, or Mozilla Firefox® 2.0 or later
(your browser must support Java® and JavaScript®)
 
i.  
Online help information

 
The application will provide online help that provides information designed to
support users who prefer to be self sufficient in researching additional
information on how to use the system.  This information will include:
 
·  
Background information on PayMode and it’s features and benefits

·  
Topic based information on all major functions of the system

·  
Frequently asked questions and their answers



In addition to a specific “Help” function, online assistance will be available
in the form of “More Info” links associated with each of the key functions in
the system.
 
j.  
Settlement Options

 
The PayMode application will support a variety of options for how payment
settlement with Customers can take place.  The purpose of the settlement options
is to allow [**].  In addition, the settlement options provide the [**].
 
Settlement options are configured at the PayMode membership level and can be
applied to:
 
[**]
For each settlement option, the following parameters can be specified:
 
[**]


 
k.  
Payment Processing Controls

 
The application will provide a set of non-Customer facing reports designed to
provide the payment processing controls needed to ensure that all payments are
processed accurately and timely and to ensure that no payment is lost or altered
in processing.  This includes reports needed for payment and transaction
balancing and reconciliation.  These reports take two forms:  reports designed
to provide sub-ledger detail for expected balances in system settlement accounts
and reports designed to provide “warehouse” balancing for transactions in some
state of being processed.
 
l.  
Administrative/operational functions

 
In addition to the Support Services functions outlined elsewhere in this
Appendix A, Tech will provide Bank a variety of administrative services to
support the delivery of the PayMode service to Bank Customers.  These include:
 
APPENDIX TO SCHEDULE A-4

--------------------------------------------------------------------------------


 
·  
Daily processing of payment and invoice files, including processing of incoming
Customer payment instruction files and distribution of outgoing settlement and
reporting files to payment systems and/or Customers

·  
Daily monitoring of the website and the underlying application

·  
Technical problem resolution for any problems experienced with the Web Site or
the underlying application

·  
Daily processing and settlement account balancing and reconciliation designed to
provide early problem detection as well as to meet prudent audit and risk
management requirements.  There will be segregation of duties between the
reconciliation and payment processing functions and a daily management review
and sign-off on the reconciliation.

·  
Month end reporting of the reconciliation of settlement accounts to the Bank
owner of the settlement account, for any settlement account owned by Bank

·  
Monthly preparation of reports of customer service volumes for delivery to
facilitate billing via the analysis system

·  
Monthly invoicing of Customers that cannot be billed via the analysis systems

·  
Daily SLA tracking and monitoring and monthly SLA reporting

·  
Weekly OFAC monitoring of currently enrolled companies and users



m.  
Bank interfaces

 
The PayMode application will interface with Bank systems necessary to provide
payment and invoice processing services for Bank’s Customers.  Initially, these
interfaces include:
 
·  
A file based interface to the ACH system

·  
A file based interface to the [**] application (for ePayables transactions)

·  
A file based interface to [**] product (for select ACH, wire and International
payments)

·  
A message based interface to the wire system via [**] (formerly [**])

·  
An online and a file based interface to [**] or similar tool ([**]) for wire
drawdown initiation

·  
A spreadsheet based interface to the analysis systems ([**] and [**]) for
billing purposes

·  
A spreadsheet based interface to [**] for float revenue reporting

·  
A file based interface from the bank’s M2M (machine to machine) information
reporting



For the avoidance of doubt, Tech acknowledges and agrees that it shall have no
right, title or interest in any systems of Bank, its Affiliates or vendors with
which the PayMode application interfaces.
 
n.  
Other interfaces

 
APPENDIX TO SCHEDULE A-5

--------------------------------------------------------------------------------


 
The PayMode application will interface with other service providers’ systems
necessary to provide PayMode services to Bank’s Customers.  These interfaces are
described in the context of the specific service to which they apply.
 
o.  
Data retention

 
Tech will ensure that all processing records required for Customer reporting and
for non-repudiation of any alleged processing errors will be retained for a
minimum of seven years.  Customer reporting data will be available to Customers
in an online real-time environment for a minimum of [**] months. [Note:
archiving is not currently an element of the system]
 
 
B.  
PayMode

 
a.  
Payment initiation

 
The PayMode application will support a variety of options through which
Customers can initiate payments to their vendors who are members of the PayMode
Network.  Regardless of the payment initiation method, the entity being paid is
identified using the [**].  There is no need for the company [**].
 
Payments can be initiated through a manual data entry function in the PayMode
user interface.  Users enter payment data and also enter remittance data
associated with the payment to be initiated, using a variety of [**].
 
Payments also can be initiated by importing a payment instruction file through
the user interface.  During the import process, the user will be given the
ability to browse the directories on their network to find the file to be
imported.  Once selected, the location of the file can be saved as the default
directory for future imports.  Users are also prompted to [**] for that
Customer.
 
In addition payments can be initiated via the delivery of a payment instruction
file through any secure file transfer mechanism.  Tech will support a variety of
file transfer mechanisms, including, but not limited to:
 
·  
FTP with PGP encryption

·  
HTTPS

·  
SSHFTP

·  
AS2 with appropriate encryption, such as S/MIME



Regardless of the input method (browser based import or other secure file
transfer mechanism), the application will feature a flexible integration
infrastructure which allows customized parsers to quickly and easily be
developed for each Customer, enabling the Customers to deliver their payment
instructions in whatever file format is easiest for them to produce.
 
The application will require PayMode payment instruction files to be digitally
signed with a valid digital certificate prior to processing.  [**]. Tech will
never be
 
APPENDIX TO SCHEDULE A-6

--------------------------------------------------------------------------------


 
in possession of the certificates, but will have the ability to assist Customers
by revoking and/or reissuing certificates should the need arise.
 
Payments will [**].  It is only after the payments receive all required
approvals that the debit to the disbursing Customer or the credit to the vendor
being paid will be released to the wire and/or ACH systems.
 
During the processing of payment instructions, the application will perform a
variety of file and transaction level validations on the files and
payments.  [**].
 
b.  
Payment management

 
The PayMode application will provide users with appropriate privileges with the
ability to [**].  In addition, prior to the release of the settlement
transactions to the payment systems, users will have the ability to [**].
 
Should an erroneous payment be detected by a Customer after the [**], Tech’s
customer support unit will work with the Disburser to assist in retrieving the
payment from the vendor to whom it was sent.
 
The PayMode application will allow the user to search for payments via the user
interface using a number of different parameters to filter the search.  A list
of payments matching the search criteria will be presented and the user will
have [**].
 
If there is a return of an ACH debit or ACH credit related to a PayMode payment,
Tech’s Customer Support team will research and resolve the return and will use
the application’s Payment Management function to [**].
 
c.  
Payment Receipt

 
The PayMode application will [**].  It will not contain confidential data, but
it will include a [**].
 
Payments are typically sent in CCD format, but for those vendors wishing to
receive the remittance detail through the ACH network, the PayMode application
will send a CTX formatted ACH transaction.  A Tech technical implementation
consultant will work with the vendor to configure the options for their CTX
set-up and test that set-up.
 
d.  
Reports

 
Customer facing reports for PayMode will include:
 
[**]


In addition to the human readable reports specified here, specialized file based
GL reporting will be made available to Customers with this feature enabled
(currently
 
APPENDIX TO SCHEDULE A-7

--------------------------------------------------------------------------------


 
one Customer).  This specialized reporting merges information from Bank’s M2M
balance reporting for the Customer with information about PayMode payments sent
and received to provide a GL posting file for a line of business that doesn’t
have a sophisticated GL system.
 
 
C.  
PayMode Plus

 
a.  
Payment initiation

 
The application will support the initiation of a comprehensive payment
instruction file that contains multiple payment types.  This type of file will
be accepted in the format that it is easiest for Bank’s Customer to produce,
[**].  Files can be delivered via the same secure file transfer methods listed
in section B.  This type of payment instruction cannot be imported through the
browser using the PayMode application itself.
 
During the processing of payment instructions, the application will perform a
variety of file and transaction level validations on the files and
payments.  [**].
 
The PayMode integration processing will process the comprehensive payment
instruction file splitting the payments based on the payment type and will
forward the various payment types according to the following chart:
 
Payment Type
Destination
Check
Check Print and Mail Supplier
PayMode
PayMode application
ePayables
[**] application at Bank
Out-of-Network ACH
PayMode application
Out-of-Network Wire
PayMode application
Other Wires, ACH and International Payments
[**]



Payments destined for the PayMode application will be [**].
 
Check payments will be delivered to the print mail supplier for either same day
or next day printing, based on the deadlines provided by the supplier.  Should
Tech choose to move to a new supplier, deadlines will continue to be no later
than the currently established deadlines.  Same day checks must be delivered to
the print mail supplier no later than [**] in order to be printed and mailed
that day and next day checks must be delivered to the print mail supplier no
later than [**] in ordered to be printed and mailed the next Business Day.  To
meet these deadlines, Customers are asked to deliver same day checks to Tech no
later than [**].  Certain large volume print mail Customers, such as those
delivering semi-monthly health care claims payments files, will be processed
according to a mutually agreed upon time schedule.
 
APPENDIX TO SCHEDULE A-8

--------------------------------------------------------------------------------


 
Tech will ensure that the check printing and mailing service includes the
following features:
 
·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**].

·  
Ability to [**]

·  
Ability for Customers to [**]

·  
Ability for Customer to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Check stock with industry standard fraud protection features including, but not
limited to:

[**]
·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Ability to [**]

·  
Robust testing of [**]

·  
Production of a set of test checks for [**]

·  
Control procedures designed to ensure [**]

·  
Control procedures design to verify that [**]



Payments destined for Bank’s [**] and [**] applications will be delivered to
those applications as defined in mutually agreed upon schedules.
 
b.  
Payment management

 
Payments destined for the PayMode application will have the same payment
management functionality described in Section B.
 
For check payments, Customers may request Tech’s support group to have the
print/mail supplier “pull” a check if it has not yet been mailed.
 
APPENDIX TO SCHEDULE A-9

--------------------------------------------------------------------------------


 
For payments delivered to [**], Customers will need to use the [**] application
to manage those payments.
 
c.  
Processing controls

 
Tech will implement reconciliation processes to ensure that files delivered to
other applications for processing are received and processed.  Where possible,
this will include receipt and review of some sort of report or acknowledgment
from the receiving system.
 
d.  
Interfaces

 
As part of the PayMode Plus comprehensive payment service, Tech will establish
and maintain interfaces to the destination systems, as identified in the table
in part a of this Section C.
 
 
D.  
PayMode for Reimbursement

 
a.  
Initial and recurring employee load file processing

 
Tech will process csv formatted files from Customers that wish to have an
automated load of their initial employee profile data for PayMode for
Reimbursement.  For Customers with large volumes of changes, Tech also will
process a regular (e.g. weekly or daily) file with updates to employee profiles.
 
b.  
Profile maintenance

 
For each employee, officer, director, consultant or other individual to whom a
Customer needs to make expense reimbursement payments, the Customer will have
the ability to [**].  The profile will include the following information:
 
[**]


Profile information can be [**].
 
c.  
Payment initiation and receipt

 
PayMode for Reimbursement payments can be initiated using the same mechanisms
used for a PayMode payment.  The [**].  This includes:  [**].
 
Individuals paid through PayMode for Reimbursement do not have [**].
 
d.  
Payment management

 
PayMode for Reimbursement payments can be managed using the same mechanisms used
for a PayMode payment.
 
e.  
Reports

 
APPENDIX TO SCHEDULE A-10

--------------------------------------------------------------------------------


 
PayMode for Reimbursement payments can be viewed on the same reports used for
PayMode payments.  In addition, they can be viewed on the [**].
 
For those Customers using an automated employee load file, the PayMode
application will also provide an [**]
 
 
E.  
PayMode Payer Invoice Management

 
a.  
Payer functionality

 
i.  
PO files

 
Customers will have the ability to deliver a file of purchase order information
against which incoming electronic invoices can be matched.  This file will have
information about [**].
 
The PO file can be delivered through any of the [**].  In addition, the PO can
be [**].
 
The Customer will be able to [**].  Tech will support an integration
infrastructure that allows them to quickly and easily [**].
 
ii.  
Profile management

 
In addition to the profile details managed for PayMode payments, PayMode Invoice
Management Customers will have to ability to [**].  Users with the appropriate
privilege set [**].  These [**].
 
[**].
 
iii.  
Invoice Processing

 
When electronic invoices are delivered to the PayMode application, the invoices
are processed using the [**].  This includes [**] such as the following:
 
[**]


Successfully processed electronic invoices are routed to the users with
appropriate privileges to act upon them.  The invoices are [**]for the users and
the PayMode application [**].
 
iv.  
Unmatched Invoices

 
Unmatched invoices are [**].  Users with appropriate privileges will be able to
use the PayMode application to [**].  Alternatively, the user can [**].
 
Other actions which also can be taken on invoices in the [**] include:
 
APPENDIX TO SCHEDULE A-11

--------------------------------------------------------------------------------


 
[**]
v.  
Matched Invoices

 
Users with appropriate privileges will be able to take the following actions on
invoices in their [**]:
 
[**]
vi.  
Invoices Pending Approval

 
Users with appropriate privileges will be able to take the following actions on
invoices in their invoices [**]:
 
[**]


vii.  
Dispute/Rejection Process

 
Users with appropriate privileges can dispute [**].  When disputing an invoice,
the PayMode application will prompt the user to [**].  In addition, there will
be an opportunity to [**].  When an invoice is disputed, it is placed in the
[**].
 
Users with appropriate privileges also can [**], sending them back to the
[**].  Rejected invoices are in a state that [**].  When the invoice is
rejected, the [**].  In addition, there will be an opportunity to [**].  When an
invoice is rejected, an [**].
 
viii.  
Post approval maintenance

 
Users with appropriate privileges also will be able to [**].  They will have a
[**].  This function is designed to give the Customer the [**].
 
ix.  
Reporting

 
The following invoice management reports are available to users with the
appropriate privileges:
 
[**]
 
b.  
Biller functionality

 
i.  
Profile management

 
Billers using the invoice management service will have the ability to [**].  In
addition, they can establish a [**].
 
ii.  
Invoice entry

 
Billers enrolled in the PayMode network will be given the ability to [**].
 
APPENDIX TO SCHEDULE A-12

--------------------------------------------------------------------------------


 
First, invoices can be [**].  When using the [**], the PayMode application will
[**].  If the line item type includes a [**].  In addition, it will [**].
 
Second, the PayMode application will provide an opportunity to [**].  Invoices
files can be [**].  Tech will support a [**].  When importing a file, the user
will be prompted to [**].  Once selected, [**].
 
Finally, invoice files can be delivered via any of the secure file transfer
mechanisms that are offered.  Like files imported through the browser, these
files can be [**].  When a file is delivered, the PayMode application will send
a [**].
 
iii.  
Dispute process

 
Users with appropriate privileges will be able to take the following actions on
disputed invoices in their queue:
 
[**]


iv.  
Reporting

 
The following reports will be available to billers submitting electronic
invoices to the PayMode network:
 
[**]
 
 
F.  
PayMode Concentrator

 
a.  
Payment processing

 
Concentrator payments are home banking payments destined to PayMode Concentrator
Customers.  Tech will receive those payments through a number of channels,
including but not limited to:
 
                            [**]
Incoming payment files from all of the Concentrator channels are processed by
[**].  In addition, the funds are [**].
 
b.           [**]  PayMode Concentrator uses [**] to provide three kinds of
services to Customers:
 
[**]


c.      Settlement options
 
PayMode Concentrator Customers can choose to receive [**].  Exceptions exist
when [**].
 
APPENDIX TO SCHEDULE A-13

--------------------------------------------------------------------------------


 
d.      Returns
 
PayMode Concentrator will provide Customers with the ability to [**].  This is
done through the [**].  Payments flagged for return are [**].
 
e.      Reporting
 
PayMode Concentrator Customers can view [**].  In addition, those using a [**]
 
f.      A/R files
 
PayMode Concentrator Customers can elect to [**].  This file contains the
[**].  It is produced in the [**].  A/R files can be [**].
 
PayMode Concentrator Customers also can receive [**]. A Tech technical
implementation consultant will work with the Customer to [**]
 
 
G.  
PayMode Out-of-Network ACH

 
a.  
Payment initiation

 
PayMode Out-of-Network ACH payments can be initiated using the same mechanisms
used for a PayMode payment.  [**].  These payments are being sent to entities
that are not members of the PayMode network, so the Customer’s payment
instruction file needs to include all the data elements needed to originate an
ACH credit or debit.  This information is [**].  It includes:
 
[**]


b.  
Payment management

 
The PayMode application will provide users with appropriate privileges with the
ability to [**].  In addition, prior to the release of the out-of-network
transaction to the ACH system, users will have the ability to [**].
 
Should an erroneous payment be detected by a Customer after the release of the
transaction to ACH, Tech’s customer support unit will [**].
 
The PayMode application will allow the user to [**].
 
[**].  The return reporting will be set-up this way by Tech’s technical
implementation consultant during the implementation.
 
c.  
Reports

 
PayMode Out-of-Network ACH payments can be viewed on the same reports used for
PayMode payments.
 
 
H.  
PayMode Out-of-Network Wires

 
APPENDIX TO SCHEDULE A-14

--------------------------------------------------------------------------------


 
a.  
Payment initiation

 
PayMode Out-of-Network Wire payments can be initiated using the same mechanisms
used for a PayMode payment.  Unlike PayMode payments, the payment recipient is
[**].  These payments are being sent to entities that are not members of the
PayMode network, so the Customer’s payment instruction file needs to [**].  This
information is [**].  It includes:
 
[**]


As payments are processed by Bank’s wire transfer system, the following [**].
 
[**]


b.  
Payment management

 
The PayMode application will provide users with appropriate privileges with the
ability to reject [**]. PayMode Out-of-Network Wire payments are processed using
a [**].  As a result, there is no opportunity for the user to [**].
 
Should an erroneous payment be detected by a Customer after the release of the
transaction to wire, Tech’s customer support unit will [**].
 
The PayMode application will allow the user to [**].
 
If Bank’s wire system rejects the wire payment, the change in status is [**].
 
c.  
Reports

 
PayMode Out-of-Network Wire payments can be viewed on the same reports used for
PayMode payments.
 
 
I.  
PayMode for Employees

 
a.  
Profile Management

 
PayMode for Employees Customers can use the PayMode user interface to update
their processing profile.  The following parameters can be updated:
 
[**]
b.  
Approval Hierarchy Management

 
Customers using PayMode for Employees will be given the ability to
[**].  Sometimes referred to as a GL file, this file provides [**].  In
addition, it [**].
 
Approval hierarchy information also can be updated via the PayMode user
interface.  This functionality can be [**].
 
c.  
Expense Report Submission

 
APPENDIX TO SCHEDULE A-15

--------------------------------------------------------------------------------


 
The PayMode application will provide a web user interface through which users
can enter and submit expense reports.  This entry process will [**].  The entry
process includes the following features:
 
[**]
d.  
Expense Report Approval

 
When an expense report is successfully submitted, the expense report is [**].
 
Approving users will be given the opportunity to review expense report details
and warning messages. They can reject the expense report, [**].
 
e.  
Payment Processing

 
For expense reports that are approved by the time the last ACH file of the day
is being produced, the PayMode application will [**].  Both the employee
submitting the expense report and the card issuer will be [**].
 
f.  
Reports

 
The PayMode application will provide the following reports to assist PayMode for
Employees Customers in managing their Expense Reimbursement program.
 
[**]
 
g.  
General Ledger File

 
The PayMode application will provide a periodic general ledger update file that
reflects the details of the expenses submitted and paid.  This file will be
generated in the [**] that are available.
 
 
J.  
Transition Only:  PayMode Bill Payment Service

 
a.  
Payment and DMP Processing

 
Credit counseling and remote banking consumer payments and administrative
messages to be originated through the [**] network can be initiated through the
PayMode Bill Payment Service using the same payment initiation methods available
for PayMode payments.  One exception is that they cannot be initiated through
manual payment entry.  These types of payments and administrative messages (e.g.
debt management proposals, balance verifications and other message types used by
the credit counseling industry to coordinate with billing entities) are only
accepted in the [**] file format defined by [**]; however, they can be delivered
via any of the secure file transfer mechanisms and all of the approval signature
requirements and business rules apply.
 
Once a Customer’s payment instruction file has received all the necessary
approvals and the funds have been collected from the disburser, an ACH credit is
 
APPENDIX TO SCHEDULE A-16

--------------------------------------------------------------------------------


 
sent to a PayMode settlement account that has been designated for these payments
and the payment details are sent to [**] by the PayMode application.  [**] will
process the payment file and draw the funds down from the settlement account
using a wire drawdown.
 
b.  
Returns

 
When [**] or the billing entity receiving the payments are unable to process the
payments, the payments are returned.  The PayMode application receives return
information on a [**] formatted file delivered from [**].  In addition, [**]
wires funds for the returned payments into the designated settlement account.
 
When the PayMode application processes a return file, it [**].
 
c.  
Reporting

 
PayMode Bill Payment Service features the following reports:
 
[**]
 
K.  
Transition Only:  Other Translation Services

 
a.  
NACHA to BAI Translation – ACH Entry Detail Report

 
PayMode’s integration services receive NACHA formatted entry detail reports for
Customer’s requesting this for their ACH Origination activity.  These files are
delivered from Bank’s ACH system.  PayMode translates this information into a
BAIv2 formatted entry detail report and delivers it to the Customer using any of
the secure file transfer methods.
 
Customers may choose whether to have payments reported upon presentment or on
settlement date or on the day after the settlement date.  Customers also can
choose whether to have the BAI transaction codes that match the payments used or
to use the BAI codes that match the offsetting settlement transaction to their
account.
 
b.  
SWIFT TO BAI Translation – International Balance Reporting

 
PayMode’s integration services receive incoming SWIFT balance reporting messages
(940s or 950s) sent to a Bank SWIFT BIC designated to receive these
international cash management balance reports.  Customers are set-up to have
these messages translated into a BAIv2 formatted balance reporting file and then
transmitted to them using any of the secure file transfer methods.
 
Account numbers on incoming messages are compared to a table listing SWIFT BICS
and account numbers for accounts to be included in each transmission.  If a
message is received for an account that is not found, an exception email is sent
to Tech’s customer support team.  Tech is to forward this email to the
designated
 
APPENDIX TO SCHEDULE A-17

--------------------------------------------------------------------------------


 
contact(s) in Bank’s International Client Servicing team for coordination with
the Customer to determine if a new account needs to be added.
 
c.  
Legacy EDI Translation – Version 3020 to 4030 for Check Print

 
PayMode’s integration services receive 820s for check print activity destined
for The Payment Network (TPN).  These 820s are transmitted from a Customer and
are in a legacy format (version 3020) and PayMode translates them into Bank’s
standard 820 format (version 3040) and delivers the file to TPN
 
[**]
 
 
II.  
VENDOR ONBOARDING

 
 
A.  
Enrollment Campaigns

 
Vendor enrollment is a core process within the PayMode application.  New and
existing Customers will provide [**].  An enrollment manager will be assigned to
the Customer who will [**]. Tech will:
 
a)  
Provide Customer with segmented [**]

b)  
Conduct enrollment campaigns [**].

c)  
[**]

 
B.  
Authentication and Activation

 
a)  
The authentication and activation process is a key component of the network
expansion and security.  Tech will provide all authentication and activation
processes as outlined in established SOPs.  The authentication and activation
process includes:

b)  
[**];

c)  
[**];

d)  
[**];

e)  
[**]; and

f)  
[**]

 
C.  
Activation Reporting

 
The activation reporting is a key component of the Customer implementation and
network usage.  Tech will provide reports of [**].  Reports may be sent [**].
Tech will notify Customer and Bank upon completion of campaign program.
 
 
III.  
SUPPORT SERVICES

 
 
A.  
Toll free phone support

 
The help desk support of PayMode is a key driver to overall Customer/vendor
satisfaction. Tech will provide a toll free number for Customers and vendors to
access
 
APPENDIX TO SCHEDULE A-18

--------------------------------------------------------------------------------


 
operator support Monday through Friday 8:00 AM – 8:00 PM ET excluding bank
holidays. Service levels for this support are outlined in Schedule B.
 
 
B.  
Email support

 
In addition to live phone support, PayMode Customers and vendors also rely on
timely response to email inquiries.  Tech will provide support for Customer
inquiries that come through the email channel.  Specific service levels for
email servicing are outlined in Schedule B.
 
 
C.  
Dedicated Customer Support

 
Tech will provide a dedicated customer support contact for those Customers that:
1) Bank is currently providing such services for, 2) Bank Customers that are
anticipated to generate $[**], and 3) Bank and Tech mutually agree have a level
of complexity that warrant dedicated customer support. A dedicated contact is
defined as an individual whom the Customer can contact with issues instead of
using the toll free number.  Such a contact may support more than one Customer
provided that Tech ensures that the Customer is highly satisfied with the
service.
 
 
D.  
Escalation of service issues

 
A process for escalation of service issues is key to the ongoing Customer
satisfaction of the PayMode system/service.  Tech will provide appropriate
escalation process/support for Customers as outlined in Schedule B of this
Services Agreement. This may include:
 
a)  
Escalation to Technology partners in the event of a system issue.

b)  
Escalation to appropriate levels of Tech management as required

c)  
Escalation to Bank Customer team for:

1.  
Customer issues not resolved to customer satisfaction

2.  
Customer issues with pricing of service

d)  
Escalation to Bank Risk/Fraud team for issues relating to:

1.  
Suspected Fraud

2.  
Suspected misuse of system

e)  
Escalation to Bank Product team for issues relating to:

1.  
Any issues escalated to any Bank team; Bank Product team should be notified of
any escalation to Bank team.

 
IV.  
IMPLEMENTATION SUPPORT

 
Implementation Support is a key function of the PayMode service that includes
all aspects of the Customer technical integration for new or existing Customers
(changes). Bank and Tech understand that Bank will manage the Customer
implementations, and be the primary Customer contact for the majority of
Implementation-related communications.
 
Specific components of this process include:
 
APPENDIX TO SCHEDULE A-19

--------------------------------------------------------------------------------


 
A.  
File mapping

 
This component includes the mapping of a customer file for development of a
[**]. File mapping requires the Bank to provide a test file or appropriate file
specification from the Customer as part of the Bank’s Implementation
responsibilities. Tech will provide a [**].
 
 
B.  
Membership Configuration Consulting

 
This component includes the requirement for Tech to provide consultative support
to Bank Customers in the set up of the Customer’s membership within the PayMode
application. Membership configuration consulting specifically includes:
 
a)  
Identification of products to be used and appropriate settings activated to use
such products

b)  
Settlement options required for appropriate execution of Customer’s payment
initiations and/or receipt of payments as defined by product(s) utilized (See
description of product services in Schedule A).

c)  
Establishment/consultation of user privileges as required by Customer and
product(s) utilized

d)  
Identification of any HIPAA type payments and required settings to support such
payments

e)  
Check print options/setup

f)  
Identification of any special remittance type options required by Customer to
ensure optimal vendor/Customer experience

g)  
Identification of business rules and associated account set up required by
Customer to ensure optimal usage of the PayMode membership and account setups.

 
C.  
[**] Development and Testing

 
[**] development and testing are key functions that are required to utilize the
PayMode payment initiation process of the system.  Tech will:
 
a)  
Develop Customer [**] in accordance with test files/maps/file specs provided

b)  
Develop Customer [**] business rules as identified in requirements documents and
maps developed by Tech’s implementation support team

c)  
Test all Customer [**] and business rules including negative testing scenarios
to ensure successful Customer implementation to production.

 
D.  
A/R Formatter Development and Testing

 
A/R Formatters are required for PayMode Concentrator Customers receiving AR
files of payments received.  Tech will:
 
a)  
Develop Customer [**] files in accordance with the test files/maps/file specs
provided

b)  
Develop Customer [**] business rules as identified in requirements

c)  
Develop [**] as appropriate for Customers requesting such service

d)  
Test all A/R files and [**] including negative testing scenarios to ensure
successful Customer implementation to production.

 
APPENDIX TO SCHEDULE A-20

--------------------------------------------------------------------------------


 
E.  
CTX Configuration and Testing

 
PayMode network vendors and/or PayMode Concentrator Customers may request the
settlement of their ACH transaction in the CTX format. Tech will provide this
service, specifically:
 
a)  
Develop CTX format in accordance with Customer or bank provided specification

b)  
Test all CTX files including negative testing scenarios to ensure successful
Customer/vendor implementation to production.

 
F.  
UAT/Training Coordination and Support

 
Other key components of a successful Customer implementation of the PayMode
service include the delivery of a Customer-facing User Acceptance Test and
appropriate Customer training. Tech will provide support for these key services
as required by Bank implementation team.  Specific services as requested by Bank
of America include but are not limited to: Providing a Customer-facing User
Acceptance environment with Customer set up configured
 
a)  
Coordination and processing of Customer test files to the UAT environment

b)  
Successful processing of Customer files through UAT environment

c)  
Support for any issues encountered by Bank or Customer in UAT environment
including file transmission

d)  
Support for Customer or bank specified training including, but not limited to:

1.  
Providing materials

2.  
Conducting training

3.  
Providing coaching of Bank associates

4.  
Providing onsite customer support for strategic Customers as needed

5.  
Providing on-call technical support

 
G.  
Implementation Management Coordination with Bank

 
Tech will meet with Bank for an implementation status call at a minimum of twice
a week on a mutually agreed upon schedule.  The purpose of the call is to
facilitate communication that will enable rapid implementation with high
customer satisfaction ratings.  In addition, Tech will provide a monthly status
report of implementations assigned, in progress and completed.
 
 
V.  
SALES SUPPORT

 
Continued growth of the PayMode suite of products requires appropriate resources
to support sales efforts.  Tech will provide sales support as identified below:
 
 
A.  
Pricing

 
APPENDIX TO SCHEDULE A-21

--------------------------------------------------------------------------------


 
Pricing for PayMode payment deals requires an analysis of customer-provided
vendor history files.  [**]. Tech will provide this support in accordance with
the established Service Levels as outlined in Schedule B to specifically
include:
 
[**]
 
B.  
Input for product collateral

 
Another key component of the continued growth of the PayMode suite of products
is the product collateral available to the Banks sales/customer team.  Tech will
work with Bank to assist in the development of new collateral for enhancements
as well as updates to existing collateral as required by Bank.
 
 
C.  
Consulting for large deals

 
Large deals often require detailed support and/or exceptions to processes.  In
accordance with Article 7, Tech will work with the Bank to consult on large
deals.  Services will include, but are not limited to:
 
a)  
RFP support

b)  
Customer calls/visits

c)  
Customer customization requests

d)  
Solutions development

 
VI.  
MANAGEMENT REPORTING

 
 
A.  
Monthly billing

 
Tech will provide monthly billing/reconciliation reporting to the Bank which
includes:
 
a)  
Files/reports of transactions to be fed to Bank’s appropriate analysis systems:
[**]

b)  
Revenue file of all transactions for Bank tracking reconciliation of revenue

c)  
File/Report of all direct billed revenue and number of days funds have been held
for the purposes of calculating [**] by Customer for input into Bank’s [**]
system for revenue tracking and recognition.

 
B.  
Monthly scorecard

 
Tech will provide a monthly scorecard for Bank to review.  The format and
content of the scorecard are outlined in Schedule B.
 
 
C.  
Weekly implementation tracking

 
Tech will provide Bank with implementation updates for Bank to incorporate into
Bank’s weekly implementation reports.
 
 
APPENDIX TO SCHEDULE A-22

--------------------------------------------------------------------------------


 
SCHEDULE B
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE B
 
PayMode Service Levels/Support Services
 
I.  
System Availability and Maintenance

 
A.  
System Availability

 
Tech will make the PayMode System available for Customer access 24 hours a day,
except during periods of scheduled system maintenance (see below).
 
To satisfy customer demand for robust service, Tech will maintain a minimum
availability of [**] excluding scheduled maintenance windows.
 
B.  
System Maintenance

 
Tech will regularly conduct system maintenance to maintain and enhance the
PayMode System.  Maintenance will be performed during Scheduled Maintenance
windows unless non-scheduled maintenance is required.
 
Scheduled Maintenance:  Scheduled Maintenance is used to perform routine
software and hardware upgrades to the PayMode System.  Scheduled Maintenance
periods are scheduled in accordance with release planning and are typically from
11:30 PM ET Friday to 12:00 PM ET Saturday.  Tech will insure that all scheduled
transmissions and files and processes have occurred prior to shut down. Every
attempt is made to schedule necessary upgrades and system enhancements into
these maintenance windows.  In the event Scheduled Maintenance occurs at any
other time, Customers and Bank shall be notified in accordance with the
Maintenance Notification Schedule below.
 
Tech will also provide Bank with an annual maintenance schedule, subject to
change in accordance with the release planning process.
 
Non-Scheduled Maintenance:  Non-Scheduled Maintenance may be required as a
result of recommended software patches, critical operational maintenance or fix
deployment.  In most cases this maintenance work does not impact system
performance.  If maintenance is necessary prior to a scheduled maintenance
window and the maintenance has a customer impact of more than 15 minutes during
business hours, Tech will provide notification to Bank in accordance with the
Maintenance Notification Schedule below.
 
Emergency Maintenance:  Emergency maintenance may occur as a result of
unexpected events and is used when system components are at risk.  Tech will
make every attempt to provide Customers and end users with prior notification of
emergency maintenance.  Due to the nature of emergency maintenance, however,
prior notification may not be possible.  In these cases Tech will notify Bank
and end users as appropriate as soon as possible, but this notification may
occur after emergency maintenance has been completed.
 
SCHEDULE B-1

--------------------------------------------------------------------------------


 
MAINTENANCE NOTIFICATION SCHEDULE
 

 
Bank of
America
End Users
System Availability
SCHEDULED MAINTENANCE:
Routine maintenance scheduled in accordance with release planning; typical
outages are from 11:30 PM ET Friday to 12:00 PM ET Saturday.
 
Tech will issue an email to Bank of America’s designated distribution 5 calendar
days in advance of the outage
Scheduled maintenance notification is posted on users Home Page on PayMode Web
Site at least 3 Business Days in advance of outage.
Unavailable
Non-Scheduled MAINTENANCE/
Emergency MAINTENANCE:
Urgent maintenance to repair or upgrade service that should not be delayed until
a scheduled maintenance period.
 
Tech will issue an email to Bank of America’s designated distribution as soon as
outage is known.
Maintenance notification will be posted on users Home Page on PayMode website as
soon as outage is determined if outage is to be longer than 15 minutes
Unavailable



II.  
Production Support

 
Tech will provide ongoing production support to PayMode Customers and
users.  Issues will be categorized as Critical (caused by a functional flaw
(“bug”) in the production application for which there is no workaround;), High
(important, but a work around is available), Medium or Low. Tech will make every
reasonable attempt to resolve Critical issues within [**].  Issues categorized
as High, Medium and Low will be managed through a prioritization process for
inclusion in a future planned release. Customer issues which are not caused by a
flaw in the application, but which may delay the processing of payments, are
also treated as Critical with respect to the urgency with which detailed
information about the error is researched and provided to the Customer.
 
A.  
System issues

 
Tech will identify system issues utilizing the Bank standard severity matrix (as
defined in the matrix below).  All Sev 1 and Sev 2 issues will be reported to
the Bank within [**] of identification of said Sev 1 or Sev 2 level, to the
designated Bank distribution list (to be provided).  Status notifications will
be sent to the designated distribution every 1 hour for Sev 1 and every 2 hours
for Sev 2 until issue is closed. Bank may, at its discretion require conference
call updates in addition.
 
SCHEDULE B-2

--------------------------------------------------------------------------------


 
Metric Definitions                                                      
     
Legend
Definition
     
Severity 1
Systems down or seriously impacted, products/services are unavailable
[**]
[**]
[**]
Severity 2
Systems are degraded/unreliable; performance or legal agreements are
[**]
[**]
[**]
SLA – Wire End-of Day
Processing Wire End-of-Day
[**]
[**]
[**]
SLA – ACH-End-of-Day
Processing ACH-End-of-Day
[**]
[**]
[**]
SLA – Application Avail
Web App 24x7 Availability
[**]
[**]
[**]
Metric #4
       
Overall Daily (Row 5)
       
Monthly Frequency
# of green days per month divided by total # of business days per month
[**]
[**]
[**]
Monthly Intensity
Total # of FCI’s
[**]
[**]
[**]



B.  
Help Desk & Support Escalation

 
Tech will provide Network Operations Support for all PayMode jobs/files 24/7
either via live operator or pager notification as set forth below.
 
a)  
Support During Business Hours: Tech will provide live operator support during
Business Hours, including support for all jobs including manual
intervention.  Business Hours are defined as Monday through Friday, 8:00 AM ET
to 8:00 PM ET, excluding Bank holidays. Due to the nature of the PayMode
process, business hour support must coincide with published Bank holiday
schedules.

 
b)  
Support During Non-Business Hours:  Non-Business Hours are defined as Monday
through Thursday from 8:00 PM ET to 8:00 AM ET, Friday 8:00 PM ET through Monday
8:00 AM ET, and all Bank holidays.  Email and telephone support requests
received during Non-Business Hours will be responded to within [**] of the start
of subsequent Business Hours.

 
c)  
Issues with Bank Interfaces

 
To the extent that services are delivered to PayMode Customers through
interfaces with Bank systems, Bank will provide Tech with a contact list for
each interface, including after hours and escalation contacts.  Tech and Bank
will work together to determine the cause of any issues and to resolve them as
quickly as possible.  In the event that an issue is the result of an underlying
system issue with a Bank system, Bank will make every effort to ensure PayMode
processing is completed successfully without negative impact to PayMode
Customers.
 
SCHEDULE B-3

--------------------------------------------------------------------------------


 
III.  
Support Services

 
Tech will provide toll free customer service to all Bank Customers and
associated network members.  Live service support hours of service should be no
less than 8:00 AM ET to 8:00 PM ET Monday through Friday, excluding Bank
holidays. In addition, Tech will provide all services as listed and described in
Schedule A.
 
A.  
Call Center Service Metrics

 
The following minimal service standards will be provided by Tech:
 
a)  
Calls:  Percent of calls answered within [**] shall be no less than [**]% of the
calls.

 
b)  
Average Speed to Answer Calls: < [**]

 
c)  
Abandonment Rate: Percent of abandoned calls shall be less than < [**]%.

 
d)  
Customer Satisfaction Scores:  > [**]%.  Tech to provide opportunity for Bank to
do Quality Listening or provide third party Customer satisfaction results

 
e)  
Average Handle Time ≤[**]

 
f)  
First Call Resolution: Tech will resolve [**]% of First Call Resolution Calls
(i.e.  Password resets, application functionality-training, etc) within [**] of
initial call.  Bank to provide Tech with a list of call-types that are “First
Call Resolutions Calls” for the purposes of this metric.

 
B.  
Processing Metrics

 
The following service standards will be met for transactional processing:
 
a)  
ACH:  Tech will run a minimum of [**] ACH runs per day with a normal schedule of
[**].  Exceptions due to system or customer issues will be communicated to the
Bank via escalation contact list (to be provided).  PayMode system/process
delays that result in a delayed settlement to the vendors or Customers will be
the sole liability of Tech and Tech will assume responsibility for any resulting
late fees or loss of interest by the impacted party.

 
b)  
Wire Drawdown/Wire Customer Initiated:  Tech will run a minimum of [**] wire
runs per day with a normal schedule of [**] to ensure appropriate time for
receipt of funds.  Exceptions due to system or Customer issues will be
communicated to the Bank via escalation contact list (to be provided) if the
delay is to go beyond [**].

 
SCHEDULE B-4

--------------------------------------------------------------------------------


 
c)  
[**] Reconciliation:  Tech will provide [**] processing and settlement account
balancing and reconciliation of the system and all funds flowing through
PayMode.  Any discrepancies not resolved within [**] impacting a Bank Customer
will be communicated to the Bank in the form of the monthly report as defined in
the Report Section of Schedule B.

 
d)  
In addition, Tech will provide a report of the month-end reconciliation of any
settlement accounts used which are owned by the Bank.  This month end report
will be delivered to the bank no later than the [**] of the month. Note that any
transfer from a Bank owned DDA settlement account to General Ledger Account of
the Bank will be handled by Bank.

 
e)  
Bank Account Authentications:  All Bank changes processed by Tech or the
Customers/vendors will be authenticated as defined in the SOP within [**] of
notification that the account has changed.

 
f)  
Email Response Times:  Customer email inquiries to Tech will be responded to
within [**] of receipt, for all products except Concentrator.

 
g)  
General Research Response Times:  All general research items received will be
resolved within [**] of receipt.

 
h)  
ACH Returns:  All ACH returns received will be acted upon within [**] of
notification from the Bank.

 
i)  
Concentrator Research Items:  All Concentrator research will be acted upon and
Customer follow-up provided within [**] of request.

 
j)  
Billing:  Billing files for direct bills and [**] for Bank to calculate [**]
revenue will be sent to Bank per the schedule to be provided by Bank.

 
C.  
Customer Escalation Reporting - Tech will generate reporting to track
escalations and resolutions to provide to Bank.  Tech will acknowledge all
escalation requests from Bank of America within [**] of sending during normal
business hours.  Tech will have [**] to provide a resolution to the Customer or
Bank escalation or a timeline for resolution.  All escalations exceeding [**]
will require a [**] status update with material milestones completed towards
resolution.

 
IV.  
New Customer Implementations

 
Tech will be responsible for the execution of new Customer implementations and
existing Customer changes as defined in the services section of Schedule A. Tech
will be responsible for acknowledging and identifying the Tech Implementation
contact, and contact information, within [**] of any submitted implementation
request.
 
Tech implementation representative will respond to any inquiries from Bank
implementation personnel within [**] of request.
 
SCHEDULE B-5

--------------------------------------------------------------------------------


 
ESCALATIONS:  Tech will acknowledge all escalation requests from Bank of America
within [**] of sending during normal business hours.  Tech will have [**] to
provide a resolution to the Customer or Bank escalation or a timeline for
resolution.  All escalations exceeding [**] will require a [**] status update
with material milestones completed towards resolution.
 
PayMode Plus & Comprehensive (Integrated Payments)
Client Expectation: [**] from receipt of test file
       
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
1 day – 24 hour to assignment to BT Tech
[**]
[**]
[**]
[**]
[**]
PayMode (Core)
Client Expectation:  [**] from receipt of test file
       
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
1 day – 24 hour to assignment to BT Tech
[**]
[**]
[**]
[**]
[**]
Concentrator
Client Expectation:  [**] from receipt of test file [**]
 
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
Simple: UI Enabled
         
1 day – 24 hour to assignment to BT Tech
[**]
[**]
[**]
[**]
[**]
Custom AR Format
             
[**]
[**]
[**]
[**]
[**]
Cross Reference File
             
[**]
[**]
[**]
[**]
[**]
Translation Services – NACHA to BAI ONLY
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
1 day – 24 hour to assignment to BT Tech
[**]
[**]
[**]
[**]
[**]
Modifications/Changes
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
1 day – 24 hour to assignment to BT Tech
[**]
[**]
[**]
[**]
[**]
Deletions
Implementation Assigned
Test File/Reqs to Dev
Development
QC
Production Deployment
Total
 
1 day – 24 hour to assignment to BT Tech
     
[**]
[**]



In the rare event a Customer’s implementation requirements exceed typical levels
of complexity, Tech and Bank will define a mutually agreed upon service level
for the particular implementation once the requirements are understood.
 
In addition to the timeframes outlined above, Tech will work with Bank on a best
efforts basis to complete rush implementation requests in the timeframe
requested by the Customer.  Bank will implement processes and procedures
designed to ensure the validity of the business reason for and to minimize the
number of rush requests.
 
SCHEDULE B-6

--------------------------------------------------------------------------------


 
Implementation UAT/Training and Support - Tech will make available a UAT test
environment to Bank at least [**] prior to Customer training. Bank shall provide
Tech with prior notice of Customer training at least [**] prior to the Customer
training.
 
V.  
Vendor Onboarding

 
A.  
Enrollment Campaigns

 
Tech will execute vendor enrollment programs for all new and existing Customers,
even if existing network matches meet or exceed [**].  Unless otherwise
instructed by Bank or Customer, Tech will:
 
a)  
[**] of Customer achieving first pay capability, providing Customer has returned
all necessary approvals and materials needed to execute vendor campaigns within
the agreed upon timeline.

 
b)  
[**]

 
c)  
Customer Reporting: Provide Customer reporting on designated, Customer preferred
frequency

 
d)  
Success Rates:  Average conversion rate of [**] within [**] for new Customer
campaigns.

 
B.  
Authentications

 
Tech will be responsible for full authentication of new vendors which will
comply with all Bank standards, regulatory and compliance requirements,
including Bank standards around: [**] and as outlined in the SOP (Standard
Operating Procedure).   Tech will notify Bank of any material changes to the SOP
[**] of the change.
 
VI.  
Sales Support

 
Tech will provide support to the Bank:
 
a)  
Pricing: deliver vendor segmentation and vendor adoption forecasts for pricing
support and Customer proposal purposes as outlined in Schedules A and E within
[**] of vendor file in good order and all other required applicable information

 
VII.  
Management Routines and Reporting

 
Tech shall provide monthly reports, unless otherwise indicated, on the
following:
 
SCHEDULE B-7

--------------------------------------------------------------------------------


 
Data
Definition
Monthly (unless otherwise stated)
Severity 1 Incidents
A problem where systems are down or seriously impacted and/or products/services
are unavailable. Report should include number of incidents per month by date.
 
Severity 2 Incidents
A problem where systems are degraded/unreliable; performance and/or legal
agreements are at risk. Report should include number of incidents per month by
date.
 
Critical Production Support Requests
- Resolved within [**] or agreed upon time frame
- # successfully resolved/total # reported
 
Average Speed of Answer
Average duration of time it takes to answer a call
 
Email Response Rate
Average number of hours to respond to client emails
 
Quality Listening - 3 Quality listenings per associate per month (client
satisfaction)
Report of average scores by Product for the listening sessions
 
Initial Call Resolution (ICR)**
% First Call Problem Resolution
 
Bank Account Authentications
% Completed w/in [**]
 
ACH Returns
An ACH is returned back, which is usually caused by a bad account number.
(Vendor has changed bank or account).  Report to include volume and average
turnaround time
 
Modifications
Updates to existing clients account (i.e. changes to file formats, adding check
printing and other services).  Include in report: 1) # of requests, and 2) Time
in days from receipt of Customer File in good order, to completion
 
Deletions
Any clients exiting the product of the Bank.  Include in report: 1) # of
requests, and 2) Time in days from receipt of request from Implementation in
good order, to completion
 
Sales Support: Pricing Support Inventory and Turnaround Report
Report tracks Pricing Support Inventory and Turnaround Time (actual performance
versus Tech 5 [**] -  time from when PayMode vendor file and/or ePayables Works
Match file received by Tech to delivery of data to Bank as outlined in “V: Sales
Support (Pricing)” in Schedule A.
Semi-monthly (15th of month and end of month).
Key Metrics Report
# of transactions, total $ processed, and total active Customers (monthly and
YTD) for each PayMode Processing Service.  Include Rejected invoices, Approved
invoices, Returned transactions where applicable
Monthly (15th of month).
Implementations- Concentrator Basic, Custom A/R Formatter and Cross Reference
File
Time in days from receipt of Customer File in good order, to deployed in
production
 



VIII.  
Remedies

 
A.  
Failure to Achieve Availability Service Level Standard

 
a)  
Failure to Fulfill System Availability Standard over One Month

 
If the monthly PayMode System Availability falls below the standard ([**]%)
during [**], Tech shall deliver to Bank within 10 Business Days after the close
of the month, a written plan of corrective action describing the steps that Tech
will take to cause PayMode System Availability to equal or exceed the standard
during the current month and each month thereafter.  
 
SCHEDULE B-8

--------------------------------------------------------------------------------


 
Bank may comment on this plan, and Tech shall consider in good faith and make
reasonable efforts implementing Bank’s suggestions.
 
b)  
Failure to Fulfill Availability Standard over Several Months

 
If monthly PayMode System Availability metric falls below the standard ([**]%)
for [**] during a [**], Tech shall meet with Bank’s representative at Bank’s
request to determine a course of action.  Bank may make commercially reasonable
requests to Tech to add redundant facilities, eliminate single points of
failure, replace components and otherwise to supply additional resources, at
Tech’s sole expense, that are reasonably designed to improve availability, and
Tech shall make reasonable efforts to comply with those requests.  Bank’s making
requests and Tech’s complying with them do not relieve Tech of its obligation to
fulfill its obligations under this Services Agreement.
 
B.           [**]
 
[**]
 
[**] shall apply based on other metrics as set forth in the Scorecard attached
to this Schedule B as Attachment 1.  [**] are based on the total Subscription
Fee and Per-Transaction Fee in the month the service level metrics is missed and
are cumulative of all metrics.  [**] for Implementations are cumulative of all
implementations.
 
No [**] will be assessed for Technology metrics prior to System Day 1.  No
[**]will be assessed for Vendor Onboarding, Implementation or Service during the
first 180 days following the Closing Date.
 
B.  
Material Breach

 
If PayMode System Availability falls below the standard set forth for any four
months during a six-month period, such failure shall be deemed a material breach
of the Service Levels.
 
 
SCHEDULE B-9

--------------------------------------------------------------------------------


 


ATTACHMENT 1 TO SCHEDULE B
 


 
[**]
 
 
SCHEDULE B-1

--------------------------------------------------------------------------------



 
SCHEDULE C
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE C
 
The Annual Enhancement Value shall be determined as follows:
 
 
1)  
ITEMS INCLUDED IN THE ANNUAL ENHANCEMENT VALUE

 
 
i.  
Items Tech will cover at its own expense and specifically not included in the
Annual Enhancement Value are as follows:

 
[**]
 
ii.  
Items included in the Annual Enhancement Value are as follows:

 
a.  
[**]

b.  
The value of Enhancements, as calculated in accordance with Section 2 below,
subject to the terms of Section 2.9 of the Services Agreement.

c.  
Expenses directly related to the items set forth in subsections (a) and (b)
above, such as travel, shipping, taxes, duties and the like.

 
2)  
GUIDELINES FOR CALCULATING VALUE OF ENHANCEMENTS

 
 
i.  
Development work will be accounted for in accordance with the Rate Card set
forth in Schedule D.

 
 
ii.  
Hardware will be accounted for at cost plus a [**]% administrative fee.

 
 
iii.  
Software purchased from vendors and third party professional services will be
accounted for at cost plus [**]%.

 
 
SCHEDULE C-1

--------------------------------------------------------------------------------


 
SCHEDULE D
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE D
 
Service Fees
 
The following defined terms apply to calculation of the Service Fees:
 
 
1.  
“Concentrator Transactions” means PayMode Concentrator transactions processed as
defined in Schedule A.

 
 
2.  
“Core PayMode Transactions” means PayMode, PayMode Plus (electronic
transactions), PayMode for Reimbursement, PayMode Out-of-Network ACH and PayMode
Out of Network Wire transactions as defined in Schedule A

 
 
3.  
“Implementation Fees” means fees for Customer implementations.

 
 
4.  
“Per-Transaction Fees” means per transaction processing fees paid by Bank to
Tech per the schedule below.

 
 
5.  
“[**] Revenue-Sharing” means a [**] Revenue Sharing is currently computed
monthly based on the [**].

 
 
6.  
“RPPS Fees” means the per transaction fees paid by Bank to [**] to process
Concentrator Transactions and Bill Payment Services

 
 
7.  
“Subscription Fee” means the fixed fees paid by Bank to Tech to perform PayMode
Processing Services

 
 
1.  
Service Fees

 
Service fees are comprised of: 1) a Subscription Fee, 2) Per-Transaction Fees,
and 3) [**] Revenue-Sharing.
 
SUBSCRIPTION FEE: The Subscription Fee will be paid monthly per the schedule
below.  “Payment will commence with the first full month of Tech providing
Processing Services”
 
SCHEDULE D-1

--------------------------------------------------------------------------------


 
Processing Month
Subscription Fee
Processing Month
Subscription Fee
Month 1
[**]
Month 31
[**]
Month 2
[**]
Month 32
[**]
Month 3
[**]
Month 33
[**]
Month 4
[**]
Month 34
[**]
Month 5
[**]
Month 35
[**]
Month 6
[**]
Month 36
[**]
Month 7
[**]
Month 37
[**]
Month 8
[**]
Month 38
[**]
Month 9
[**]
Month 39
[**]
Month 10
[**]
Month 40
[**]
Month 11
[**]
Month 41
[**]
Month 12
[**]
Month 42
[**]
Month 13
[**]
Month 43
[**]
Month 14
[**]
Month 44
[**]
Month 15
[**]
Month 45
[**]
Month 16
[**]
Month 46
[**]
Month 17
[**]
Month 47
[**]
Month 18
[**]
Month 48
[**]
Month 19
[**]
Month 49
[**]
Month 20
[**]
Month 50
[**]
Month 21
[**]
Month 51
[**]
Month 22
[**]
Month 52
[**]
Month 23
[**]
Month 53
[**]
Month 24
[**]
Month 54
[**]
Month 25
[**]
Month 55
[**]
Month 26
[**]
Month 56
[**]
Month 27
[**]
Month 57
[**]
Month 28
[**]
Month 58
[**]
Month 29
[**]
Month 59
[**]
Month 30
[**]
Month 60
[**]
           
5 YEAR TOTAL
[**]



 
Notwithstanding Implementation Fees, service fees for 2009 to perform PayMode
Processing Services will be limited to Subscription Fees and any applicable
Implementation Fees.
 
[**]
 
2009 calendar year [**] and [**] amounts will serve as floors for the schedules
below for the balance of the Term.  Beginning [**], for PayMode products listed
below, [**] and [**] will apply for actual volumes processed and revenues
realized each calendar year above the floor. The floor will continue to be based
on [**] for each year of the contract term and any Renewal Term(s); the floor
will not re-set annually, however actual volumes processed and revenues realized
each calendar year will be reset to zero on January 1st for each calendar year.
For the schedules below that are tiered, pricing and [**] Revenue Sharing levels
will only apply for volumes within the specific tier.  [**].  For Example, in
2011, if [**] exceed the floor in [**], Tech would invoice Bank for monthly
transactions in accordance with Article 6 for [**] for volumes above the floor
beginning in [**].  In [**], Tech would invoice bank for monthly transactions up
to and including [**], then invoice Bank for [**] thereafter for that calendar
year.
 
PER-TRANSACTION FEE SCHEDULE
 
PRODUCT
VOLUME ABOVE
FLOOR
FEE
Concentrator  (excluding RPPS Fees)
[**]
[**]
Core PayMode
[**]
[**]
PayMode Invoice Management
[**]
[**]
PayMode Plus Check Print/Mail Services
[**]
[**]

 
* Floor does not apply.  Fees will be charged on all transactions.
 
SCHEDULE D-2

--------------------------------------------------------------------------------


 
[**] REVENUE SHARING SCHEDULE
 
PRODUCT
REVENUE ABOVE
FLOOR ($)
Revenue Share
to Tech
Core PayMode
[**]
[**]

 
2.  
Implementation Fees

 
[**].  Custom implementations will generally include one of the following
characteristics: 1) greater than [**] or [**], 2) A disburser sending [**], 3)
multiple ERP interfaces, 4) inclusion of foreign wires, or 5) [**]. Such
implementations are anticipated to be less than [**] implementations. Bank and
Tech shall mutually agree on the amount of Implementation Fees on a case-by-case
basis, and Bank shall not be liable for any Implementation Fees other than those
agreed upon by Bank in advance.
 
 
3.  
Transition Products

 
In Schedule A, Bank and Tech have identified certain PayMode Processing Services
as not being performed by Tech indefinitely (“Transition Only”). Notwithstanding
the foregoing, Tech agrees to process each service outlined below as part of the
Subscription Fee.  Except as otherwise noted, Bank will not add any new
Transition Only customers.
 
PayMode Bill Payment Service: Tech will process transactions through [**]
 
Translation Services – NACHA to BAI Translation: Tech will process transactions
through [**].  Bank will continue to add new NACHA to BAI Translation Services
into Implementation through [**].
 
Translation Services – SWIFT to BAI: Tech will process transactions through
[**].  If Tech is still processing these transactions on [**] for Bank
Customers, Bank shall pay Tech a [**] for processing services for the balance of
[**]
 
Translation Services – Legacy EDI Translation: Tech will process transactions
through [**].  If Tech is still processing these transactions on [**] for Bank
Customers, Bank shall pay Tech a [**] for processing services for the balance of
[**].
 
Translation Services – [**] Translation: Tech will process transactions through
[**].   If Tech is still processing these transactions on [**] for Bank
Customers, Bank shall pay Tech a [**] for processing services for the balance of
[**].
 
 
4.  
PayMode for Employees

 
[**].  Notwithstanding the foregoing, as part of the Subscription Fee, Tech will
continue to service the existing Bank Customer using PayMode for Employees
through [**].
 
SCHEDULE D-3

--------------------------------------------------------------------------------


 
 
5.  
Non-Standard Pricing

 
From time to time, [**], non-standard pricing is needed [**].  Bank and Tech
agree to collaboratively work on constructing non-standard pricing where
mutually beneficial.
 
 
6.  
Future Products

 
In accordance with Article 2, Tech will develop and incorporate Enhancements
into the PayMode offering.  Where applicable, Tech agrees to work closely with
Bank to develop competitive Service Fees for Enhancements to enable Bank to
successfully sell Enhancements to Customers and prospects.
 
 
7.  
Development Fees

 
Fees for development of Customizations will be billed according to the Rate Card
unless otherwise mutually agreed to by the Parties in the Statement of
Work.  The “Rate Card” is as follows:
 
Staff
Daily Rates
Hourly
     
Project manager
[**]
[**]
Senior Developer
[**]
[**]
Developer
[**]
[**]
QA
[**]
[**]
QA Manager
[**]
[**]
Consulting engineer
[**]
[**]
Blended Offshore Support
[**]
[**]



 
The rates in the Rate Card shall apply for a [**] period commencing on the
Closing Date.  Thereafter Tech may in increase the rates by written notice to
Bank by an amount not to exceed the rate of increase of the Consumer Price Index
for all Urban Workers published by the US Department of Labor, Bureau of Labor
Statistics over the period of time since the previous twelve months (the second
anniversary of the Closing Date).  In the event the Consumer Price Index ceases
to be published, the Parties may substitute a comparable index.
 
8.           [**]
 
[**].  If Bank, acting reasonably and based on market intelligence, requests
Tech to validate [**], Tech will comply by providing supporting data, subject to
Tech customer confidentiality. Without limiting the foregoing, the fees charged
by Tech to Bank during the Term of this Services Agreement for PayMode Services,
taken as a whole, will be no greater [**] for comparable services, provided
under comparable terms and conditions, to the services provided under this
Service Agreement.
 
 
9.          Renewal Term Pricing
 
SCHEDULE D-4

--------------------------------------------------------------------------------


 
During any Renewal Term, pricing will be set at a $[**] Subscription Fee.  All
other fees, terms, conditions, and calculations remain in place.
 
 
SCHEDULE D-5

--------------------------------------------------------------------------------


 
 
SCHEDULE E
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE E
 
Bank and Tech Sales and Marketing Responsibilities
 
Bank’s responsibilities include:
 
1.  
Sales Forecasting.  Thirty (30) days prior to commencement of each quarter, Bank
will provide Tech with the number of Core PayMode deals offered to Customer
which Tech can use for forecasting purposes. Sales forecasts shall not be
binding upon Bank.

 
2.  
Annual Marketing Plan.  Bank will create an annual marketing plan, incorporating
new product releases, and providing Tech a summary of that plan.  Bank will work
closely with Tech in creating product launch plans, including marketing
activities, for new product releases.  The Annual Marketing Plan shall be
Confidential Information of Bank and Bank shall not be obligated to fulfill the
Annual Marketing Plan.

 
3.  
Customer-Specific Presentations and Marketing Materials. Notwithstanding
anything in the Services Agreement to the contrary, Bank is empowered to use the
PayMode Marks and create and use customer-specific, customized presentation
materials for sales and marketing activities without the written approval of
Tech.

 
4.  
Training.  Bank will engage in training activities from time to time to ensure
that Bank Representatives have the requisite knowledge to market PayMode to
prospective Customers.  Tech will provide support as requested by Bank in
providing content and/or participating in training. Additionally, Tech will
provide Bank training on all new product releases at least 30 days prior to the
scheduled date of release.

 
5.  
Sales Support.  Tech shall provide Bank PayMode subject matter expert support
(at Tech’s expense) to assist in advancing strategic, complex sales
opportunities and Request for Proposal responses, including online demo support.
If the support request requires Tech resources to be on site for Bank Customer
visits, Bank and Tech will mutually agree in advance on Tech reimbursements for
reasonable per diem and/or out of pocket expenses on a case by case basis. All
such requests requiring Tech to travel for Sales Support must be approved by
Bank Relationship Manager.

 
6.  
Tech agrees to perform vendor segmentation analyses and vendor adoption
forecasts as requested by Bank on each sales opportunity for Bank pricing and
Customer proposal purposes as outlined in Schedules A and B.

 
7.  
Customer Requirements.  Bank will use reasonable efforts to maintain prospective
customers at the minimum volume and revenue levels in place for PayMode
Processing Services as of the Closing Date. As the PayMode vendor network
expands, Bank and Tech will work to reduce the minimum thresholds for
transaction volumes and revenue.

 
8.  
Bank and Tech will meet at a mutually agreed schedule to perform:

 
(a)  
Sales review.  Discuss prior quarter activities and any support required of
Tech.

 
SCHEDULE E-1

--------------------------------------------------------------------------------


 
(b)  
Operational review.  Review Customer issues and escalations

 
(c)  
Vendor Network Review.  Review performance versus plan

 
Rules of Engagement for Tech Direct Sales Activities
 
Bank and Tech will cooperate to minimize conflict between Bank and Tech sales
efforts.  In the normal course of Tech’s direct sales activities, Tech will use
reasonable efforts to determine whether Tech’s prospects have a commercial
banking relationship with Bank.  In instances where Tech believes that such a
relationship exists, Tech’s direct sales force will inform such prospects that
PayMode Services are also available through their Bank relationship.  Both Tech
and Bank agree that the prospective customer’s preference will dictate whether
the customer relationship ultimately belongs to Bank or Tech.
 

SCHEDULE E-2 

--------------------------------------------------------------------------------


 
 
SCHEDULE F
 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE F
 
Model Escrow Agreement
 
THREE-PARTY ESCROW SERVICE AGREEMENT
 
Deposit Account Number:______________________
 
1.  
Introduction.

 
This Three Party Escrow Service Agreement (the “Agreement”) is entered into by
and between Bottomline Technologies, Inc. (the “Depositor”), and by Bank of
America, N.A. (the “Beneficiary”) and by _______________________ (“Escrow
Agent”) on this __ day of      , 20009 (the “Effective Date”). Depositor,
Beneficiary, and Escrow Agent may be referred to individually as a “Party” or
collectively as the “Parties” throughout this Agreement.
 
(a) The use of the term services in this Agreement shall refer to Escrow Agent
services that facilitate the creation, management, and enforcement of software
or other technology escrow accounts (“Services”). A Party shall request Services
under this Agreement by submitting a work request for certain Escrow Agent
Services (“Work Request”) via written instruction.
 
(b) The Beneficiary and Depositor have entered into a Services Agreement dated
_________________ (the “Services Agreement”), which agreement conveys
intellectual property rights to the Beneficiary, and the Parties intend this
Agreement to be considered as supplementary to such agreement, pursuant to Title
11 United States [Bankruptcy] Code, Section 365(n).
 
(c) Capitalized Terms used herein and not otherwise defined shall have the
meaning set forth in the Services Agreement.
 
2.  
Depositor Responsibilities and Representations.

 
(a) Depositor shall make an initial deposit that is complete and functional of
all Deposit Materials to Escrow Agent within thirty (30) days of the Effective
Date. Depositor shall also update Deposit Materials each Quarter during the Term
of this Agreement, except that Depositor shall only be obligated to update the
Vendor Information portion of the Deposit Materials once per Contract Year. At
the time of each deposit or update, Depositor will provide an accurate and
complete description of all Deposit Materials sent to Escrow Agent.
 
(b) Depositor represents that it lawfully possesses all Deposit Materials
provided to Escrow Agent under this Agreement free of any liens or encumbrances
as of the date of their deposit. Any Deposit Materials liens or encumbrances
made after their deposit will not prohibit, limit, or alter the rights and
obligations of Escrow Agent under this Agreement. Depositor warrants that with
respect to the Deposit Material, Escrow Agent’s proper administration of this
Agreement will not violate the rights of any third parties.
 
SCHEDULE F-1

--------------------------------------------------------------------------------


 
(c) Depositor represents that all Deposit Materials is readable and useable in
its then current form; if any portion of such Deposit Materials is encrypted,
the necessary decryption tools and keys to read such material are deposited
contemporaneously.
 
(d) Depositor agrees, upon request by Escrow Agent, in support of Beneficiary’s
request for Verification Services, to promptly complete and return any
questionnaires provided by Escrow Agent. Depositor consents to Escrow Agent’s
performance of any level(s) of Verification Services and Depositor further
consents to Escrow Agent’s use of a subcontractor to perform Verification
Services. Any such subcontractor shall be bound by the same confidentiality
obligations as Escrow Agent and shall not be a direct competitor to either
Depositor or Beneficiary. Escrow Agent shall be responsible for the delivery of
Services of any such subcontractor as if Escrow Agent had performed the
Services. Depositor represents that all Deposit Materials is provided with all
rights necessary for Escrow Agent to verify such proprietary technology and
materials upon receipt of a Work Request for such Services or agrees to use
commercially reasonable efforts to provide Escrow Agent with any necessary use
rights or permissions to use materials necessary to perform verification the
Verification Services. Depositor agrees to reasonably cooperate with Escrow
Agent by providing reasonable access to its technical personnel for Verification
Services whenever reasonably necessary.
 
3.  
Beneficiary Responsibilities and Representations.

 
(a) Beneficiary acknowledges that, as between Escrow Agent and Beneficiary,
Beneficiary assumes all responsibility for the completeness and functionality of
all Deposit Material.
 
(b) Beneficiary may submit a Work Request to Escrow Agent for Verification
Services and further consents to Escrow Agent’s use of a subcontractor if needed
to provide such Verification Services. Beneficiary warrants that Escrow Agent’s
use of any materials supplied by Beneficiary to perform the Verification
Services is lawful and does not violate the rights of any third parties.
 
4.  
Escrow Agent Responsibilities and Representations.

 
(a) Escrow Agent agrees to use commercially reasonable efforts to provide the
Services requested by Authorized Person(s) (as identified in the “Authorized
Person(s)/Notices Table” below) representing the Depositor or Beneficiary in a
Work Request. Escrow Agent may reject a Work Request (in whole or in part) that
does not contain all required information at any time upon notification to the
Party originating the Work Request.
 
(b) Escrow Agent will conduct a visual inspection upon receipt of any Deposit
Materials and associated descriptions. If Escrow Agent determines that the
Deposit Materials does not match the description provided by Depositor, Escrow
Agent will notify Depositor of such discrepancies.
 
(c) Escrow Agent will provide notice to the Beneficiary of all Deposit Materials
that is accepted and deposited into the escrow account under this Agreement.
 
(d) Escrow Agent will work with a Party who submits any Work Request for
Verification Services covered under this Agreement to either fulfill any
standard Verification Services Work Request or develop a custom Statement of
Work (“SOW”). Escrow Agent and the requesting
 
SCHEDULE F-2

--------------------------------------------------------------------------------


 
Party will mutually agree in writing to an SOW on the following terms and
conditions that include but are not limited to: description of Deposit Materials
to be tested; description of Verification testing; requesting Party
responsibilities; Escrow Agent responsibilities; Service Fees; invoice payment
instructions; designation of the paying Party; designation of authorized SOW
representatives for both the requesting Party and Escrow Agent with name and
contact information; and description of any final deliverables prior to the
start of any fulfillment activity. After the start of fulfillment activity, each
SOW may only be amended or modified in writing with the mutual agreement of both
Parties, in accordance with the change control procedures set forth therein.
 
(e) Escrow Agent will hold and protect Deposit Materials in physical or
electronic vaults that are either owned or under the control of Escrow Agent,
unless otherwise agreed to by the Parties.
 
(f) Upon receipt of written instructions by both Depositor and Beneficiary,
Escrow Agent will permit the replacement or removal of previously submitted
Deposit Material. The Party making such request shall be responsible for getting
the other Party to approve the joint instructions.
 
5.  
Payment.

 
The Party responsible for payment of fees (“Paying Party”) shall pay to Escrow
Agent all fees as set forth in the Work Request (“Service Fees”). Except as set
forth below, all Service Fees are due within thirty (30) calendar days from the
date of invoice in U.S. currency and are non-refundable. Escrow Agent may update
Service Fees with a ninety (90) calendar day written notice to the Paying Party
during the term of this Agreement. The Paying Party is liable for any taxes
related specifically to Services purchased under this Agreement or shall present
to Escrow Agent an exemption certificate acceptable to the taxing authorities.
Applicable taxes shall be billed as a separate item on the invoice. Depositor
and Beneficiary agree that if this Agreement terminates during the term for any
reason, other than for the fault of Escrow Agent, all prepaid fees shall be
non-refundable. Any Service Fees not collected by Escrow Agent when due shall
bear interest until paid at a rate of one percent (1%) per month (12% per annum)
or the maximum rate permitted by law, whichever is less. Notwithstanding, the
nonperformance of any obligations of Depositor to deliver Deposit Materials
under the License Agreement or this Agreement, Escrow Agent is entitled to be
paid all Service Fees that accrue during the Term of this Agreement.
 
6.  
Term and Termination.

 
(a) The “Term” of this Agreement is for a period of one (1) year from the
Effective Date (“Initial Term”) and will automatically renew for additional one
(1) year terms (“Renewal Term”) and continue in full force and effect until one
of the following events occur: (i) Depositor and Beneficiary provide Escrow
Agent with sixty (60) days’ prior written joint notice of their intent to
terminate this Agreement; (ii) Beneficiary provides Escrow Agent and Depositor
with sixty (60) days’ prior written notice of their intent to terminate this
Agreement; (iii) the Agreement terminates under another provision of this
Agreement; or (iv) any time after the Initial Term, Escrow Agent provides a
sixty (60) days’ prior written notice to the Depositor and Beneficiary of Escrow
Agent’s intent to terminate this Agreement. If the Effective Date is
 
SCHEDULE F-3

--------------------------------------------------------------------------------


 
not specified in the Introduction section, then the last date noted on the
signature blocks of this Agreement shall be the Effective Date.
 
(b) Unless the express terms of this Agreement provide otherwise, upon
termination of this Agreement, Escrow Agent shall return the Deposit Materials
to the Depositor. If reasonable attempts to return the Deposit Materials to
Depositor are unsuccessful, Escrow Agent shall destroy the Deposit Material.
 
(c) In the event of the nonpayment of undisputed Service Fees owed to Escrow
Agent, Escrow Agent shall provide all Parties to this Agreement with written
notice of Escrow Agent’s intent to terminate this Agreement. Any Party to this
Agreement shall have the right to make the payment to Escrow Agent to cure the
default. If the past due payment is not received in full by Escrow Agent within
thirty (30) calendar days of the date of such written notice, then Escrow Agent
shall have the right to terminate this Agreement at any time thereafter by
sending written notice to all Parties. Escrow Agent shall have no obligation to
perform the Services under this Agreement (except those obligations that survive
termination of this Agreement) so long as any undisputed Service Fees due Escrow
Agent under this Agreement remain unpaid.
 
7.  
General Indemnity.

 
Subject to Section 10 and 11, Depositor and Beneficiary shall defend, indemnify
and hold harmless Escrow Agent and its officers, directors, employees, and
agents and its successors and assigns from and against any and all claims,
losses, liabilities, damages, and expenses (including, without limitation,
reasonable attorneys’ fees), arising under this Agreement from the negligent or
intentional acts or omissions of the indemnifying Party or its subcontractors,
or the officers, directors, employees, agents, successors and assigns of either
of them.  Subject to Section 10 and 11, Escrow Agent shall defend, indemnify and
hold harmless Depositor and Beneficiary and their respective officers,
directors, employees, and agents and their respective successors and assigns
from and against any and all claims, losses, liabilities, damages, and expenses
(including, without limitation, reasonable attorneys’ fees), arising under this
Agreement from the negligent or intentional acts or omissions of Escrow Agent or
its subcontractors, officers, directors, employees, agents, successors and
assigns.
 
8.  
Warranties.

 
(a) ESCROW AGENT WARRANTS ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE
PERFORMED IN A WORKMANLIKE MANNER. EXCEPT AS SPECIFIED IN THIS SECTION, ALL
EXPRESS OR IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY QUALITY, AGAINST INFRINGEMENT OR
ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED
TO THE EXTENT ALLOWED BY APPLICABLE LAW.  AN AGGRIEVED PARTY MUST NOTIFY ESCROW
AGENT PROMPTLY OF ANY CLAIMED BREACH OF ANY WARRANTIES AND SUCH PARTY’S SOLE AND
EXCLUSIVE REMEDY FOR BREACH OF WARRANTY SHALL BE RETURN OF THE PORTION OF THE
FEES PAID TO ESCROW AGENT BY PAYING PARTY FOR SUCH NON-
 
SCHEDULE F-4

--------------------------------------------------------------------------------


 
CONFORMING SERVICES. THIS DISCLAIMER AND EXCLUSION SHALL APPLY EVEN IF THE
EXPRESS WARRANTY AND LIMITED REMEDY SET FORTH ABOVE FAILS OF ITS ESSENTIAL
PURPOSE. THE WARRANTY PROVIDED IS SUBJECT TO THE LIMITATION OF LIABILITY SET
FORTH IN THIS AGREEMENT.
 
(b) Depositor warrants that all Depositor information provided hereunder is
accurate and reliable and undertakes to promptly correct and update such
Depositor information during the Term of this Agreement.
 
(c) Beneficiary warrants that all Beneficiary information provided hereunder is
accurate and reliable and undertakes to promptly correct and update such
Beneficiary information during the Term of this Agreement.
 
(d) Ownership Warranty. Depositor warrants that it is the owner or legal
custodian of the Deposit Materials and has full authority to store the Deposit
Materials and direct their disposition in accordance with the terms of this
Agreement. Depositor shall reimburse Escrow Agent for any expenses reasonably
incurred by Escrow Agent (including reasonable legal fees) by reason of Escrow
Agent’s compliance with the instructions of Depositor in the event of a dispute
concerning the ownership, custody or disposition of Deposit Materials stored by
Depositor with Escrow Agent.
 
9.  
Confidential Information.

 
Escrow Agent shall have the obligation to reasonably protect the confidentiality
of the Deposit Material. Except as provided in this Agreement Escrow Agent shall
not use or disclose the Deposit Material. Escrow Agent shall not disclose the
terms of this Agreement to any third Party. If Escrow Agent receives a subpoena
or any other order from a court or other judicial tribunal pertaining to the
disclosure or release of the Deposit Material, Escrow Agent will notify the
Parties to this Agreement unless prohibited by law. After notifying the Parties,
Escrow Agent may comply in good faith with such order. It shall be the
responsibility of Depositor or Beneficiary to challenge any such order;
provided, however, that Escrow Agent does not waive its rights to present its
position with respect to any such order. Escrow Agent will cooperate with the
Depositor or Beneficiary, as applicable, to support efforts to quash or limit
any subpoena, at such party’s expense. Any party requesting additional
assistance shall pay Escrow Agent’s standard charges or as quoted upon
submission of a detailed request.
 
10.  
Limitation of Liability.

 
NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT , ALL LIABILITY, IF ANY, WHETHER
ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO
THIS AGREEMENT SHALL BE LIMITED TO THE AMOUNT EQUAL TO ONE YEAR OF FEES PAID OR
OWED TO ESCROW AGENT UNDER THIS AGREEMENT. IF CLAIM OR LOSS IS MADE IN RELATION
TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH LIABILITY SHALL BE LIMITED TO THE FEES
RELATED SPECIFICALLY TO SUCH DEPOSITS. THIS LIMIT SHALL NOT APPLY TO ANY PARTY
FOR: (I) ANY CLAIMS OF INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER
PROPRIETARY RIGHT; (II) LIABILITY FOR
 
SCHEDULE F-5

--------------------------------------------------------------------------------


 
DEATH OR BODILY INJURY; (III) PROVEN THEFT; OR (IV) PROVEN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
 
11.  
Consequential Damages Waiver.

 
IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST
DATA OR INFORMATION, ANY COSTS OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE
SERVICES, OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE KNOWN
IN ADVANCE TO ONE OR MORE PARTIES.
 
12.  
General.

 
(a) Incorporation of Work Requests. All valid Depositor and Beneficiary Work
Requests are incorporated into this Agreement.
 
(b) Purchase Orders. In the event that the Paying Party issues a purchase order
or other instrument used to pay Service Fees to Escrow Agent, any terms and
conditions set forth in the purchase order which constitute terms and conditions
which are in addition to those set forth in this Agreement or which establish
conflicting terms and conditions to those set forth in this Agreement are
expressly rejected by Escrow Agent.
 
(c) Right to Make Copies. Escrow Agent shall have the right to make copies of
all Deposit Materials as reasonably necessary to perform the Services. Escrow
Agent shall copy all copyright, nondisclosure, and other proprietary notices and
titles contained on Deposit Materials onto any copies made by Escrow Agent. Any
copying expenses incurred by Escrow Agent as a result of a Work Request to copy
will be borne by the Party requesting the copies. Escrow Agent may request
Depositor’s reasonable cooperation in promptly copying Deposit Materials in
order for Escrow Agent to perform this Agreement.
 
(d) Choice of Law. The validity, interpretation, and performance of this
Agreement shall be controlled by and construed under the laws of Delaware, USA,
as if performed wholly within the state and without giving effect to the
principles of conflicts of laws.
 
(e) Authorized Person(s). Depositor and Beneficiary must each authorize and
designate one person whose actions will legally bind such party (“Authorized
Person” who shall be identified in the Authorized Persons (s) Notices Table of
this Agreement) and who may manage the Escrow Agent escrow account through the
Escrow Agent website or written instruction. The Authorized Person for each the
Depositor and Beneficiary will maintain the accuracy of their name and contact
information provided to Escrow Agent during the term of this Agreement.
 
(f) Right to Rely on Instructions. Escrow Agent may act in reliance upon any
instruction, instrument, or signature reasonably believed by Escrow Agent to be
genuine and from an Authorized Person(s), officer, or other employee of a Party.
Escrow Agent may assume that such representative of a Party to this Agreement
who gives any written notice, request, or instruction has the authority to do
so. Escrow Agent will not be required to inquire into the truth or evaluate
 
SCHEDULE F-6

--------------------------------------------------------------------------------


 
the merit of any statement or representation contained in any notice or document
reasonably believed to be from such representative. With respect to Release and
Destruction of Deposit Materials, Escrow Agent shall rely on an Authorized
Person(s).
 
(g) Force Majeure. No Party shall be liable for any delay or failure in
performance due to events outside the defaulting Party’s reasonable control,
including without limitation acts of God, earthquake, labor disputes, shortages
of supplies, riots, war, acts of terrorism, fire, epidemics, or delays of common
carriers or other circumstances beyond its reasonable control. The obligations
and rights of the excused Party shall be extended on a day-to-day basis for the
time period equal to the period of the excusable delay.
 
(h) Notices. All notices regarding Exhibit A (release) shall be sent by
commercial express mail or other commercially appropriate means that provide
prompt delivery and require proof of delivery. All other correspondence,
including invoices, payments, and other documents and communications, may be
sent electronically or via regular mail. The Parties shall have the right to
rely on the last known address of the other Parties. Any correctly addressed
notice to last known address of the other Parties that is relied on herein and
that is refused, unclaimed, or undeliverable because of an act or omission of
the Party to be notified as provided herein shall be deemed effective as of the
first date that said notice was refused, unclaimed, or deemed undeliverable by
electronic mail, the postal authorities by mail, through messenger or commercial
express delivery services.
 
(i) No Waiver. No waiver of rights under this Agreement by any Party shall
constitute a subsequent waiver of this or any other right under this Agreement.
 
(j) Assignment. Except in those circumstances where assignment of the Services
Agreement is permitted, no assignment of this Agreement by Depositor or
Beneficiary or any rights or obligations of Depositor or Beneficiary under this
Agreement is permitted without the written consent of Escrow Agent, which shall
not be unreasonably withheld or delayed. Escrow Agent shall have no obligation
in performing this Agreement to recognize any successor or assign of Depositor
or Beneficiary unless Escrow Agent receives clear, authoritative and conclusive
written evidence of the change of parties.
 
(k) Severability. In the event any of the terms of this Agreement become or are
declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. If this paragraph becomes applicable and, as a result, the
value of this Agreement is materially impaired for any Party, as determined by
such Party in its sole discretion, then the affected Party may terminate this
Agreement by written notice to the others.
 
(l) Independent Contractor Relationship. Depositor and Beneficiary understand,
acknowledge, and agree that Escrow Agent’s relationship with Depositor and
Beneficiary will be that of an independent contractor and that nothing in this
Agreement is intended to or should be construed to create a partnership, joint
venture, or employment relationship.
 
SCHEDULE F-7

--------------------------------------------------------------------------------


 
(m) Attorneys’ Fees. In any suit or proceeding between the Parties relating to
this Agreement, the prevailing Party will have the right to recover from the
other(s) its costs and reasonable fees and expenses of attorneys, accountants,
and other professionals incurred in connection with the suit or proceeding,
including costs, fees and expenses upon appeal, separately from and in addition
to any other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.
 
(n) No Agency. No Party has the right or authority to, and shall not, assume or
create any obligation of any nature whatsoever on behalf of the other Parties or
bind the other Parties in any respect whatsoever.
 
(o) Disputes. Any dispute, difference or question relating to or arising among
any of the Parties concerning the construction, meaning, effect or
implementation of this Agreement or the rights or obligations of any Party
hereof will be submitted to, and settled by arbitration by a single arbitrator
chosen by the corresponding Regional Office of the American Arbitration
Association in accordance with the Commercial Rules of the American Arbitration
Association. The Parties shall submit briefs of no more than 10 pages and the
arbitration hearing shall be limited to two (2) days maximum. The arbitrator
shall apply Massachusetts law. Unless otherwise agreed by the Parties,
arbitration will take place in Boston, Massachusetts, U.S.A. Any court having
jurisdiction over the matter may enter judgment on the award of the arbitrator.
Service of a petition to confirm the arbitration award may be made by regular
mail or by commercial express mail, to the attorney for the Party or, if
unrepresented, to the Party at the last known business address. If however,
Depositor or Beneficiary refuse to submit to arbitration, the matter shall not
be submitted to arbitration and Escrow Agent may submit the matter to any court
of competent jurisdiction for an interpleader or similar action. Unless adjudged
otherwise, any costs of arbitration incurred by Escrow Agent, including
reasonable attorney’s fees and costs, shall be divided equally and paid by
Depositor and Beneficiary.
 
(p) Regulations. All Parties are responsible for and warrant, to the extent of
their individual actions or omissions, compliance with all applicable laws,
rules and regulations, including but not limited to: customs laws; import;
export and re-export laws; and government regulations of any country from or to
which the Deposit Materials may be delivered in accordance with the provisions
of this Agreement.
 
(q) No Third Party Rights. This Agreement is made solely for the benefit of the
Parties to this Agreement and their respective permitted successors and assigns,
and no other person or entity shall have or acquire any right by virtue of this
Agreement unless otherwise agreed to by all the parties hereto.
 
(r) Entire Agreement. The Parties agree that this Agreement, which includes all
the Exhibits attached hereto and all valid Work Requests submitted by the
Parties, is the complete agreement between the Parties hereto concerning the
subject matter of this Agreement and replaces any prior or contemporaneous oral
or written communications between the Parties. There are no conditions,
understandings, agreements, representations, or warranties, expressed or
implied, which are not specified herein. Each of the Parties herein represents
and warrants that the execution, delivery, and performance of this Agreement has
been duly authorized and signed by
 
SCHEDULE F-8

--------------------------------------------------------------------------------


 
a person who meets statutory or other binding approval to sign on behalf of its
business organization as named in this Agreement. This Agreement may only be
modified by mutual written agreement of the Parties.
 
(s) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
(t) Survival. Sections 6 (Term and Termination), 7 (General Indemnity), 8
(Warranties), 9 (Confidential Information), 10 (Limitation of Liability)
11(Consequential Damages Waiver), and 12 (General) of this Agreement shall
survive termination of this Agreement or any Exhibit attached hereto.
 
BENEFICIARY:
 
BANK OF AMERICA, N.A.
 
By:                ____________________________
Print Name:  ____________________________                        
Title:             ____________________________             
 
DEPOSITOR:
 
BOTTOMLINE TECHNOLOGIES, INC.
 
By:                ___________________________                  
Print Name:  ____________________________    
Title:             ____________________________         
 
ESCROW AGENT:
 
 
 
By:                ____________________________          
Print Name:  ____________________________                        
Title:             ____________________________             
 
 



SCHEDULE F-9

--------------------------------------------------------------------------------


 


EXHIBIT A
 
RELEASE OF DEPOSIT MATERIALS
 
Deposit Account Number:____________________________
 
Escrow Agent will use the following procedures to process any Beneficiary Work
Request to release Deposit Material. All notices under this Exhibit A shall be
sent pursuant to the terms of Section 12(h) Notices.
 
1. Release Conditions. The Depositor and Beneficiary agree that a Work Request
for the release of the Deposit Materials shall be based solely on one or more of
the Escrow Release Conditions set forth in Section 9.5 of the Services
Agreement.
 
2. Release Work Request. A Beneficiary may submit a Work Request to Escrow Agent
to release the Deposit Materials covered under this Agreement. Escrow Agent will
send a written notice of this Beneficiary Work Request within five (5) business
days to the Depositor’s Authorized Person(s).
 
3. Contrary Instructions. From the date Escrow Agent mails written notice of the
Beneficiary Work Request to release Deposit Materials covered under this
Agreement, Depositor authorized representative(s) shall have ten (10) business
days to deliver to Escrow Agent contrary instructions. Contrary instructions
shall mean the written representation by Depositor that a Release Condition has
not occurred or has been cured (“Contrary Instructions”). Contrary Instructions
shall be on company letterhead and signed by an authorized Depositor
representative. Upon receipt of Contrary Instructions, Escrow Agent shall
promptly send a copy to Beneficiary’s Authorized Person(s). Additionally, Escrow
Agent shall notify both Depositor and Beneficiary Authorized Person(s) that
there is a dispute to be resolved pursuant to the Disputes provisions of this
Agreement. Escrow Agent will continue to store Deposit Materials without release
pending (i) joint instructions from Depositor and Beneficiary with instructions
to release the Deposit Material; or (ii) dispute resolution pursuant to the
Disputes provisions of this Agreement; or (iii) receipt of an order from a court
of competent jurisdiction.
 
4. Release of Deposit Material. If Escrow Agent does not receive Contrary
Instructions from an authorized Depositor representative, Escrow Agent is
authorized to release Deposit Materials to the Beneficiary or, if more than one
Beneficiary is registered to the deposit, to release a copy of Deposit Materials
to the Beneficiary. Escrow Agent is entitled to receive any undisputed, unpaid
Service Fees due Escrow Agent from the Parties before fulfilling the Work
Request to release Deposit Materials covered under this Agreement. Any Party may
cure a default of payment of Service Fees.
 
5. Termination of Agreement Upon Release. This Agreement will terminate upon the
effective date of the license granted under Section 9.6(b) of the Services
Agreement following release of Deposit Materials held by Escrow Agent.
 
6. Right to Use Following Release. Beneficiary has the right under this
Agreement to use the Deposit Materials for the sole purpose of continuing the
benefits afforded to Beneficiary by the Services Agreement. Notwithstanding, the
Beneficiary shall not have access to the Deposit
 
SCHEDULE F-10

--------------------------------------------------------------------------------


 
Materials unless there is a release of the Deposit Materials in accordance with
this Agreement. Beneficiary shall be obligated to maintain the confidentiality
of the released Deposit Material.
 


SCHEDULE F-11

--------------------------------------------------------------------------------


 
SCHEDULE G
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE G
 
PayMode Security Requirements
 
In addition to the other provisions in the Services Agreement relating to
confidentiality, the handling of data, etc., the following security requirements
shall apply.  Notwithstanding anything in the Services Agreement to the
contrary, Bank may amend these requirements from time to time.
 
1.  
Privacy Policy

 
1.1 With respect to all PayMode Data, Tech’s privacy policy will conform, in
[**] reasonable judgment, to that of [**], as it may exist from time to time.
 
2.  
Protection

 
2.1 Tech shall implement reasonable controls to ensure that access to its
systems [**].  Tech shall notify Bank of any [**].  No such change [**] of
PayMode Data, may be [**] shall have the right to approve these types of changes
prior to their becoming effective.
 
2.2 Tech shall conduct [**] testing on those portions of the Tech network which
[**] PayMode Data on a mutually agreed schedule and terms.  Tech agrees to [**]
this service.
 
2.3 Tech shall permit [**], and PayMode Data [**] on a mutually agreed schedule
and terms.  Tech’s agreement with [**] of this Services Agreement shall likewise
[**].
 
2.4 Subject to the terms of this Services Agreement and the Schedules attached
hereto, Tech will use reasonable best efforts to [**] PayMode Data, [**] by
Tech.  Tech shall [**], in order to ensure [**] in accordance with the terms of
this Services Agreement, its Schedules, [**].
 
3.  
Detection and Response

 
3.1 Tech shall monitor [**].  Tech shall notify Bank [**], in the event of a
[**].  Per Section IV of the Supplier Security Requirements, [**] shall be
contacted by calling [**] retains the right to make appropriate notifications to
[**] shall make no notice to [**] without the written permission, and at the
written direction, of [**] shall cooperate fully with all [**].
 
3.2 Tech shall maintain for a mutually agreed-upon length of time, [**] PayMode
Data.  Bank may [**] upon reasonable prior notice.  Tech acknowledges and agrees
that [**] PayMode Data [**] in the event of a [**].  Upon the request of Bank,
Tech shall [**].  Nothing in this Section 3.2 shall give [**].
 
3.3 Tech shall monitor [**] in an adequate and timely manner.  Unless otherwise
expressly agreed in writing, [**].  This obligation [**].
 
3.4 Tech will perform [**].  Tech will promptly provide the results to Bank.
 
4.  
Security Program Features

 
SCHEDULE G-1

--------------------------------------------------------------------------------


 
4.1 At the request of Bank, Tech shall meet with the Bank [**] at mutually
agreeable times and locations.
 
4.2 Bank acknowledges and agrees that the information Tech so provides [**], as
defined in this Services Agreement, and is [**]. Tech shall provide [**].
 
[**].
 
5.  
Information Destruction Requirements

 
5.1 At Bank’s direction, subject to Section 10.6 of the Services Agreement, Tech
shall destroy all Bank’s Confidential Information [**] after it is no longer
needed for performance under this Services Agreement or to satisfy regulatory
requirements.  Tech must have in place [**].  These information destruction
requirements are to be applied to [**].
 
5.2 [**] includes [**].  This media must be [**] and it is no longer
needed.  This media may be [**].  The media may be [**].  Tech is responsible
for [**].  Confidential Information in this media must be [**] for any purpose.
 
5.3 [**] includes [**].  This media is to be [**].  The resulting media must be
[**] for any purpose.
 
5.4 These processes must be [**].  The procedure must also [**].  Tech shall
keep records [**].
 
 
SCHEDULE G-2

--------------------------------------------------------------------------------


 
SCHEDULE H
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE H
 
Business Associate Addendum
 
This Business Associate Addendum (the “Addendum”) is made and entered into as of
Effective Date by and between BANK OF AMERICA, N. A. (“Bank”) and BOTTOMLINE
TECHNOLOGIES, INC. (the “Tech”) (each a “Party” and collectively the “Parties”).
 
WHEREAS, Bank and Tech are entering into the Services Agreement to which this
Addendum is attached (the “Services Agreement”), pursuant to which Tech will
provide services to Bank; and
 
WHEREAS, the services provided by Bank to its customers that are “covered
entities” (“Covered Entities”) (as defined below) under privacy and information
security regulations, including the regulations contained in 45 C.F.R. Parts 160
and 164, as amended from time to time (the “HIPAA Regulations”) promulgated
under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
cause Bank to be considered a “business associate” of those Covered Entities,
and pursuant to the Services Agreement, Tech will provide certain services to
Bank requiring Tech to have access to Protected Health Information (“PHI”) (as
defined below) of the Covered Entities; and
 
WHEREAS, under its business associate agreements with the Covered Entities, Bank
is required to obtain contractual assurances from its subcontractors who receive
or obtain PHI of the Covered Entities in the course of providing services to
Bank that they will safeguard the PHI in accordance with applicable requirements
under the HIPAA Regulations; and
 
WHEREAS, Bank and Tech desire to incorporate into the Services Agreement certain
provisions required to be implemented by Bank under its business associate
agreements with the Covered Entities.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and the continued provision of PHI by Bank to Tech under the
Services Agreement in reliance on this Addendum, the Parties agree as follows:
 
1.  
Definitions.  For purposes of this Addendum, the terms below shall have the
meanings given to them in this Section.

 
(a)  
Covered Entities shall mean the customers of Bank that are covered entities as
defined in 45 C.F.R. § 160.103.

 
(b)  
Data Aggregation shall mean, with respect to PHI created or received by Bank in
its capacity as the business associate of a Covered Entity, the combining of
such PHI by Tech with the PHI received by Bank in its capacity as a business
associate of another Covered Entity, to permit data analyses that relate to the
Health Care Operations (defined below) of the respective Covered Entities.

 
(c)  
Designated Record Set shall mean a group of Records maintained by or for Bank
that: (a) consists of medical records and billing records about individuals
maintained by or for a Covered Entity; (b) consists of the enrollment, payment,
claims adjudication, and case or medical management record systems maintained by
or for a health plan; or (c) consists of Records used, in whole or part, by or
for the Covered Entity to make decisions about individual patients.  As used
herein, the term “Record” shall mean any item, collection or grouping of
information that includes PHI and is maintained, collected, used or disseminated
by or for a provider.

 
SCHEDULE H-1

--------------------------------------------------------------------------------


 
(d)  
De-Identify shall mean to alter the PHI such that the resulting information
meets the requirements described in 45 C.F.R. § 164.514(a) and (b).

 
(e)  
Effective Date shall mean the date first written above.

 
(f)  
Electronic PHI shall mean any PHI maintained in or transmitted by “electronic
media” as defined in 45 C.F.R.  § 160.103.

 
(g)  
Health Care Operations shall have the meaning given to that term at 45 C.F.R. §
164.501.

 
(h)  
HHS shall mean the U.S. Department of Health and Human Services.

 
(i)  
HITECH Act shall mean the Health Information Technology for Economic and
Clinical Health Act included in the American Recovery and Reinvestment Act of
2009.

 
(j)  
Protected Health Information or PHI shall have the meaning given to that term at
45 C.F.R. § 164.501.

 
(k)  
Security Incident shall mean the attempted or successful unauthorized access,
use, disclosure, modification, or destruction of PHI or interference with system
operations in an information system that contains PHI.

 
2.  
Use and Disclosure of PHI.

 
(a)  
Except as otherwise provided in this Addendum, Tech may use or disclose PHI as
reasonably necessary to provide the services described in the Services
Agreement, or to undertake other activities of Tech permitted or required by
this Addendum or as required by law.

 
(b)  
Except as otherwise limited by this Addendum, Bank authorizes Tech to use the
PHI in its possession for the proper management and administration of Tech’s
business and to carry out its legal responsibilities.  Tech may disclose PHI for
its proper management and administration, provided that (i) such disclosures are
required by law; or (ii) Tech obtains, in writing, prior to making any
disclosure to a third party: (a) reasonable assurances from such third party
that the PHI will be held confidential as provided under this Addendum and used
or further disclosed only as required by law or for the purpose for which it was
disclosed to such third party; and (b) an agreement from such third party to
notify Tech immediately of any breaches of the confidentiality of the PHI, to
the extent it has knowledge of such breach.

 
SCHEDULE H-2

--------------------------------------------------------------------------------


 
(c)  
Bank does not authorize Tech to De-Identify the PHI or to perform Data
Aggregation services without the prior written consent of Bank.

 
(d)  
Tech shall not use or disclose PHI in a manner other than as provided in this
Addendum, as permitted under the HIPAA Regulations, or as required by law.  Tech
will not use or disclose PHI in any manner that would violate applicable laws or
regulations, including, without limitation, the HIPAA Regulations, if done by a
Covered Entity.

 
(e)  
Upon request, Tech shall make available to Bank any PHI of the Covered Entities
that Tech, or any of its subcontractors or agents, have in their possession.

 
3.  
Safeguards Against Misuse of PHI.  Tech shall implement administrative, physical
and technical safeguards that reasonably and appropriately protect the
confidentiality, availability, and integrity of the Electronic PHI that it
creates, receives, maintains, or transmits on behalf of Bank or its Covered
Entity clients, and shall use appropriate safeguards to prevent the use or
disclosure of all PHI other than as provided by the Services Agreement or this
Addendum.  In particular, but without limitation, Tech shall provide security
for all PHI provided to it under this Addendum that meets the standards set
forth in the Guidance issued by HHS under the HITECH Act, as published in 74
Fed. Reg. 19006, et seq. (April 27, 2009), as such standards may be modified or
amended by HHS.  Tech agrees to take reasonable steps to ensure that the actions
or omissions of its employees or agents do not cause Tech to breach the terms of
this Addendum.

 
4.  
Reporting to Bank.  Tech shall report to Bank in writing (1) any use or
disclosure of PHI not provided for by this Addendum of which it becomes aware,
or (2) any Security Incident affecting Electronic PHI that it creates, receives,
maintains, or transmits on behalf of Bank or its Covered Entity customers of
which it becomes aware in accordance with the following requirements:

 
(a)  
Tech will report to Bank any use or disclosure of the PHI pursuant to any
Security Incident of which it becomes aware in accordance with the following
reporting procedures for Security Incidents that result in unauthorized access,
use, disclosure, modification or destruction of information or interference with
system operations (“Successful Security Incidents”) and for Security Incidents
that do not so result (“Unsuccessful Security Incidents”):

 
(1) For Unsuccessful Security Incidents, Tech and Bank agree that this paragraph
constitutes notice of such Unsuccessful Security Incidents. By way of example,
the Parties consider the following to be illustrative of Unsuccessful Security
Incidents when they do not result in actual unauthorized access, use,
disclosure, modification or destruction of Electronic PHI or interference with
an information system that contains or processes Electronic PHI: (i) pings on a
firewall, (ii) port scans, (iii) attempts to log on to a system or enter a
database
 
SCHEDULE H-3

--------------------------------------------------------------------------------


 
with an invalid password or username, (iv) denial-of-service attacks that do not
result in a server being taken off-line, and (v) Malware (worms, viruses, etc.).
 
(2) For Successful Security Incidents, Tech will give Bank immediate notice
after learning of the Successful Security Incident.
 
5.  
Mitigation of Disclosures of PHI.  Tech shall mitigate, to the extent
practicable, any harmful effect that is known to Tech of any use or disclosure
of PHI by Tech or its agents or subcontractors in violation of the requirements
of this Addendum.

 
6.  
Agreements with Agents or Subcontractors.  Tech shall ensure that any agent or
subcontractor that has access to or to which Tech provides PHI agrees in writing
to the restrictions and conditions concerning uses and disclosures of PHI
contained herein, and agrees to implement reasonable and appropriate safeguards
to protect any Electronic PHI that it creates, receives, maintains, or transmits
on behalf of Bank or a Covered Entity.

 
7.  
Access to PHI by Individuals.

 
(a)  
Upon request, Tech agrees to furnish Bank with copies of the PHI maintained by
Tech in a Designated Record Set in the time and manner designated by Bank.

 
(b)  
In the event any individual or personal representative requests access to the
individual’s PHI directly from Tech, Tech shall forward that request immediately
to Bank.  Any disclosure of, or decision not to disclose, the PHI requested by
an individual or a personal representative and compliance with the requirements
applicable to an individual’s right top obtain access to PHI shall be the sole
responsibility of the Covered Entity contracting with Bank.

 
8.  
Amendment of PHI.

 
(a)  
Upon request and instruction from Bank, Tech shall amend PHI or a Record about
an individual in a Designated Record Set that is maintained by, or otherwise
within the possession of, Tech as directed by Bank in accordance with procedures
established by 45 C.F.R. § 164.526.  Any request by Bank to amend such
information shall be completed by Tech promptly upon the request from Bank.

 
(b)  
In the event that any individual requests that Tech amend such individual’s PHI
or Record in a Designated Record Set, Tech shall forward such request
immediately to Bank.  Any amendment of, or decision not to amend, the PHI or
Record as requested by an individual and compliance with the requirements
applicable to an individual’s right to request an amendment of PHI shall be the
sole responsibility of the Covered Entity contracting with Bank.

 
9.  
Accounting of Disclosures.

 
(a)  
Tech shall document any disclosures of PHI made by it, except for disclosures
relating to treatment, payment or health care operations of the Covered Entities
of Bank or other disclosures excepted under 45 C.F.R. § 164.528 (a).  Tech also
shall make available information related to such disclosures as would be
required for the Covered Entity customers of Bank to respond to a request for an
accounting of disclosures in accordance with 45 C.F.R. § 164.528.  At a minimum,
Tech shall furnish Bank the following with respect to any covered disclosures by
Tech:  (i) the date of disclosure of PHI; (ii) the name of the entity or person
who received PHI, and, if known, the address of such entity or person; (iii) a
brief description of the PHI disclosed; and (iv) a brief statement of the
purpose of the disclosure which includes the basis for such disclosure.

 
SCHEDULE H-4

--------------------------------------------------------------------------------


 
(b)  
Tech hereby agrees to implement an appropriate recordkeeping system to enable it
to comply with the requirements of this Section.  Tech agrees to retain such
records for a minimum of six (6) years.

 
(c)  
Tech shall furnish to Bank information collected in accordance with this
Section, in the time and manner designated by Bank, to permit the Covered Entity
contracting with Bank to make an accounting of disclosures as required by 45
C.F.R. § 164.528.

 
(d)  
In the event that an individual delivers the request for an accounting directly
to Tech, Tech shall forward such request immediately to Bank.  The Covered
Entity contracting with Bank shall maintain sole responsibility for preparing
and delivering any accounting requested and for complying with the requirements
applicable to an individual’s right to obtain an accounting of disclosures of
PHI.

 
10.  
Availability of Books and Records.  Tech shall make available to Bank its
internal practices, books, agreements, records, and policies and procedures
relating to the use and disclosure of PHI and, upon request, to the Secretary of
HHS for purposes of determining a Covered Entity’s compliance with the HIPAA
Regulations.  Notwithstanding the foregoing, prior to any such disclosure to the
Secretary of HHS or any other federal or state agency, Tech shall notify Bank in
writing immediately of such request and shall furnish Bank with copies of such
request.  Bank and Tech agree to work together in responding to any such
request, including but not limited to engaging in an effort to obtain a
confidentiality agreement, protective order, injunction or court order, if
necessary, to preserve any applicable privilege.

 
11.  
Term and Termination.

 
(a)  
This Addendum shall become effective on the Effective Date and shall continue in
effect until all obligations of the Parties have been met under the Services
Agreement and under this Addendum.

 
(b)  
Bank may terminate immediately this Addendum, the Services Agreement, and any
other related agreements if Tech has breached a material term of this Addendum
and Tech has failed to cure that material breach, to the reasonable satisfaction
of Bank, within forty-five (45) days after written notice from Bank; provided,
however, that if Bank determines in its reasonable judgment that the material
breach cannot be cured feasibly within forty-five (45) days or that immediate
termination is necessary to prevent further unauthorized uses or disclosures of
PHI, it shall have the right to terminate this Addendum and/or the Services
Agreement immediately.

 
SCHEDULE H-5

--------------------------------------------------------------------------------


 
(c)  
Upon termination of the Services Agreement for any reason, all PHI maintained by
Tech shall be returned to Bank or destroyed by Tech.  Tech shall not retain any
copies of such information.  This provision shall apply to PHI in the possession
of Tech’s subcontractors and agents.  If return or destruction of the PHI is not
feasible in Tech’s reasonable judgment, Tech shall furnish Bank with
notification, in writing, of the conditions that make return or destruction
infeasible.  Upon mutual agreement of the Parties that return or destruction of
the PHI is infeasible, Tech will extend the protections of this Addendum to such
information for as long as Tech retains such information and will limit further
uses and disclosures to those purposes that make the return or destruction of
the information not feasible.  This Section 11(c) shall survive any termination
of this Addendum.

 
12.  
Effect of Addendum.

 
(a)  
This Addendum is a part of and subject to the terms of the Services Agreement,
except that to the extent any terms of this Addendum conflict with any term of
the Services Agreement, the terms of this Addendum shall control and all other
terms of the Services Agreement shall remain in full force and effect.  In the
event of inconsistency between the provisions of this Addendum and mandatory
provisions of the HIPAA Regulations, as amended, or their interpretation by any
court or regulatory agency of competent authority and jurisdiction over either
Party hereto, the HIPAA Regulations, as interpreted by such court or agency,
shall control.  Where the provisions of this Addendum are different from those
mandated in the HIPAA Regulations, but are nonetheless permitted by such rules
as interpreted by courts or agencies, the provisions of this Addendum shall
control.

 
(b)  
Except as expressly stated herein or as provided by law, this Addendum shall not
create any rights in favor of any third party.

 
13.  
Regulatory References.  A reference in this Addendum to a section in the HIPAA
Regulations means the section as in effect or as amended.

 
14.  
Notices.  All notices, requests and demands or other communications to be given
hereunder to a Party shall be made via first class mail, registered or certified
or express courier to such Party’s address given below, and/or via facsimile to
the facsimile telephone numbers listed below:

 
SCHEDULE H-6

--------------------------------------------------------------------------------


 
If to Bank, to:
 
Michael J. Butz
Sourcing Manager I
Bank of America
Mail Code: NC1-023-09-01
525 N Tryon St.
Charlotte, NC 28255
Facsimile number: 617.310.2235
 
 
With a copy to:
 
Kelly Spinard
Senior Compliance Manager
Bank of America
Mail Code: RI1-537-08-02
1 Financial Plaza
Providence, RI 02903
Facsimile number: 617.310.2313
 
 
If to Tech, to:
 
Robert A. Eberle
President and CEO
Bottomline Technologies (de), Inc.
325 Corporate Drive
Portsmouth, NH 03801
Facsimile number: 603. 436.0300
With a copy to:
 
John A. Burgess, Esq.
Wilmer Cutler Pickering Hale & Dorr LLP
60 State Street
Boston, MA 02109
Facsimile number: 617. 526.5000



 
15.  
Amendments; Waiver.  This Addendum may not be modified, nor shall any provision
be waived or amended, except in writing duly signed by authorized
representatives of the Parties.  The Parties acknowledge that federal laws
regarding health information privacy and data security are undergoing rapid
change and hereby agree to amend, upon the mutual agreement of the parties, this
Addendum from time to time as is necessary for Bank and its Covered Entity
customers to comply with these statutory requirements.  Should the parties fail
to agree promptly to reasonable terms and conditions to amend this Addendum as
required in order to comply with a new or revised law, rule or regulation, Bank
may promptly terminate this Addendum and/or the Services Agreement (pursuant to
Sections 15.2 and 23.14(d) of the Services Agreement).  A waiver with respect to
one event shall not be construed as continuing, or as a bar to or waiver of any
right or remedy as to subsequent events.

 
16.  
HITECH Act Compliance.  The Parties acknowledge that the HITECH Act includes
several provisions impacting the health care industry, including significant
changes to the HIPAA Regulations. The Privacy Subtitle of the HITECH Act sets
forth provisions that significantly change the requirements for business
associates and the agreements between business associates and covered entities
under the HIPAA Regulations and many of these changes will be clarified in
forthcoming regulations and guidance.  Each Party agrees to comply with the
applicable provisions of the HITECH Act and any implementing regulations and
guidance issued thereunder.  Also, the Parties agree to modify this Addendum as
reasonably necessary to comply with the HITECH Act and its implementing
regulations, guidance, and interpretations as they become effective.

 
 
SCHEDULE H-7

--------------------------------------------------------------------------------



 

 
In Witness Whereof, this Addendum is executed by the Parties as of the date
first written above.
 
BANK OF AMERICA, N.A.
 
By:   /s/ Mike Butz                                                           
Print Name:   Mike
Butz                                                           
Title:   VP, Supply
Chain                                                           
BOTTOMLINE TECHNOLOGIES, INC.
 
By:   /s/ Robert A.
Eberle                                                                 
Print Name:   Robert A.
Eberle                                                                 
Title:   President and
CEO                                                                 
 



 


 
SCHEDULE H-8

--------------------------------------------------------------------------------


 
 
SCHEDULE I
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE I
 
Agreements Subject to Consent Requirement
 
1)  
Customer Service Agreement with [**]

 
2)  
Customer Service Agreement with [**]

 


 

--------------------------------------------------------------------------------


 
SCHEDULE J
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE J
 
Background Checks
 
In accordance with and subject to the terms and conditions of this Services
Agreement, within [**] after executing this Services Agreement with respect to
any person that is a former employee of Bank being assigned to participate in
the provision of Services to Bank, and prior to participating in the provision
of Services to Bank with respect to any person who is not a former employee of
Bank, the following background screening guidelines must be administered to and
successfully passed by each Representative of Tech (“Contract Person”):
 
(b)  
Search of the Contract Person’s social security number to verify the accuracy of
the individual’s identity and current and previous addresses.

 
(c)  
A criminal background search of all court records in each venue of the Contract
Person’s current and previous addresses [**].

 
(d)  
A minimum of at least [**] work references prior to assignment at Bank.

 
(e)  
Verification of highest post high school education or degrees, i.e., B.A., B.S.,
Associate, or professional certifications.

 
(f)  
Validation of United States citizenship or certification to work in the United
States.

 
Tech shall keep copies of background screening documentation and provide
certification of their completion to Bank when requested.
 


 



--------------------------------------------------------------------------------


 
 
SCHEDULE K
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE K
 
Business Continuity Requirements
 
1.  
Tech shall establish, maintain and implement a Business Continuity Plan per the
terms of this Services Agreement.  The Business Continuity Plan shall include
recovery strategy, loss of critical personnel, documented recovery plans
covering all areas of operations necessary to delivering Tech’s Services
pursuant to this Services Agreement, vital records protection and testing
plans.  The plans shall provide, without limitation, for off-site backup of
critical data files, Confidential Information, software, documentation, forms
and supplies as well as alternative means of transmitting and processing
Confidential Information.

 
2.  
The recovery strategy shall provide for recovery after both short and long term
disruptions in facilities, environmental support, workforce availability, and
data processing equipment. Although short term outages can be protected with
redundant resources and network diversity, the long term strategy must allow for
total destruction of Tech’s business operations for a period of [**] or longer
and set forth a recovery strategy.

 
3.  
Tech’s recovery objectives shall not exceed the following during any recovery
period:

 
(a)  
Time to Full Restoration from time of disruption event: [**]

(b)  
Maximum Data Loss (stated in hours) from time of disruption event: [**]

(c)  
Percentage Reduction of Service Levels: [**]

 
4.  
Bank agrees to work with Tech to determine a mutually agreeable date for Tech to
match the new objectives if necessary.

 
5.  
Tech shall continue to provide Services to Bank, at Bank’s expense, if Bank
activates its contingency plan or moves to an interim site to conduct its
business, including during tests of Bank’s contingency operations plans.

 
6.  
Tech shall furnish contingency recovery plans, contingency exercise and testing
schedules annually or upon request.  Tech shall provide to Bank, annually, or
upon request, copies of all contingency exercise final reports, and shall
include disaster scenario description, exercise scope and objectives, detailed
tasks, exercise issues list and remediation, and exercise results. If requested,
Tech shall allow Bank, at its own expense, to observe a contingency test.

 
7.  
If Tech provides electronic interchange of data with Bank, Tech shall
participate, if requested and at Bank’s expense, in the recovery exercises of
Bank to validate recovery capability.

 
8.  
Tech shall provide evidence of capability to meet any applicable regulatory
requirements concerning business continuity.

 
9.  
Tech shall participate, if reasonably requested by Bank and at Bank’s expense,
in recovery testing of a mutually agreed upon scope and frequency.

 


 
 